Exhibit 10.1
EXECUTION VERSION
 
$85,000,000
CREDIT AGREEMENT
among
CHATHAM LODGING TRUST,
as the REIT,
CHATHAM LODGING, L.P.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BARCLAYS CAPITAL
and
REGIONS CAPITAL MARKETS,
as Joint Lead Arrangers,
REGIONS BANK,
as Syndication Agent,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
UBS SECURITIES LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of October 12, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS
    3  
 
       
1.1 Defined Terms
    3  
1.2 Other Definitional Provisions
    43  
 
       
SECTION 2 AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT
    44  
 
       
2.1 Revolving Credit Commitments
    44  
2.2 Procedure for Revolving Credit Borrowing
    44  
2.3 Swing Line Commitment
    45  
2.4 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
    45  
2.5 Repayment of Loans; Evidence of Debt
    47  
2.6 Commitment Fees, etc.
    48  
2.7 Termination or Reduction of Revolving Credit Commitments
    48  
2.8 Optional Prepayments
    48  
2.9 Mandatory Prepayments
    49  
2.10 Conversion and Continuation Options
    49  
2.11 Minimum Amounts and Maximum Number of Eurodollar Tranches
    49  
2.12 Interest Rates and Payment Dates
    50  
2.13 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin
    50  
2.14 Inability to Determine Interest Rate
    51  
2.15 Pro Rata Treatment and Payments
    51  
2.16 Requirements of Law
    53  
2.17 Taxes
    54  
2.18 Indemnity
    56  
2.19 Illegality
    57  
2.20 Change of Lending Office
    57  
2.21 Replacement of Lenders under Certain Circumstances
    57  
2.22 Increases in Revolving Credit Commitments
    58  
2.23 Defaulting Lender
    60  
 
       
SECTION 3 LETTERS OF CREDIT
    62  
 
       
3.1 L/C Commitment
    62  
3.2 Procedure for Issuance of Letter of Credit
    62  
3.3 Fees and Other Charges
    63  
3.4 L/C Participations
    63  
3.5 Reimbursement Obligation of the Borrower
    64  
3.6 Obligations Absolute
    65  
3.7 Letter of Credit Payments
    65  
3.8 Applications
    65  
 
       
SECTION 4 REPRESENTATIONS AND WARRANTIES
    66  
 
       
4.1 Financial Condition
    66  
4.2 No Change
    67  

-i-



--------------------------------------------------------------------------------



 



              Page  
4.3 Corporate Existence; Compliance with Law
    67  
4.4 Corporate Power; Authorization; Enforceable Obligations
    67  
4.5 No Legal Bar
    68  
4.6 No Material Litigation
    68  
4.7 No Default
    68  
4.8 Ownership of Property; Liens
    68  
4.9 Intellectual Property
    68  
4.10 Taxes
    68  
4.11 Federal Regulations
    69  
4.12 Labor Matters
    69  
4.13 ERISA
    69  
4.14 Investment Company Act; Other Regulations
    70  
4.15 Subsidiaries
    70  
4.16 Use of Proceeds
    70  
4.17 Environmental Matters
    70  
4.18 Accuracy of Information, etc.
    71  
4.19 Security Documents
    72  
4.20 Solvency
    72  
4.21 Regulation H
    72  
4.22 REIT Status; Borrower Tax Status
    73  
4.23 Insurance
    73  
4.24 Casualty; Condemnation
    73  
4.25 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws
    73  
4.26 Property Condition
    73  
4.27 Management Agreements; Franchise Agreements
    74  
4.28 Operating Leases
    75  
4.29 Acceptable Leases
    75  
 
       
SECTION 5 CONDITIONS PRECEDENT
    75  
 
       
5.1 Conditions to Initial Extension of Credit
    75  
5.2 Conditions to Each Extension of Credit
    80  
5.3 Conditions to the Addition of a Borrowing Base Property
    81  
5.4 Conditions to the Release of a Borrowing Base Property
    82  
 
       
SECTION 6 AFFIRMATIVE COVENANTS
    83  
 
       
6.1 Financial Statements
    83  
6.2 Certificates; Other Information
    84  
6.3 Payment of Obligations
    85  
6.4 Conduct of Business and Maintenance of Existence; Compliance; Hotel Licenses
    86  
6.5 Maintenance of Property; Insurance
    86  
6.6 Inspection of Property; Books and Records; Discussions
    90  
6.7 Notices
    90  
6.8 Environmental Laws; Environmental Reports
    92  
6.9 Additional Collateral, etc.
    93  
6.10 Further Assurances
    95  
6.11 Appraisals
    95  

-ii-



--------------------------------------------------------------------------------



 



              Page  
6.12 Borrowing Base Reports
    96  
6.13 Blocked Account Control Agreements
    96  
6.14 Taxes
    96  
6.15 Condemnation, Casualty and Restoration
    97  
6.16 Acceptable Leases
    98  
6.17 Borrowing Base Property Covenants
    100  
6.18 Material Mortgage Recording Tax Mortgaged Properties
    102  
6.19 Disclosable Events
    102  
6.20 Post-Closing Covenants
    102  
 
       
SECTION 7 NEGATIVE COVENANTS
    103  
 
       
7.1 Financial Condition Covenants
    103  
7.2 Limitation on Indebtedness
    104  
7.3 Limitation on Liens
    107  
7.4 Limitation on Fundamental Changes
    108  
7.5 Limitation on Disposition of Property
    108  
7.6 Limitation on Restricted Payments
    109  
7.7 Limitation on Investments
    111  
7.8 Limitation on Modifications of Organizational Documents
    111  
7.9 Limitation on Transactions with Affiliates
    111  
7.10 Limitation on Sales and Leasebacks
    112  
7.11 Limitation on Changes in Fiscal Periods
    112  
7.12 Limitation on Negative Pledge Clauses
    112  
7.13 Limitation on Restrictions on Subsidiary Distributions
    112  
7.14 Limitation on Lines of Business
    113  
7.15 Limitation on Activities of the REIT
    113  
7.16 Limitation on Hedge Agreements
    113  
7.17 REIT Status
    113  
7.18 Borrower Tax Status
    113  
7.19 Borrowing Base Properties
    113  
7.20 Environmental Matters
    116  
7.21 Disclosable Events
    116  
 
       
SECTION 8 EVENTS OF DEFAULT
    117  
 
       
8.1 Events of Default
    117  
8.2 Right to Cure
    120  
 
       
SECTION 9 THE AGENTS
    121  
 
       
9.1 Appointment
    121  
9.2 Delegation of Duties
    121  
9.3 Exculpatory Provisions
    121  
9.4 Reliance by Agents
    122  
9.5 Notice of Default
    122  
9.6 Non-Reliance on Agents and Other Lenders
    122  
9.7 Indemnification
    123  
9.8 Agent in Its Individual Capacity
    123  

-iii-



--------------------------------------------------------------------------------



 



              Page  
9.9 Successor Administrative Agent
    123  
9.10 Authorization to Release Liens and Guarantees
    124  
9.11 The Arrangers; the Syndication Agent; the Co-Documentation Agents
    124  
9.12 No Duty to Disclose
    124  
9.13 Waiver
    124  
 
       
SECTION 10 MISCELLANEOUS
    124  
 
       
10.1 Amendments and Waivers
    124  
10.2 Notices
    126  
10.3 No Waiver; Cumulative Remedies
    127  
10.4 Survival of Representations and Warranties
    127  
10.5 Payment of Expenses
    127  
10.6 Successors and Assigns; Participations and Assignments
    129  
10.7 Adjustments; Set-off
    132  
10.8 Counterparts
    133  
10.9 Severability
    133  
10.10 Integration
    133  
10.11 Governing Law
    133  
10.12 Submission To Jurisdiction; Waivers
    134  
10.13 Acknowledgments
    134  
10.14 Confidentiality
    135  
10.15 Release of Collateral and Guarantee Obligations
    135  
10.16 Accounting Changes
    136  
10.17 Waivers of Jury Trial
    137  
10.18 Effect of Consolidation, Amendment and Restatement of the Existing Notes
    137  

-iv-



--------------------------------------------------------------------------------



 



      ANNEX:
 
   
A
  Commitments
B
  Qualified Managers
 
    SCHEDULES:
 
   
1.1A
  Real Property
1.1B
  Excluded Subsidiaries
1.1C
  Franchise Agreements
1.1D
  Management Agreements
1.1E
  Excluded Pledged Subsidiaries
1.1F
  TRS Subsidiaries
4.3(b)
  Hotel Licenses
4.4
  Consents, Authorizations, Filings and Notices
4.15
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
4.19(b)
  Mortgage Filing Jurisdictions
7.2(d)
  Existing Indebtedness
7.3(g)
  Existing Liens
 
    EXHIBITS:
 
   
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Mortgage
E
  Form of Assignment and Assumption
F-1
  Form of Revolving Credit Note
F-2
  Form of Swing Line Note
G
  Form of Exemption Certificate
H
  Form of Borrowing Notice
I
  Form of New Lender Supplement
J
  Form of Commitment Increase Supplement
K
  Form of Borrowing Base Certificate

-v-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of October 12, 2010, among CHATHAM LODGING
TRUST, a Maryland real estate investment trust (the “REIT”), CHATHAM LODGING,
L.P., a Delaware limited partnership (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BARCLAYS CAPITAL, the investment banking division of
Barclays Bank PLC, and REGIONS CAPITAL MARKETS, as joint lead arrangers and
bookrunners (in such capacity, the “Arrangers”), REGIONS BANK, as syndication
agent (in such capacity, the “Syndication Agent”), CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, UBS SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, New Roc Hotels, LLC, a New York limited liability company
(the “Existing Borrower”), is party to that certain Consolidated Amended and
Restated Promissory Note, dated as of March 28, 2008 (as amended, supplemented
or otherwise modified from time to time, the “Existing Note”), between the
Existing Borrower and CIBC Inc. (the “Existing Lender”);
          WHEREAS, pursuant to the Existing Note, the Existing Lender made term
loans (collectively, the “Existing Term Loans”) to the Existing Borrower;
          WHEREAS, prior to the Closing Date, the Existing Lender (i) assigned
to TRS Holding (as defined below), and TRS Holding assumed the Existing Term
Loans pursuant to an allonge, (ii) assigned to TRS Holding the Existing Lender’s
interest in all Property (as defined in the New Rochelle Mortgage (as defined
below), the “Existing Collateral”) and (iii) assigned and delivered to TRS
Holding the New Rochelle Mortgage (together with any other security documents
held by TRS Holding under the Existing Note, the “Existing Security Documents”);
          WHEREAS, prior to the Closing Date, the Existing Borrower assigned to
Chatham New Rochelle (as defined below) and Chatham New Rochelle assumed the
obligations of the Existing Borrower under the Existing Note pursuant to an
assignment and assumption agreement;
          WHEREAS, on the Closing Date, TRS Holding will assign to the
Administrative Agent, for the benefit of the Secured Parties, and the
Administrative Agent, for the benefit of the Secured Parties, will assume the
Existing Term Loans pursuant to the New Rochelle Assignment and Acceptance (as
defined below);
          WHEREAS, on the Closing Date, concurrently with the consummation of
the assignment to, and assumption by, the Administrative Agent, for the benefit
of the Secured Parties, described in the preceding recital, the Borrower shall
pay to TRS Holding an amount equal to the accrued and unpaid interest on the
Existing Term Loans to and including the Closing Date;

 



--------------------------------------------------------------------------------



 



          WHEREAS, on the Closing Date, immediately following the consummation
of the assignment to, and assumption by, the Administrative Agent, for the
benefit of the Secured Parties, described in the second preceding recital, TRS
Holding will (i) assign to the Administrative Agent, for the benefit of the
Secured Parties, TRS Holding’s interest in the Property and (ii) assign and
deliver to the Administrative Agent for the benefit of the Secured Parties, the
Existing Security Documents;
          WHEREAS, on the Closing Date, immediately following the consummation
of the assignment to, and assumption by, the Chatham New Rochelle described in
the fourth preceding recital, Chatham New Rochelle will assign to the Borrower
and the Borrower will assume the obligations of Chatham New Rochelle under the
Existing Notes pursuant to an assignment and assumption;
          WHEREAS, the Borrower has requested that each of the Existing Notes be
consolidated, amended and restated in their entirety as set forth herein;
          WHEREAS, on the Closing Date, immediately following the consummation
of the transactions described in the fifth preceding recital, (i) the
Administrative Agent will assign to each of the Lenders party hereto with a
Revolving Credit Commitment hereunder, and each of such Lenders will assume, a
portion of the Existing Term Loans, equal to its Revolving Credit Percentage (as
defined below) multiplied by the aggregate amount of the Existing Term Loans
(each such assignment to be evidenced by the execution and delivery of this
Agreement by the Administrative Agent and the Lenders), and (ii) each of the
Existing Notes will be consolidated, amended and restated in their entirety by
this Agreement;
          WHEREAS, from and after the Closing Date, after giving effect to the
transactions described in the foregoing recitals and to the amendment and
restatement of the Existing Notes effected hereby, (i) the Existing Term Loans
shall become Revolving Credit Loans hereunder, (ii) all Existing Collateral
shall become Collateral hereunder and (iii) all Existing Security Documents, as
amended, restated, supplemented or otherwise modified as provided herein, shall
become Security Documents hereunder; and
          WHEREAS, the Lenders are willing to (1) make available a revolving
credit loan facility to the Borrower in an aggregate principal amount at any one
time outstanding not to exceed $85,000,000 (as may be increased pursuant to this
Agreement), to provide for the general corporate purposes of the Borrower and
its Subsidiaries (as defined below), including to refinance existing
indebtedness, and funding acquisitions, redevelopment and expansion and
(2) consolidate, amend and restate the Existing Notes solely on the terms and
conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree
that on the Closing Date, as provided in Section 10.18, (1) the Lenders shall
make a revolving credit loan facility to the Borrower and (2) the Existing Notes
shall be consolidated, amended and restated in their entirety as follows:

2



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Acceptable Environmental Report”: with respect to any Real Property,
an ASTM compliant Environmental Site Assessment that is either (a) a Phase I
Environmental Site Assessment with respect to such Real Property stating, among
other things, that such Real Property is free from Hazardous Substances in
violation of applicable Requirements of Law (other than commercially reasonable
amounts) or (b) a Phase II Environmental Site Assessment with respect to such
Real Property for which it has been suggested remediation work be performed on
such Real Property and, in each case, in form and substance acceptable to the
Administrative Agent and including information regarding whether (i) such Real
Property contains or is within or near any area designated as a hazardous waste
site by any Governmental Authority, (ii) such Real Property contains or has
contained any Hazardous Substance under any Requirements of Law pertaining to
health or the environment, (iii) such Real Property or any use or activity
thereon violates or would reasonably be likely to be subject to any response,
remediation, clean-up, or other obligation under any Requirements of Law
pertaining to health or the environment including a written report of an
environmental assessment of such Real Property or an update of such report, made
within six months prior to the date of the request for inclusion in the
Borrowing Base (or such earlier date as may be acceptable to the Administrative
Agent), by an engineering firm, and of a scope and in form and content
satisfactory to the Administrative Agent, complying with the Administrative
Agent’s established guidelines, regarding evidence of any Hazardous Substance
which has been generated, treated, stored, released, or disposed of on such Real
Property in violation of Environmental Laws, and such additional information as
may be required by the Administrative Agent, and (iv) any circumstances
described in clauses (i), (ii), or (iii) are being remediated or cleaned up or
will be remediated or cleaned up and information relating to any financial
arrangements relating thereto including insurance policies, escrows, or bond
arrangements.
          “Acceptable Lease”: a ground lease or air rights lease with respect to
a Borrowing Base Property executed by a Loan Party, as lessee, that satisfies
each of the conditions set forth below, other than any such condition waived by
the Supermajority Lenders in their discretion:
     (a) such lease is in full force and effect;
     (b) such lease has a remaining lease term of at least 30 years (excluding
extension or renewal rights), calculated as of the date such Borrowing Base
Property is admitted into the Borrowing Base;
     (c) (i) no default has occurred and is continuing and no terminating event
has occurred under such lease by any Loan Party thereunder, (ii) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event under such lease and (iii) to the Borrower’s and
each other Loan Party’s knowledge, there is no default or terminating event
under such lease by any lessor thereunder, in each case, which event, default or
terminating event has caused or

3



--------------------------------------------------------------------------------



 



otherwise resulted in or could reasonably be expected to cause or otherwise
result in any material interference with the applicable Loan Party’s occupancy
under such lease or adversely affect the Administrative Agent’s rights under the
related Mortgage;
     (d) such lease requires (or the lessor thereunder agrees in writing for the
benefit of the Administrative Agent) that the lessor thereunder shall give the
Administrative Agent (i) a copy of each notice of default or event of default
under such lease at the same time as it gives notice of default to the
applicable Loan Party, and no such notice of default or event of default shall
be deemed effective unless and until a copy thereof shall have been so given to
the Administrative Agent and (ii) notice if such lease is terminated by reason
of an event of default under such lease;
     (e) the Administrative Agent is permitted the opportunity to cure any
default by any Loan Party under such lease before any applicable lessor
thereunder may terminate such lease;
     (f) all rents, additional rents, and other sums due and payable under such
lease have been paid in full;
     (g) no Loan Party nor the lessor under such lease has commenced any action
or given or received any notice for the purpose of terminating such lease;
     (h) such lease or a memorandum thereof has been duly recorded and there
have not been any amendments or modifications to the terms of such lease since
recordation of the lease (or a memoranda thereof), that would cause such lease
to fail to satisfy any other clause of this definition;
     (i) such lease permits the interest of the applicable Loan Party to be
encumbered by the Security Documents or the necessary approval has been obtained
in writing from the lessor to permit such encumbrance;
     (j) no Loan Party’s interest in such lease is subject to any Liens or
encumbrances superior to, or of equal priority with, the related Mortgage other
than the applicable lessor’s related fee interest and the Liens set forth in
Sections 7.3(a), 7.3(b) and 7.3(f), and as otherwise set forth in the applicable
title insurance policy;
     (k) each Loan Party’s interest in such lease is assignable to the
Administrative Agent or its designee upon notice to, but without the consent of,
the applicable lessor thereunder (or, if any such consent is required, then such
consent has been obtained in writing prior to the date hereof);
     (l) the Administrative Agent will be recognized by the applicable lessor as
a permitted mortgagee of such ground lease or air rights lease, as applicable;
and
     (m) such lease requires the applicable lessor (or the applicable lessor
thereunder otherwise agrees in writing for the benefit of the Administrative
Agent), to enter into a new lease with the Administrative Agent or its designee
upon termination of

4



--------------------------------------------------------------------------------



 



such lease for any reason, including rejection or disaffirmation of such lease
in a bankruptcy proceeding.
          “Acquisition”: as to any Person, the acquisition by such Person of
(a) Capital Stock (other than the Capital Stock of the Unconsolidated Joint
Ventures) of any other Person if, after giving effect to the acquisition of such
Capital Stock, such other Person would be a Subsidiary, and (b) any other
Property (other than Construction in Process) of any other Person.
          “Additional Borrowing Base Properties”: any property acquired after
the Closing Date by the Borrower and its Subsidiaries and approved by the
Supermajority Lenders in accordance with Section 5.3, as to which the
Administrative Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to one or more Mortgages subject to, with respect to the Material
Mortgage Recording Tax Mortgaged Properties, Section 6.18.
          “Administrative Agent”: as defined in the preamble hereto.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise; provided that, the right to designate a member of a board or manager
of a Person will not, by itself, be deemed to constitute “control”.
          “Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.
          “Agreement”: this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
          “Applicable Margin”: for each Type of Loan, the rate per annum
determined pursuant to the pricing grid below:

          Consolidated Leverage   Applicable Margin for   Applicable Margin for
Base Ratio   Eurodollar Loans   Rate Loans
£ 0.30 to 1.00
  3.25%   2.25%
> 0.30 to 1.00 and £ 0.40 to 1.00
  3.75%   2.75%
> 0.40 to 1.00 and £ 0.45 to 1.00
  4.00%   3.00%
> 0.45 to 1.00
  4.25%   3.25%

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 (but in any event not later
than the 45th day after the end of each of the

5



--------------------------------------------------------------------------------



 



first three quarterly periods of each fiscal year (or, in the case of the first
quarter ending after the Closing Date, such later date as may be permitted by
the SEC) or the 90th day after the end of each fiscal year, as the case may be)
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Leverage Ratio as at the end of the fiscal
period that would have been covered thereby shall for the purposes of this
definition be deemed to be greater than 0.45 to 1.00. In addition, at all times
while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall for the purposes of this pricing grid be
deemed to be greater than 0.45 to 1.00. Each determination of the Consolidated
Leverage Ratio pursuant to this pricing grid shall be made for the periods and
in the manner contemplated by Section 7.1(a).
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
          “Appraisal”: with respect to any Real Property, an MAI “Full Appraisal
Report” prepared in accordance with FIRREA and USPAP, undertaken by an
Appraiser, and providing an assessment of the value of such Real Property,
subject to any Franchise Agreement, Management Agreement, lease or any other
agreement in place, which shall be commissioned by, and in form and substance
reasonably satisfactory to, the Administrative Agent at the sole expense of the
Borrower; provided that, such Appraisal such include all furniture, fixtures and
equipment associated with such Real Property owned by the Group Members.
          “Appraiser”: HVS, CB Richard Ellis or such other independent appraisal
firm selected by the Administrative Agent.
          “Arrangers”: as defined in the preamble hereto.
          “Assignee”: as defined in Section 10.6(c).
          “Assignor”: as defined in Section 10.6(c).
          “ASTM”: the American Society for Testing & Materials.
          “Available Revolving Credit Commitment”: with respect to any Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Revolving Credit Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding; provided that, in calculating
any Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.6(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.
          “Average Daily Rate”: for any Real Property on any date of
determination, total rooms revenue for the twelve full calendar months most
recently ended prior to such date, as determined in accordance with the Uniform
System of Accounts, divided by the total number of rooms occupied during such
period.

6



--------------------------------------------------------------------------------



 



          “Award”: any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Borrowing
Base Property.
          “Bankruptcy Code”: Title 11 of the United States Code, 11 U.S.C. §
101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
          “Bank Secrecy Act”: the Bank Secrecy Act, 31 CFR 103, as amended from
time to time.
          “Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) 1.0% per annum plus the Eurodollar
Rate (for avoidance of doubt after giving effect to the proviso of the
definition thereof) applicable to an Interest Period of one month; provided
that, in no event shall the Base Rate be less than 2.25%. For purposes hereof:
“Prime Rate” shall mean the prime lending rate as set forth on the Reuters
Screen RTRTSY1 (or such other comparable publicly available page as may, in the
reasonable opinion of the Administrative Agent after notice to the Borrower,
replace such page for the purpose of displaying such rate if such rate no longer
appears on the Reuters Screen RTRTSY1), as in effect from time to time. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate, the Federal Funds Effective Rate or the one-month
Eurodollar Rate, respectively.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.
          “Benefited Lender”: as defined in Section 10.7.
          “Blocked Account Control Agreements”: as defined in Section 6.20(b).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrower Common Units”: the Borrower’s “Common Units” as defined in
the Borrower LP Agreement.
          “Borrower LP Agreement”: the Agreement of Limited Partnership of
Chatham Lodging, L.P., a Delaware limited partnership, dated as of April 21,
2010, as amended, restated, supplemented or otherwise modified from time to time
in accordance with this Agreement.
          “Borrower LTIP Units”: the Borrower’s “LTIP Units” outstanding on the
date hereof and as defined in the Borrower LP Agreement as in effect on the date
hereof.

7



--------------------------------------------------------------------------------



 



          “Borrowing Base”: at any time, the aggregate Borrowing Base Values for
the Borrowing Base Properties, which shall be determined based on the most
recent Borrowing Base Certificate delivered pursuant to Section 5.2(c), 5.3 or
5.4 or Section 6.12; provided that, the Borrowing Base shall be reduced by the
following amounts, without duplication:
     (i) an amount equal to the aggregate Borrowing Base Value for the
Restricted Borrowing Base Properties in excess of 10% of the aggregate Borrowing
Base Value for all the Borrowing Base Properties;
     (ii) with respect to any non-Restricted Borrowing Base Property, an amount
equal to the Borrowing Base Value for such Borrowing Base Property in excess of
25% of the aggregate Borrowing Base Value for all the Borrowing Base Properties;
     (iii) an amount equal to the aggregate Non-Recorded Borrowing Base Value
for the Material Mortgage Recording Tax Mortgaged Properties in excess of 20% of
the aggregate Borrowing Base Value for all the Borrowing Base Properties;
     (iv) an amount equal to the aggregate Borrowing Base Value for the
Borrowing Base Properties subject to Acceptable Leases in excess of 20% of the
aggregate Borrowing Base Value for all the Borrowing Base Properties; and
     (v) the Borrowing Base Value of any Borrowing Base Property (including any
Initial Borrowing Base Property) that ceases to be an Eligible Borrowing Base
Property until the Borrower has satisfied the conditions set forth in
Section 5.3 with respect to such Real Property.
          “Borrowing Base Group Member”: any Subsidiary of the REIT that is
(a) the fee owner or ground or air rights lessee of a Borrowing Base Property,
(b) the lessee of a Borrowing Base Property pursuant to an Operating Lease or
(c) any direct or indirect parent of any Person described in clause (a) or (b).
          “Borrowing Base Value”: with respect to each Borrowing Base Property
at any time, the lesser of (i) 45% of the MAI “as-is” appraised value of such
Borrowing Base Property set forth in the most recent Appraisal for such
Borrowing Base Property and (ii) the Debt Service Coverage Amount for such
Borrowing Base Property as at such time; provided that, the Borrowing Base Value
for any Restricted Borrowing Base Property shall be determined pursuant to
clause (i).
          “Borrowing Base Value Mortgage Deficit”: on any date of determination,
with respect to any Borrowing Base Property located in a Material Mortgage
Recording Tax State for which a Mortgage has been recorded, an amount equal to
(i) the Borrowing Base Value for such Property on such date minus (ii) the
amount of Obligations secured by such Mortgage for which the applicable mortgage
recording tax has been paid, as determined by the Administrative Agent in its
sole discretion. For the avoidance of doubt at no time shall the Borrowing Base
Value Mortgage Deficit be less than zero.
          “Borrowing Base Certificate”: a certificate, appropriately completed
and substantially in the form of Exhibit K (with such modifications as to format
and presentation as

8



--------------------------------------------------------------------------------



 



may be reasonably requested by the Administrative Agent upon five Business Days’
notice) together with all supporting documentation reasonably requested by the
Administrative Agent.
          “Borrowing Base Properties”: subject to a release of a Borrowing Base
Property pursuant to Section 5.4, (a) on the Closing Date, the Initial Borrowing
Base Properties and (b) after the Closing Date, the Initial Borrowing Base
Properties, together with any Additional Borrowing Base Properties added to the
Borrowing Base in accordance with Section 5.3.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.
          “Business Day”: (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under the Uniform System of
Accounts and reconciled in accordance with GAAP on a balance sheet of such
Person; provided that, “Capital Expenditures” shall not include (x) expenditures
made in connection with the replacement, substitution or restoration of assets
(i) to the extent financed from insurance proceeds paid on account of the loss
of or damage to the assets being replaced or restored or (ii) with awards of
compensation arising from the taking or the threat of taking by eminent domain
or Condemnation of the assets being replaced, (y) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment but only to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time or (z) the purchase of plant, property and
equipment made within 270 days of the sale of any asset to the extent purchased
with the proceeds of such sale.
          “Capital Lease Obligations”: with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under the
Uniform System of Accounts and reconciled in accordance with GAAP; and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with the
Uniform System of Accounts and reconciled in accordance with GAAP.

9



--------------------------------------------------------------------------------



 



          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Capitalization Rate”: 9%.
          “Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as applicable, and the Secured Parties, as
collateral for the L/C Obligations, Swing Line Loans or obligations of the
Lenders to fund participations in respect thereof (as the context may require),
cash or deposit account balances or, if the Issuing Lender or Swing Line Lender,
as applicable, benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swing Line Lender, as applicable. The term “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within one year from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
          “Casualty”: with respect to any Borrowing Base Property, that such
Borrowing Base Property is damaged or destroyed, in whole or in part, by fire or
other casualty.
          “Change of Control”: the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities

10



--------------------------------------------------------------------------------



 



Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the Permitted
Investors, shall become, or obtain rights (whether by means of warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 25% of the
outstanding common stock of the REIT; (b) the board of directors of the REIT
shall cease to consist of a majority of Continuing Directors; (c) the Borrower
shall cease to own, directly or indirectly, 100% of the equity interests of any
Subsidiary Guarantor free and clear of any Liens (other than Liens in favor of
Administrative Agent) unless the Borrowing Base Property owned by such
Subsidiary Guarantor is removed from the Borrowing Base in accordance with
Section 5.4 of this Agreement; or (d) the REIT shall (i) fail to be sole general
partner of the Borrower or cease to own all the general partnership interests of
the Borrower, (ii) fail to control the management and policies of the Borrower
or (iii) fail to own a majority of the Capital Stock of the Borrower.
          “Chatham New Rochelle”: Chatham New Rochelle RI LLC, a Delaware
limited liability company.
          “Chatham Predecessor”: the real estate activity and holdings of the
entities that owned the following properties acquired by the REIT and its
Subsidiaries: Homewood Boston Billerica, Homewood Minneapolis Mall of America,
Homewood Nashville Brentwood, Homewood Dallas Market Center, Homewood Farmington
Connecticut, Homewood Orlando Maitland and Hampton Inn & Suites Houston Medical
Center.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied, which date shall be no later than
October 12, 2010.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Collateral Agreement”: the Collateral Agreement, dated as of
October 12, 2010, between each Subsidiary of the REIT that is a lessee party to
an Operating Lease, each Subsidiary of the REIT that is a lessor party to such
Operating Lease, and Chatham Houston HAS LLC, as collateral agent for the
benefit of such lessor parties, as amended, restated, supplemented or otherwise
modified from time to time.
          “Comfort Letter”: with respect to any Franchisor for any Borrowing
Base Property, a customary comfort letter from such Franchisor to the
Administrative Agent, for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
          “Commitment Fee Rate”: 1/2 of 1% per annum.
          “Commitment Increase Supplement”: as defined in Section 2.22(c).
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is

11



--------------------------------------------------------------------------------



 



part of a group that includes the Borrower and that is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Sections 412 or 430 of the Code, Section 414(b), (c), (m) or (o) of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.
          “Condemnation”: a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.
          “Consolidated EBITDA”: of the Group Members for any period,
Consolidated Net Income for such period plus, without duplication and to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (a) income tax expense, (b) interest expense of such
Group Members, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) any other non-cash charges and (g) the
Group Members’ pro rata share of Consolidated EBITDA from their Unconsolidated
Joint Ventures, minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining such Consolidated Net Income), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period
to (b) Consolidated Fixed Charges for such period.
          “Consolidated Fixed Charges”: for any period, the sum (without
duplication) of (a) Consolidated Interest Expense of the Group Members for such
period, (b) provision for cash income taxes made by the Group Members on a
consolidated basis in respect of such period, (c) scheduled payments (other than
balloon payments) made during such period on account of principal of
Indebtedness of the Group Members, (d) all preferred dividends accrued or paid
during such period and (e) the Group Members’ pro rata share of all expenses,
taxes, payments and dividends referred to in the preceding clauses (a) to
(d) from their Unconsolidated Joint Ventures.

12



--------------------------------------------------------------------------------



 



          “Consolidated Floating Rate Debt”: Consolidated Total Debt bearing
interest based on an index that floats, or otherwise changes from time to time
(excluding the Loans and any other such Indebtedness subject to a fixed rate
interest rate hedge, cap or collar).
          “Consolidated Interest Expense”: of the Group Members for any period,
total interest expense (including that attributable to Capital Lease
Obligations) of the Group Members for such period with respect to all
outstanding Indebtedness of the Group Members (including, without limitation,
all commissions, discounts and other fees and charges owed by the Group Members
with respect to letters of credit and bankers’ acceptance financing and net
costs of the Group Members under Hedge Agreements in respect of interest rates
to the extent such net costs are allocable to such period in accordance with the
Uniform System of Accounts and reconciled in accordance with GAAP).
          “Consolidated Leverage Ratio”: on any date of determination, the ratio
of (a) Consolidated Total Debt on such date to (b) Total Asset Value on such
date; provided that for purposes of calculating Total Asset Value on any date,
the Total Asset Value of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).
          “Consolidated Net Income”: of the Group Members for any period, the
consolidated net income (or loss) of the Group Members for such period,
determined on a consolidated basis; provided that, in calculating Consolidated
Net Income of the Group Members for any period, there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a Group
Member or is merged into or consolidated with a Group Member, (b) the income (or
deficit) of any Person in which any Group Member has an ownership interest,
except to the extent that any such income is actually received by such Group
Member in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of any Group Member to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
          “Consolidated Total Debt”: at any date, an amount equal to (i) the
aggregate outstanding face amount of all Indebtedness of the Group Members at
such date, determined on a consolidated basis in accordance with GAAP and
(ii) the Group Members’ pro rata share of Indebtedness of their Unconsolidated
Joint Ventures at such date.
          “Construction in Process”: any Real Property owned by a Group Member
consisting of renovation or expansion of such Real Property in which greater
than 35% of the aggregate rooms of such Real Property is unavailable for
occupancy due to renovation or expansion. A Real Property will cease being
classified as “Construction in Process” upon completion of such renovation or
expansion.
          “Continuing Directors”: the directors of the REIT on the Closing Date,
after giving effect to the transactions contemplated hereby, and each other
director of the REIT, if, in each case, such other director’s nomination for
election to the board of directors of the REIT is

13



--------------------------------------------------------------------------------



 



recommended by at least 66 2/3% of the then Continuing Directors or such other
director receives the vote of the Permitted Investors in his or her election by
the shareholders of the REIT.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
          “Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or
otherwise available debtor relief laws of the United States, of any State or of
any other applicable jurisdictions from time to time in effect.
          “Debt Service”: with respect to any Borrowing Base Property during any
period, scheduled principal and interest payments due with respect to any
Indebtedness incurred in connection with such Borrowing Base Property.
          “Debt Service Coverage Amount”: with respect to any Borrowing Base
Property on any date of determination, (1) the Net Operating Income of such
Borrowing Base Property for the period of four fiscal quarters most recently
ended for which financial statements are available divided by 2.25, divided by
(2) the greater of (x) an interest rate of 8.0% per annum (assuming a 25-year
amortization) and (y) the 10-year treasury rate on the last day of such period
plus 3.5% (assuming a 25-year amortization).
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulted Amount”: as defined in Section 2.15(g).
          “Defaulting Lender”: any Lender that has:
     (a) failed to fund any portion of its Loans within three Business Days of
the date required to be funded by it hereunder, unless the subject of a good
faith dispute, or failed to fund any portion of its participations in Letters of
Credit or Swing Line Loans within three Business Day of the date required to be
funded by it hereunder,
     (b) notified the Borrower, the Administrative Agent or any other Lender in
writing, or has otherwise indicated through a public statement, that it does not
intend to comply with its funding obligations hereunder or generally under any
agreement in which it commits to extend credit,

14



--------------------------------------------------------------------------------



 



     (c) failed, within three Business Days after receipt of a written request
from the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Credit
Commitments, unless the subject of a good faith dispute,
     (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder, unless the subject
of a good faith dispute, or
     (e) has, or has a direct or indirect parent company that has, become the
subject of a proceeding under any Debtor Relief Law, or has had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment.
Notwithstanding the foregoing, (i) if the Borrower, the Administrative Agent,
the Swing Line Lender and the Issuing Lender agree in writing that a Defaulting
Lender no longer qualifies as a Defaulting Lender, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateralization of Letters of Credit and
Swing Line Loans), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Swing Line
Commitment and the L/C Commitment and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Revolving Credit Percentages (without giving
effect to Section 2.23(c)(i)), whereupon such Lender will cease to be a
Defaulting Lender; provided that, (x) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender, and (y) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender,
and (ii) a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of voting stock or any other equity interest in such
Lender or a parent company thereof by a Governmental Authority or an
instrumentality thereof.
          “Derivatives Counterparty”: as defined in Section 7.6.
          “Disclosable Event”: as defined in Section 6.19.
          “Disposition”: with respect to any Property, any sale, lease (other
than an Operating Lease), sale and leaseback, assignment, conveyance, transfer
or other disposition thereof; and the terms “Dispose” and “Disposed of” shall
have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States of
America.

15



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America.
          “Eligible Account”: a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
          “Eligible Borrowing Base Property”: any Real Property that satisfies
each of the following conditions at all times:
     (i) such Real Property is a hotel property located in the continental
United States,
     (ii) such Real Property is wholly-owned by the Borrower or a Subsidiary
Guarantor in fee simple or subject to a ground lease or air rights lease
pursuant to an Acceptable Lease,
     (iii) such Real Property has an average Occupancy Rate greater than 60%,
     (iv) such Real Property has RevPAR greater than $60,
     (v) such Real Property (other than, prior to the Mortgage Recordation
Trigger Date, any Material Mortgage Recording Tax Mortgaged Property) is subject
to a duly perfected, first priority Lien in favor of the Administrative Agent
for the benefit of the Secured Parties pursuant to a Mortgage,
     (vi) with respect to any Material Mortgage Recording Tax Mortgaged Property
or any Borrowing Base Property located in a Material Mortgage Recording Tax
State which has a Borrowing Base Value Mortgage Deficit greater than zero, the
Administrative Agent shall have received (for delivery to the Escrow Agent to be
held pursuant to the Escrow Agreement), a Material Mortgage Recording Tax State
Mortgage,
     (vii) the Group Member owner of such Real Property is a Loan Party and the
Capital Stock of each direct and indirect parent of such Group Member (other
than the Borrower) is subject to a duly perfected, first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, in each case, in compliance with Section 6.9,
     (viii) the Administrative Agent has received for such Real Property, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent:

16



--------------------------------------------------------------------------------



 



     (A) evidence as to whether the applicable Real Property is a Flood Hazard
Property satisfying the requirements of Section 5.1(q),
     (B) certificates of insurance or insurance policies satisfying the
requirements of Section 6.5, with all premiums fully paid current,
     (C) a title insurance policy satisfying the requirements of Section 5.1(q),
     (D) a recent survey satisfying the requirements of Section 5.1(q),
     (E) a true, correct and complete copies of the Management Agreement and
Franchise Agreement for such Real Property,
     (F) a Comfort Letter from the Franchisor for such Real Property,
     (G) a true, correct and complete copy of the PIP Plan for such Real
Property,
     (H) an Operating Lease and any other agreement relating to such Operating
Lease, including without limitation, an owner agreement, if any, for such Real
Property,
     (I) if such Real Property is held pursuant to an Acceptable Lease:
(i) true, correct, complete and complete copies of such Acceptable Lease and any
guarantees thereof and (ii) to the extent required by the Administrative Agent
in its discretion, (x) recognition agreements and estoppel certificates executed
by any lessor under such Acceptable Lease, and (y) with respect to any air
rights lease, any recorded reciprocal easement agreement which secures the
access and supports easements necessary to support such lease, each in form and
content satisfactory to the Administrative Agent,
     (J) copies of all Hotel Licenses for such Real Property and, to the extent
requested by the Administrative Agent, an assignment of such Hotel Licenses, and
     (K) documentation, certificates and opinions for such Real Property,
including without limitation, a Subordination Agreement and a Blocked Account
Control Agreement for each deposit and securities account for such Real
Property,
     (ix) with respect to any Material Mortgage Recording Tax Mortgaged Property
prior to the Mortgage Recordation Trigger Date, the Administrative Agent has
received an amendment to the Escrow Agreement, in form and substance reasonably
satisfactory to the Administrative Agent including the Mortgage for such Real
Property in escrow subject to release pursuant to Section 6.18, and
     (x) such Real Property satisfies any other criteria required by the
Administrative Agent, as reasonably determined by the Administrative Agent.

17



--------------------------------------------------------------------------------



 



          “Eligible Institution”: the Administrative Agent, the Syndication
Agent, Morgan Stanley, Wells Fargo Bank, N.A., City National Bank, KeyBank
National Association or a depository institution or trust company insured by the
Federal Deposit Insurance Corporation, the short term unsecured debt obligations
or commercial paper of which are rated at least “A-1+” by S&P, “P-1” by Moody’s
and “F-1+” by Fitch in the case of accounts in which funds are held for 30 days
or less (or, in the case of accounts in which funds are held for more than
30 days, the long term unsecured debt obligations of which are rated at least
“AA” by Fitch and S&P and “Aa2” by Moody’s).
          “Environmental Claim”: any investigative, enforcement, cleanup,
removal, containment, remedial, or other private or governmental or regulatory
action threatened, instituted, or completed pursuant to any applicable
Environmental Law against any Group Member or against or with respect to any
Real Property or facility.
          “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, agreements or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
          “Environmental Requirement”: as defined in Section 6.8(g).
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Escrow Agent”: Chicago Title Insurance Company, or any successor or
assign satisfactory to the Administrative Agent in its sole discretion.
          “Escrow Agreement”: as defined in Section 5.1(b).
          “Eurocurrency Reserve Requirements”: for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Screen LIBOR01 Page (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which Dollar deposits are offered by lending banks in London

18



--------------------------------------------------------------------------------



 



interbank deposit market) as of 11:00 A.M. (London time) two Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR01 Page (or such other page as may replace such
page on such service for the purpose of displaying the rates at which Dollar
deposits are offered by lending banks in London interbank deposit market) (or
otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements
; provided that, in no event shall the Eurodollar Rate be less than 1.25%.
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Exchange Act”: as defined in the definition of “Change of Control”.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock or assets of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Borrower, result in
adverse tax consequences to the Borrower.
          “Excluded Pledged Subsidiary”: any (i) direct or indirect parent of a
Non-Recourse Subsidiary Borrower that is prohibited from having its Capital
Stock pledged pursuant to Indebtedness incurred by such Non-Recourse Subsidiary
Borrower pursuant to Section 7.2(d), (g), (h) or (i); provided that, the
Administrative Agent shall have provided satisfactory evidence of such
prohibition and (ii) direct or indirect Subsidiary of a TRS Subsidiary. Schedule
1.1E sets forth each Excluded Pledged Subsidiary as of the Closing Date.
          “Excluded Subsidiary”: any (i) TRS Subsidiary or (ii) Subsidiary that
is unable to guarantee the Obligations of the Loan Parties under the Loan
Documents because it is a party to one or more agreements entered into in
connection with Indebtedness listed on Schedule 7.2(d), or incurred pursuant to
Section 7.2(g), (h) or (i) that prohibit such Subsidiary from providing a
guarantee; provided that, the Administrative Agent shall have been provided
satisfactory evidence of such prohibition. Schedule 1.1B sets forth each
Excluded Subsidiary as of the Closing Date.

19



--------------------------------------------------------------------------------



 



          “FCPA”: the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§
78dd-1, et seq., as amended from time to time.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “FIRREA”: Financial Institutions Reform, Recovery and Enforcement Act
of 1989 (FIRREA), as amended from time to time.
          “Fitch”: Fitch, Inc. and its successors.
          “Flood Hazard Property”: as defined in Section 4.21.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Franchise Agreement”: with respect to the Borrowing Base Properties,
each of the Franchise Agreements listed on Schedule 1.1C, and each Franchise
Agreement delivered pursuant to Section 5.3, or, if the context requires in any
case, a Replacement Franchise Agreement executed in accordance with the terms
and provisions of this Agreement, as each may be amended, restated, supplemented
or otherwise modified from time to time.
          “Franchisor”: (a) with respect to any Initial Borrowing Base Property,
Hampton or a Qualified Franchisor, (b) with respect to any Initial Borrowing
Base Property (other than Hampton Inn & Suites Houston Medical Center), Homewood
Suites Franchise or a Qualified Franchisor, and (c) with respect to any
Additional Borrowing Base Property, a Qualified Franchisor.
          “Full Replacement Cost”: as defined in Section 6.5(c).
          “Fund”: any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.
          “Funds from Operations”: for any Person for any period, the sum of
(a) Consolidated Net Income for such period plus (b) depreciation and
amortization expense determined in accordance with the Uniform System of
Accounts and reconciled in accordance with GAAP; provided that there shall not
be included in such calculation (i) any proceeds of any insurance policy other
than rental or business interruption insurance received by such Person, (ii) any
gain or loss which is classified as “extraordinary” in accordance with the
Uniform

20



--------------------------------------------------------------------------------



 



System of Accounts and reconciled in accordance with GAAP, or (iii) any capital
gains and taxes on capital gains.
          “GAAP”: generally accepted accounting principles in the United States
of America as in effect from time to time, as adopted by the Financial
Accounting Standards Board and the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Granting Lender”: as defined in Section 10.6(g).
          “Gross Income from Operations”: with respect to any Borrowing Base
Property for any period, without duplication, all income and proceeds (whether
in cash or on credit, and computed on an accrual basis) received by the Loan
Parties or Manager for the use, occupancy or enjoyment of such Borrowing Base
Property, or any part thereof, or received by the Loan Parties or Manager for
the sale of any goods, services or other items sold on or provided from the such
Borrowing Base Property in the ordinary course of such Borrowing Base Property’s
operation, during such period including without limitation: (a) all income and
proceeds received from any Lease, Operating Lease and rental of rooms, exhibit,
sales, commercial, meeting, conference or banquet space within such Borrowing
Base Property, including net parking revenue, and net income from vending
machines, health club fees and service charges; (b) all income and proceeds
received from food and beverage operations and from catering services conducted
from such Borrowing Base Property even though rendered outside of such Borrowing
Base Property; (c) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
such Borrowing Base Property (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof); (d) all Awards for
temporary use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of such Borrowing Base Property); (e) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Income from Operations” if received in the ordinary course of such
Borrowing Base Property’s operation (after deducting therefrom all necessary
costs and expenses incurred in the adjustment or collection thereof); and
(f) interest on credit accounts, rent concessions or credits, and other required
pass-throughs; but excluding, (1) gross receipts received by lessees, licensees
or concessionaires of such Borrowing Base Property; (2) consideration received
at such Borrowing Base Property for hotel accommodations, goods and services to
be provided at other hotels, although arranged by, for or on behalf of the Loan
Parties or Manager; (3) income and proceeds from the sale or other disposition
of goods, capital assets and other items not in the ordinary course of such
Borrowing Base Property’s operation; (4) federal, state and municipal excise,
sales and use taxes collected directly from patrons or guests of such Borrowing
Base Property as a part of or based on the sales price of any goods, services or
other items, such as gross receipts, room, admission, cabaret or equivalent
taxes; (5) Awards (except to the extent provided in clause (d) above);
(6) refunds of amounts not included in Operating Expenses at any time and
uncollectible accounts;

21



--------------------------------------------------------------------------------



 



(7) gratuities collected by employees at such Borrowing Base Property; (8) the
proceeds of any financing; (9) other income or proceeds resulting other than
from the use or occupancy of such Borrowing Base Property, or any part thereof,
or other than from the sale of goods, services or other items sold on or
provided from such Borrowing Base Property in the ordinary course of business;
and (10) any credits or refunds made to customers, guests or patrons in the form
of allowances or adjustments to previously recorded revenues.
          “Group Members”: the REIT and all of its Subsidiaries, including,
without limitation, the Borrower.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the REIT, the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
          “Guarantors”: the collective reference to the REIT and the Subsidiary
Guarantors.
          “Hazardous Substances”: any and all substances (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory

22



--------------------------------------------------------------------------------



 



effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.
          “Hampton”: Hampton Inns Franchise LLC, a Delaware limited liability
company.
          “Hampton Inn & Suites Houston Medical Center”: that certain 120 room
hotel property located in Houston, Texas.
          “Hedge Agreements”: all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Group Members providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
          “Homewood Boston Billerica”: that certain 147 room hotel property
located in Billerica, Massachusetts.
          “Homewood Dallas Market Center”: that certain 137 room hotel property
located in Dallas, Texas.
          “Homewood Farmington Connecticut”: that certain 121 room hotel
property located in Farmington, Connecticut.
          “Homewood Minneapolis Mall of America”: that certain 144 room hotel
property located in Bloomington, Minnesota.
          “Homewood Nashville Brentwood”: that certain 121 room hotel property
located in Brentwood, Tennessee.
          “Homewood Orlando Maitland”: that certain 143 room hotel property
located in Maitland, Florida.
          “Homewood Suites Franchise”: Homewood Suites Franchise LLC, a Delaware
limited liability company.
          “Homewood Suites Management”: Homewood Suites Management LLC, a
Delaware limited liability company.
          “Hotel Employees”: as defined in Section 4.12.
          “Hotel Licenses”: as defined in Section 4.3(b).

23



--------------------------------------------------------------------------------



 



          “Improvements”: any Loan Party’s interest in and to all on site and
off site improvements to the Borrowing Base Properties, together with all
fixtures, Tenant improvements, and appurtenances now or later to be located on
the Borrowing Base Properties or in such improvements.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property (excluding any
obligations under a contract to purchase Property that has not been consummated)
or services (other than trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of the fair market value of such property
and the aggregate amount of the obligations so secured, and (j) for the purposes
of Section 8.1(e) only, all net obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes of clause (j) above, the principal amount of
Indebtedness in respect of Hedge Agreements shall equal the net amount that
would be payable (giving effect to netting) at such time if such Hedge Agreement
were terminated.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Initial Borrowing Base Properties”: each of Homewood Boston
Billerica, Homewood Minneapolis Mall of America, Homewood Nashville Brentwood,
Homewood Dallas Market Center, Homewood Farmington Connecticut, Homewood Orlando
Maitland and Hampton Inn & Suites Houston Medical Center, as to which the
Administrative Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to one or more Mortgages subject to, with respect to the Material
Mortgage Recording Tax Mortgaged Properties, Section 6.18.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

24



--------------------------------------------------------------------------------



 



          “Insolvent”: pertaining to a condition of Insolvency.
          “Insurance Premiums”: as defined in Section 6.5(j).
          “Insurance Proceeds”: the proceeds of any insurance to which any Group
Member may be entitled to, whether or not actually received, with respect to any
Borrowing Base Property.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (2) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date shall end on the Revolving Credit Termination Date or
such due date, as applicable; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

25



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.
          “Investments”: as defined in Section 7.7.
          “Island Hospitality Management”: Island Hospitality Management III,
Inc., a Florida corporation.
          “Issuing Lender”: (a) Barclays Bank PLC or (b) any other Revolving
Credit Lender from time to time designated by the Borrower as an Issuing Lender
with the consent of such Revolving Credit Lender and the Administrative Agent.
          “Joint Venture”: any joint venture entity, whether a company,
unincorporated firm, association, partnership or any other entity which, in each
case, in which the REIT and its Subsidiaries has a direct or indirect equity or
similar interest and which is not a Wholly Owned Subsidiary of the Borrower.
          “L/C Commitment”: $10,000,000.
          “L/C Exposure”: for any Lender, at any time, its Revolving Credit
Percentage of the total L/C Obligations at such time.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Credit Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender that issued such Letter of Credit.
          “Lease”: excluding any Operating Lease or Acceptable Lease, each
existing or future lease, sublease (to the extent of any Loan Party’s rights
thereunder), license, or other agreement under the terms of which any Person has
or acquires any right to occupy or use any Real Property of any Loan Party, or
any part thereof, or interest therein, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease or other agreement
and (b) each existing or future guaranty of payment or performance thereunder.
          “Leaseco Security Documents”: the collective reference to the
Collateral Agreement and all other security documents granting a Lien on any
Property of any lessee under any Operating Lease to secure the obligations and
liabilities of such Person under such Operating Lease, as each may be amended,
restated, supplemented or otherwise modified from time to time.
          “Lender Payment Amount”: as defined in Section 2.15(g).

26



--------------------------------------------------------------------------------



 



          “Lenders”: as defined in the preamble hereto.
          “Lessee”: Chatham Leaseco I, LLC, a Delaware limited liability
company, Chatham Houston HAS Leaseco LLC, a Delaware limited liability company,
and any other Loan Party approved by the Administrative Agent in its sole
discretion, as applicable.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the
Applications and the Notes.
          “Loan Parties”: the REIT, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document. For the avoidance of doubt, a Group
Member shall not be a Loan Party solely because it is a beneficiary to an
Application.
          “Lockbox Account”: with respect to any Borrowing Base Property, an
Eligible Account held by the Subsidiary of the REIT that is a lessee party to
the relevant Operating Lease in trust for the benefit of the Subsidiary of the
REIT that is a lessor party to such Operating Lease and established for deposit
of all Rents and other receipts from such Borrowing Base Property which Eligible
Account shall be subject to a Blocked Account Control Agreement pursuant to
Section 6.13(b); provided that, all interests of such Subsidiary that is a
lessor party to such Operating Lease in such Blocked Account Control Agreement,
together with the related Lockbox Account, shall be assigned to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Guarantee and Collateral Agreement.
          “Management Agreement”: with respect to each Borrowing Base Property,
unless such Borrowing Base Property is managed by the Loan Party which owns such
Borrowing Base Property, the management agreement entered into by and between
the Loan Party which owns or leases such Borrowing Base Property and the
Manager, pursuant to which the Manager is to provide management and other
services with respect to the Borrowing Base Properties, or, if the context
requires, a Qualified Manager who is managing the Borrowing Base Properties in
accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement, as each may be amended, restated, supplemented
or otherwise modified from time to time. Schedule 1.1D sets forth each
Management Agreement as of the Closing Date.
          “Manager”: (a) with respect to any Initial Borrowing Base Property,
Homewood Suites Management, Island Hospitality Management or a Qualified
Manager, (b) with respect to any Initial Borrowing Base Property (other than
Hampton Inn and Suites Houston Medical

27



--------------------------------------------------------------------------------



 



Center), Homewood Suites Management or a Qualified Manager, and (c) with respect
to any Additional Borrower Base Property, a Qualified Manager.
          “Material Adverse Effect”: (a) a material adverse effect on the
business, assets, operations or financial condition or prospects of the Loan
Parties, taken as a whole, or in the facts and information regarding such
entities as represented to date; (b) a Material Property Event with respect to
the Borrowing Base Properties, taken as a whole; (c) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (d) a material adverse effect on the legality,
validity, binding effect or enforceability of this Agreement or any of the other
Loan Documents or the rights or remedies of the Agents or the Lenders hereunder
or thereunder.
          “Material Environmental Amount”: an amount or amounts payable by any
of the Group Members or in respect to any Real Property in the aggregate in
excess of $5,000,000, for: costs to comply with any Environmental Law; costs of
any investigation, and any remediation, of any Material of Environmental
Concern; and compensatory damages (including, without limitation damages to
natural resources), punitive damages, fines, and penalties pursuant to any
Environmental Law.
          “Material Mortgage Recording Tax Mortgaged Property”: until the
Mortgage Recordation Trigger Date, collectively, the Borrowing Base Properties
located in the Material Mortgage Recording Tax States that the Borrower has
requested the Administrative Agent to hold in escrow all fully executed
Mortgages in connection with such Borrowing Base Properties by the Escrow Agent
pursuant to the Escrow Agreement.
          “Material Mortgage Recording Tax State Mortgage”: each Mortgage
(1) for each of the Material Mortgage Recording Tax Mortgaged Properties in an
amount to cover the Borrowing Base Value for such Property and (2) for any
Borrowing Base Property located in a Material Mortgage Recording Tax State which
has a Borrowing Base Value Mortgage Deficit greater than zero, a Mortgage and
related documents reasonably requested by the Administrative Agent, in an amount
to cover such Borrowing Base Value Mortgage Deficit for such Property.
          “Material Mortgage Recording Tax State”: any of Florida, New York and
any other state that has a material mortgage recording tax, as determined by the
Supermajority Lenders.
          “Material Property Event”: with respect to any Borrowing Base
Property, the occurrence of any event or circumstance occurring or arising after
the date of this Agreement that could reasonably be expected to have a
(a) material adverse effect with respect to the financial condition or the
operations of such Borrowing Base Property, (b) material adverse effect on the
appraised value of such Borrowing Base Property, (c) material adverse effect on
the ownership of such Borrowing Base Property, or (d) result in a Material
Environmental Amount.
          “Material Recording Tax Reserve Amount”: prior to the Mortgage
Recordation Trigger Date on any date of determination, the amount estimated by
the Administrative Agent in its sole discretion necessary to pay recording
taxes, the cost of annual title bring downs and Title Insurance Policies, and
other recording costs and expenses (including the fees and expenses of

28



--------------------------------------------------------------------------------



 



counsel) for all Material Mortgage Recording Tax Mortgaged Properties on such
date, which amount may be drawn by the Administrative Agent to pay such expenses
pursuant to Section 6.18.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products (virgin or
used), polychlorinated biphenyls, urea-formaldehyde insulation, asbestos,
pollutants, contaminants, radioactivity, and any other materials, substances or
forces of any kind, whether or not any such material, substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could reasonably be expected to give rise to liability under any
Environmental Law.
          “Maximum Facility Availability”: at any date, an amount equal to
(a) the lesser of (i) the Total Revolving Credit Commitments on such date and
(ii) the Borrowing Base on such date minus (b) the Material Recording Tax
Reserve Amount, as such amount may be adjusted by the Administrative Agent
pursuant to Section 2.2(b), on such date.
          “Money Laundering Control Act”: the Money Laundering Control Act of
1986, as amended from time to time.
          “Moody’s”: Moody’s Investors Service, Inc. and its successors.
          “Mortgage Financing”: Indebtedness of the type permitted by
Section 7.2(h).
          “Mortgage Notes Receivable”: any mortgage notes receivable, including
interest payments thereunder, issued in favor of any Group Member or any Joint
Venture in which a Group Member is a member by any Person (other than a Group
Member).
          “Mortgage Recordation Trigger Date”: as defined in Section 6.18(a).
          “Mortgages”: each of the mortgage/deed of trust/deed to secure debt,
assignment of leases and rents, fixture filing and security agreements made by
any Loan Party in favor of, or for the benefit of, the Administrative Agent for
the benefit of the Secured Parties (including without limitation the Material
Mortgage Recording Tax State Mortgages), substantially in the form of Exhibit D
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Operating Income”: of any Borrowing Base Property for any period,
an amount equal to (a) the aggregate Gross Income from Operations of such
Borrowing Base Property for such period, minus (b) the sum of (i) all expenses
and other proper charges incurred in connection with the operation of such
Borrowing Base Property during such period (including real estate taxes, but
excluding any management fees, franchise fees, debt service charges, income
taxes, depreciation, amortization and other noncash expenses), (ii) a management
fee that is the greater of (x) 3% of the aggregate Gross Income from Operations
of such Borrowing Base

29



--------------------------------------------------------------------------------



 



Property for such period and (y) the actual management fees incurred during such
period, (iii) a franchise fee that is the greater of 3% of the aggregate Gross
Income from Operations of such Borrowing Base Property for such period or the
actual franchise fees incurred during such period and (iv) a furniture, fixtures
and equipment reserve of 5% of the aggregate Gross Income from Operations of
such Borrowing Base Property for such period.
          “New Revolving Credit Lender”: as defined in Section 2.22(b).
          “New Rochelle”: that certain 124 room hotel property located in New
Rochelle, New York.
          “New Rochelle Assignment and Acceptance”: that certain Assignment and
Acceptance, dated as of October 12, 2010, between TRS Holding and the
Administrative Agent, for the benefit of the Secured Parties, as amended,
restated, supplemented or otherwise modified from time to time.
          “New Rochelle Mortgage”: the Amended and Restated Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of December 18,
2009, by the Existing Borrower in favor of the Existing Lender.
          “Non-Consenting Lender”: as defined in Section 2.21(b).
          “Non-Excluded Taxes”: as defined in Section 2.17(a).
          “Non-Recorded Borrowing Base Value”: at any date of determination, the
aggregate Borrowing Base Value of all Material Mortgage Recording Tax Mortgaged
Properties on such date plus an amount equal to the aggregate Borrowing Base
Value Mortgage Deficit on such date.
          “Non-Recourse Indebtedness”: any Indebtedness other than Recourse
Indebtedness.
          “Non-Recourse Subsidiary Borrower”: a Subsidiary of the Borrower
(other than a Borrowing Base Group Member) whose principal assets are the assets
securing Indebtedness incurred in accordance with Section 7.2(d), 7.2(g), 7.2(h)
or 7.2(i).
          “Non-Recourse Parent Guarantor”: the Borrower and any direct or
indirect parent of the Borrower providing a guarantee permitted by
Section 7.2(d), 7.2(g), 7.2(h) or 7.2(i).
          “Non-U.S. Lender”: as defined in Section 2.17(d).
          “Non-U.S. Participant”: as defined in Section 2.17(d).
          “Note”: any promissory note evidencing any Loan.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any

30



--------------------------------------------------------------------------------



 



insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Reimbursement Obligations and all other obligations
and liabilities of the Borrower to the Administrative Agent or to any Lender or
any Qualified Counterparty, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Hedge Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.
          “Occupancy Rate”: for any Real Property on any date of determination,
the total rooms occupied for the period of four fiscal quarters most recently
ended for which financial statements are available (excluded complimentary
rooms) divided by the total number of available rooms during such period.
          “OFAC”: Office of Foreign Assets Control of the United States
Department of the Treasury.
          “OFAC List”: the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office Foreign Assets Control.
          “Operating Expenses”: with respect to any Borrowing Base Property for
any period, the sum of all costs and expenses of operating, maintaining,
directing, managing and supervising such Borrowing Base Property (excluding,
(i) depreciation and amortization, (ii) any Debt Service, (iii) any Capital
Expenditures in connection with such Borrowing Base Property, or (iv) the costs
of any other things specified to be done or provided at the Loan Parties’ or the
Manager’s sole expense) incurred by the Loan Parties or the Manager pursuant to
the applicable Management Agreement, or as otherwise specifically provided
therein, which are properly attributable to the period under consideration under
the REIT’s system of accounting, including without limitation: (a) the cost of
all food and beverages sold or consumed and of all necessary chinaware,
glassware, linens, flatware, uniforms, utensils and other items of a similar
nature, including such items bearing the name or identifying characteristics of
the hotels as the Loan Parties or the Manager shall reasonably consider
appropriate (“Operating Equipment”) and paper supplies, cleaning materials and
similar consumable items (“Operating Supplies”) placed in use (other than
reserve stocks thereof in storerooms), Operating Equipment and Operating
Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of such Borrowing Base Property to the
appropriate operating departments; (b) salaries and wages of personnel of such
Borrowing Base Property, including costs of payroll taxes and employee benefits;
(c) the cost of all other goods and services obtained by any Loan Party or the
Manager

31



--------------------------------------------------------------------------------



 



in connection with its operation of such Borrowing Base Property including,
without limitation, heat and utilities, office supplies and all services
performed by third parties, including leasing expenses in connection with
telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the Improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigerating, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators), Operating
Equipment and existing and any future furniture, furnishings, wall coverings,
fixtures and hotel equipment necessary for the operation of the building for
hotel purposes which shall include all equipment required for the operation of
kitchens, bars, laundries (if any) and dry cleaning facilities (if any), office
equipment, cleaning and engineering equipment and vehicles; (d) the cost of
repairs to and maintenance of such Borrowing Base Property other than of a
capital nature; (e) the allocated amount of insurance premiums for general
liability insurance, workers’ compensation insurance or insurance required by
similar employee benefits acts and such business interruption or other insurance
as may be provided for protection against claims, liabilities and losses arising
from the operation of such Borrowing Base Property (as distinguished from any
property damage insurance on such Borrowing Base Property building or its
contents) and losses incurred on any self-insured risks of the foregoing types,
provided that, the Borrower and the Manager have specifically approved in
advance such self-insurance or insurance is unavailable to cover such risks;
(f) all real estate and personal property taxes, assessments, water rates or
sewer rents, now hereafter levied or assessed or imposed against such Borrowing
Base Property or part thereof and Other Charges (other than federal, state or
local income taxes and franchise taxes or the equivalent) payable by or assessed
against the Loan Parties or the Manager with respect to the operation of such
Borrowing Base Property; (g) the allocated amount of legal fees and fees of any
firm of independent certified public accounts designated from time to time by
the REIT for services directly related to the operation of such Borrowing Base
Property; (h) the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, legal, functional, decorating, design or construction
problems and activities; provided that, if such costs and expenses have not been
included in an approved budget, then if such costs exceed $5,000 in any one
instance the same shall be subject to approval by the Administrative Agent;
(i) the allocated amount all expenses for advertising such Borrowing Base
Property and all expenses of sales promotion and public relations activities;
(j) the cost of any reservations system, any accounting services or other group
benefits, programs or services from time to time made available to properties in
the REIT’s system; (k) the cost associated with any retail Leases or Operating
Leases; (l) any management fees, basic and incentive fees or other fees and
reimbursables paid or payable to the Manager under the related Management
Agreement; (m) any franchise fees or other fees and reimbursables paid or
payable to the Franchisor under the related Franchise Agreement; and (n) all
costs and expenses of owning, maintaining, conducting and supervising the
operation of such Borrowing Base Property to the extent such costs and expenses
are not included above.
          “Operating Lease”: with respect to each Borrowing Base Property, the
lease agreement entered into by and between the Loan Party which owns such
Borrowing Base Property and the applicable Lessee, as each may be amended,
restated, supplemented or otherwise modified from time to time.

32



--------------------------------------------------------------------------------



 



          “Other Charges”: all ground rents, maintenance charges, impositions
other than taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Real Property, now or hereafter levied or assessed or imposed
against the Real Property or any part thereof.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Ownership Percentage”: with respect to any Person, the percentage of
the total outstanding Capital Stock of such Person held directly and indirectly
by the REIT and its Subsidiaries.
          “Participant”: as defined in Section 10.6(b).
          “Participation Amount”: as defined in Section 3.4(b).
          “Payment Amount”: as defined in Section 3.5.
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Construction Financing”: Non-Recourse Indebtedness incurred
to finance the construction or improvement of Real Estate Under Construction
(inclusive of Non-Recourse Indebtedness incurred as part of such construction
financing and applied to reimburse costs previously paid to fund the related
construction) and that is secured by such Real Estate Under Construction.
          “Permitted Investors”: the collective reference to Jeffrey H. Fisher.
          “Permitted Limited Recourse Guarantees”: guarantees by any
Non-Recourse Parent Guarantor (i) for fraud, misrepresentation, misapplication
of cash, waste, environmental claims and liabilities, prohibited transfers,
violations of special purpose entity covenants and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guarantee or indemnification agreements in non-recourse
financing of real estate and customary non-monetary completion and performance
guarantees by any Non-Recourse Parent Guarantor, in each case with respect to
Indebtedness permitted by Sections 7.2(h) and 7.2(i), and (ii) monetary
completion guarantees and payment guarantees in connection with Indebtedness
permitted by Section 7.2(f) hereof.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

33



--------------------------------------------------------------------------------



 



          “PIP Plan”: with respect to each Borrowing Base Property, any property
improvement program that may be mandated or otherwise required under the
applicable Franchise Agreement for such Property or other applicable licensing
agreement.
          “PIP Requirements”: collectively, the obligation of the Loan Parties
to comply with the PIP Plans.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and (i) in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA or (ii) in which Hotel Employees participate by virtue of their
involvement in the operations of any of the Borrowing Base Properties.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Policies”: as defined in Section 6.5(d).
          “Preliminary Diligence Materials”: with respect to any Real Property
which the Borrower has submitted a written request to be included in as a
Borrowing Base Property pursuant to Section 5.3, each of the following
documents:
     (i) a description of such Real Property, including the age, location and
size of such Real Property, the Manager and the Franchisor;
     (ii) an operating statement with respect to such Real Property for each of
the two prior fiscal years and for the current fiscal year through the fiscal
quarter most recently ending and for the current fiscal quarter, which shall be
audited (to the extent available) or certified by a representative of the
Borrower to the best of such representative’s knowledge as being correct and
complete in all respects and presents accurately the results of operations of
such Property for the periods indicated; provided that, with respect to any
period such Real Property was not owned by the Borrower, such information shall
only be required to be delivered to the extent reasonably available to the
Borrower;
     (iii) a pro forma operating statement or an operating budget for such Real
Property with respect to the current and immediately following fiscal years;
     (iv) a budget for capital expenditures for the immediately following
twelve-month period showing funding sources acceptable to the Administrative
Agent, including any PIP Requirements for such Real Property; and
     (v) a recent STAR Report for such Real Property.
          “Prime Rate”: as defined in the definition of “Base Rate”.
          “Principal Financial Officer”: the chief financial officer, any
director (or equivalent) or officer from time to time of the REIT with actual
knowledge of the financial affairs of the REIT and its Subsidiaries.

34



--------------------------------------------------------------------------------



 



          “Pro Forma Balance Sheet”: as defined in Section 4.1(a).
          “Prohibited Person”: any Person identified on the OFAC List or any
other Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
          “Projections”: as defined in Section 6.2(c).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender or an affiliate of a Lender.
          “Qualified Franchisor”: with respect to any Borrowing Base Property, a
reputable and experienced franchisor (which may be an Affiliate of the Borrower)
possessing experience in flagging hotel properties similar in size, scope, use
and value as such Borrowing Base Property approved by the Required Lenders.
          “Qualified Manager”: with respect to any Borrowing Base Property, any
of (x) the management organizations listed on Annex B or (y) a reputable and
experienced management organization (which may be an Affiliate of the Borrower)
possessing experience in managing properties similar in size, scope, use and
value as such Borrowing Base Property approved by the Required Lenders.
          “Rating Agency”: each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by the
Administrative Agent in its sole discretion.
          “Real Estate Under Construction”: Real Property on which construction
of material improvements has commenced or shall concurrently commence with the
incurrence of Indebtedness financing such construction and is or shall be
continuing to be performed, but has not yet been completed (as such completion
is evidenced by the issuance of a temporary or permanent certificate of
occupancy (whichever occurs first) for such Real Property.
          “Real Property”: with respect to any Person, all of the right, title,
and interest of such Person in and to land, improvements and fixtures, including
ground leases.
          “REC”: as defined in Section 6.8(c).
          “Recourse Indebtedness”: any Indebtedness, to the extent that recourse
of the applicable lender for non-payment is not limited to such lender’s Liens
on a particular asset or group of assets (except to the extent the Property on
which such lender has a Lien and to which its recourse for non-payment is
limited constitutes cash or Cash Equivalents, to which extent such Indebtedness
shall be deemed to be Recourse Indebtedness); provided that, personal recourse
of any Person for any such Indebtedness for fraud, misrepresentation,
misapplication of

35



--------------------------------------------------------------------------------



 



cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purpose entity covenants, failure to maintain insurance,
failure to pay taxes, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guaranty or indemnification agreements in non-recourse financing of real estate
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness. For the avoidance of doubt, Recourse Indebtedness shall not
include the Obligations.
          “Refunded Swing Line Loans”: as defined in Section 2.4.
          “Refunding Date”: as defined in Section 2.4.
          “Register”: as defined in Section 10.6(d).
          “Regulation H”: Regulation H of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.
          “REIT”: as defined in the preamble hereto.
          “REIT Controlled Affiliate”: any Person that directly or indirectly,
is controlled by the REIT. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.
          “REIT Permitted Investments”: Investments by the REIT or any
Subsidiary of the REIT in the following items at any one time outstanding;
provided that, on any date of determination, the aggregate value of such
holdings of the REIT and its Subsidiaries shall not exceed the following amounts
as a percentage of Total Asset Value on such date:

             
(i)
  Mortgage Notes Receivables     5 %
 
           
(ii)
  Pro rata share of Unconsolidated Joint Ventures     20 %
 
           
(iii)
  Construction in Process     10 %
 
           
(iv)
  Aggregate of (i) to (iii)     30 %

          “REIT Status”: with respect to any Person, (a) the qualification of
such Person as a real estate investment trust under Sections 856 through 860 of
the Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Section 857 et seq. of the Code, including a
deduction for dividends paid.

36



--------------------------------------------------------------------------------



 



          “Related Fund”: with respect to any Lender, any fund that (x) invests
in commercial loans and (y) is managed or advised by the same investment advisor
as such Lender, by such Lender or an affiliate of such Lender.
          “Rents”: with respect to each Borrowing Base Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of the Loan Parties or their agents or employees from any and all sources
arising from or attributable to such Borrowing Base Property, and proceeds, if
any, from business interruption or other loss of income or insurance, including,
without limitation, all hotel receipts, revenues and credit card receipts
collected from guest rooms, restaurants, bars, meeting rooms, banquet rooms and
recreational facilities, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of property or rendering of services by the
Loan Parties or any operator or manager of the hotel or the commercial space
located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Replacement Franchise Agreement”: collectively, (a) either (i) a
franchise, trademark and license agreement with a Qualified Franchisor
substantially in the same form and substance as the Franchise Agreement being
replaced, or (ii) a franchise, trademark and license agreement with a Qualified
Franchisor, which franchise, trademark and license agreement shall be reasonably
acceptable to the Administrative Agent in form and substance and (b) an
assignment of franchise agreement substantially in the form then used by the
Administrative Agent (or of such other form and substance reasonably acceptable
to the Administrative Agent), executed and delivered to the Administrative Agent
by the applicable Loan Party and such Qualified Franchisor at the Borrower’s
expense.
          “Replacement Management Agreement”: collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement being replaced, or (ii) a management
agreement with a Qualified Manager, which management agreement shall be in form
and substance reasonably acceptable to the Administrative Agent and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by the Administrative Agent (or of such
other form and substance reasonably acceptable to the Administrative Agent),
executed and delivered to the Administrative Agent by the applicable Loan Party
and such Qualified Manager at the Borrower’s expense.

37



--------------------------------------------------------------------------------



 



          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30-day notice period is waived
under subsections. 27,. 28,. 29,. 30,. 31,. 32,. 34 or. 35 of PBGC Reg. § 4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
          “Requirements of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any treaty, federal, state, county, municipal and other governmental
statutes, laws, orders, rules, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities or determination of an arbitrator or a
court, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject, or the
construction, use, alteration or operation of any Real Property, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and, with respect
to any Real Property, all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to the Group Members, at
any time in force affecting such Real Property or any part thereof.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the REIT, but in any event, with respect to financial
matters, the chief financial officer of the REIT.
          “Restoration”: the repair and restoration of a Borrowing Base Property
after a Casualty or Condemnation as nearly as possible to the condition the
Borrowing Base Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by the
Administrative Agent.
          “Restricted Borrowing Base Property”: any Borrowing Base Property for
which the Loan Parties have not furnished to the Administrative Agent financial
statements pursuant to Section 6.1, in form and substance satisfactory to the
Administrative Agent, demonstrating operating results for such Borrowing Base
Property for a period of twelve months or more.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment Increase Notice”: as defined in Section 2.22(a).
          “Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Swing
Line Loans and Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Annex A, or, as the case may be, in
the Assignment and Assumption substantially in the form of Exhibit E pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the Total
Revolving Credit Commitments is $85,000,000.

38



--------------------------------------------------------------------------------



 



          “Revolving Credit Commitment Period”: the period from and including
the Closing Date to the Revolving Credit Termination Date.
          “Revolving Credit Increase Effective Date”: as defined in
Section 2.22(f).
          “Revolving Credit Lender”: each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.
          “Revolving Credit Loans”: as defined in Section 2.1.
          “Revolving Credit Note”: as defined in Section 2.5.
          “Revolving Credit Percentage”: as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
          “Revolving Credit Termination Date”: October 12, 2013.
          “Revolving Extensions of Credit”: as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Credit Percentage of the aggregate principal amount
of Swing Line Loans then outstanding.
          “Revolving Offered Increase Amount”: as defined in Section 2.22(a).
          “RevPAR”: on any date of determination for any Real Property, an
amount equal to (a) the Occupancy Rate for such Real Property for the period of
four fiscal quarters most recently ended for which financial statements are
available multiplied by (b) Average Daily Rate for such Real Property for such
period.
          “S&P”: Standard & Poor’s Ratings Services and its successors.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Secured Parties”: as defined in the Guarantee and Collateral
Agreement.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages, the Subordination Agreements and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any Property of any Person to secure the obligations and liabilities of
any Loan Party under any Loan Document, as each may be amended, restated,
supplemented or otherwise modified from time to time.

39



--------------------------------------------------------------------------------



 



          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA
or Section 412 of the Code, other than a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
          “SPC”: as defined in Section 10.6(g).
          “Specially Designated Nationals List”: the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and available at
http://www.ustreas.gov/offices/ enforcement/ofac/sdn/, or as otherwise published
from time to time.
          “Specified Hedge Agreement”: any Hedge Agreement entered into by
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.
          “STAR Report”: with respect to any Real Property, a Smith Travel
Accommodation Report (STAR) by Smith Travel Research or any other report which
reflects market penetration and relevant hotel properties competing with such
Real Property, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
          “State”: any state, commonwealth or territory of the United States of
America, in which the subject of such reference or any part thereof is located.
          “Subordination Agreement”: with respect to each Borrowing Base
Property, a Subordination of Management Fees and Non-Disturbance and Attornment
Agreement, among the Administrative Agent for the benefit of the Secured
Parties, the Loan Party which owns or leases such Borrowing Base Property
pursuant to an Acceptable Lease and the Manager, as manager, in form and
substance acceptable to the Administrative Agent, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the

40



--------------------------------------------------------------------------------



 



management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower that is a
party to the Guarantee and Collateral Agreement.
          “Supermajority Lenders”: at any time, the holders of more than 662/3%
of the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Survey”: as defined in Section 5.1(q).
          “Swing Line Commitment”: the obligation of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.3 in an aggregate principal amount
at any one time outstanding not to exceed $10,000,000.
          “Swing Line Exposure”: for any Lender, at any time, its Revolving
Credit Percentage of the aggregate amount of all Swing Line Loans outstanding at
such time.
          “Swing Line Lender”: Barclays Bank PLC, in its capacity as the lender
of Swing Line Loans.
          “Swing Line Loans”: as defined in Section 2.3.
          “Swing Line Note”: as defined in Section 2.5.
          “Swing Line Participation Amount”: as defined in Section 2.4.
          “Syndication Agent”: as defined in the preamble hereto.
          “Tenant”: any Person leasing, subleasing or otherwise occupying any
portion of a Borrowing Base Property under a Lease or other occupancy agreement
with the Loan Party that is the direct owner of such Borrowing Base Property.
          “Third Party Reports”: with respect to any Real Property which the
Borrower has submitted a written request to be included in as a Borrowing Base
Property pursuant to Section 5.3, each of the following documents prepared for
such Real Property:
     (i) an Acceptable Environmental Report;
     (ii) a property condition and structural reports;
     (iii) seismic reports;
     (iv) zoning reports satisfying the requirements of Section 5.1(c); and
     (v) an Appraisal.

41



--------------------------------------------------------------------------------



 



     “Title Insurance Company”: as defined in Section 5.1(q).
          “Title Insurance Policy”: with respect to each Borrowing Base
Property, an ALTA mortgagee title insurance policy in a form reasonably
acceptable to the Administrative Agent (or, if a Borrowing Base Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and reasonably acceptable to the Administrative
Agent) issued with respect to each Borrowing Base Property and insuring the Lien
of the Mortgage encumbering such Borrowing Base Property.
          “Total Asset Value”: as of any date of determination, without
duplication, with respect to the Group Members on a consolidated basis, the sum
of (a) for Real Property assets owned for four full consecutive fiscal quarters
or more as of such date, an amount equal to (x) Consolidated EBITDA for such
Real Property assets for the four consecutive fiscal quarters most recently
ending on or prior to such date minus the aggregate amount of Consolidated
EBITDA attributable to each such Real Property asset acquired, sold or otherwise
disposed of during such period, divided by (y) the Capitalization Rate with
respect to such Real Property assets, (b) the acquisition cost of each Real
Property asset (other than Construction in Process) acquired during the most
recent four consecutive fiscal quarters ending on or prior to such date,
(c) cost of Construction in Process (including the book value of the related
Real Property) plus the cost of improvements, (d) unrestricted cash and Cash
Equivalents on the last day of the four consecutive fiscal quarters ending on or
prior to such date, (e) the Group Members’ pro rata share of the foregoing items
in clauses (a), (b) and (c) attributable to interests in Unconsolidated Joint
Ventures and (f) an amount equal to the aggregate book value of accounts
receivable, Mortgage Notes Receivable, construction loans, capital improvement
loans and other loans not in default owned by the Group Members.
          “Total Net Worth”: on any date of determination, (a) Total Asset Value
on such date minus (b) Consolidated Total Debt on such date.
          “Total Revolving Credit Commitments”: at any time, the aggregate
amount of the Revolving Credit Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.
          “Transferee”: as defined in Section 10.14.
          “TRS Holding”: Chatham TRS Holding, Inc., a Florida corporation.
          “TRS Subsidiary”: each Subsidiary listed on Schedule 1.1F and any
other Subsidiary of the Borrower that is a “taxable REIT subsidiary” within the
meaning of section 856(l) of the Code.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Unconsolidated Joint Venture”: with respect to any Group Member, any
Joint Venture in which such Group Member has an interest that is not
consolidated with such Group Member in accordance with GAAP.

42



--------------------------------------------------------------------------------



 



          “Uniform System of Accounts”: the most recent edition of the Uniform
System of Accounts for the Lodging Industry as published by the American Hotel &
Lodging Association Educational Institute, as amended from time to time.
          “USPAP”: the Uniform Standards for Professional Appraisal Practice
(USPAP).
          “USA PATRIOT Act”: the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56), as amended from time to time.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the REIT, the Borrower and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
the Uniform System of Accounts and reconciled in accordance with GAAP, as
applicable.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) All calculations of financial ratios set forth in Section 7.1 and
the calculation of the Consolidated Leverage Ratio for purposes of determining
the Applicable Margin shall be calculated to the same number of decimal places
as the relevant ratios are expressed in and shall be rounded upward if the
number in the decimal place immediately following the last calculated decimal
place is five or greater. For example, if the relevant ratio is to be calculated
to the hundredth decimal place and the calculation of the ratio is 5.126, the
ratio will be rounded up to 5.13.

43



--------------------------------------------------------------------------------



 



SECTION 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT
          2.1 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make
revolving credit loans (the “Revolving Credit Loans”) to the Borrower from time
to time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding (i) for each Revolving Credit Lender which,
when added to such Lender’s Revolving Credit Percentage of the sum of (x) the
L/C Obligations then outstanding and (y) the aggregate principal amount of the
Swing Line Loans then outstanding does not exceed the amount of such Lender’s
Revolving Credit Commitment and (ii) the Total Revolving Extensions of Credit
shall at no time exceed the Maximum Facility Availability at such time. During
the Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10, provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Revolving Credit Termination Date.
          (b) The Borrower shall repay all outstanding Revolving Credit Loans on
the Revolving Credit Termination Date.
          2.2 Procedure for Revolving Credit Borrowing. (a) The Borrower may
borrow under the Revolving Credit Commitments on any Business Day during the
Revolving Credit Commitment Period, provided that the Borrower shall deliver to
the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
received by the Administrative Agent prior to 12:00 Noon (New York City time)
(i) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans). Any Revolving Credit Loans made on the
Closing Date shall initially be Base Rate Loans. Each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple in excess
thereof (or, if the then aggregate Available Revolving Credit Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided,
that the Swing Line Lender may request, on behalf of the Borrower, borrowings of
Base Rate Loans under the Revolving Credit Commitments in other amounts pursuant
to Section 2.4. Upon receipt of any such Borrowing Notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender will make its Revolving Credit Percentage of the
amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 1:00 P.M. (New York City time) on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.
          (b) Notwithstanding the foregoing, the Borrower hereby authorizes the
Administrative Agent to request Revolving Credit Loans on behalf of the Borrower
(i) to pay the

44



--------------------------------------------------------------------------------



 



annual cost of title bring downs required pursuant to Section 6.18(b) and
(ii) after the occurrence of the Mortgage Recordation Trigger Date, to the
extent necessary or advisable to pay recording taxes and the cost of annual
title bring downs and Title Insurance Policies, and other recording costs and
expenses to record the Material Mortgage Recording Tax State Mortgages and
obtain Title Insurance Policies (including, without limitation, the fees and
expenses of counsel incurred in connection therewith) in accordance with
Section 6.18(a), which Revolving Credit Loans may be Base Rate Loans. Each
Revolving Credit Lender’s obligation to make the Revolving Credit Loans referred
to in this Section 2.2(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Credit Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that, the Lenders shall not have any
obligation to make Revolving Credit Loans pursuant to this Section 2.2(b) if,
after giving effect to such Revolving Credit Loans, the Total Revolving
Extensions of Credit exceed the Total Revolving Credit Commitments.
          2.3 Swing Line Commitment. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrower in the form of swing
line loans (“Swing Line Loans”) a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect), (ii) the Borrower shall not request, and the Swing
Line Lender shall not make, any Swing Line Loan if, after giving effect to the
making of such Swing Line Loan, the aggregate amount of the Available Revolving
Credit Commitments would be less than zero and (iii) the Total Revolving
Extensions of Credit shall at no time exceed the Maximum Facility Availability
at such time. During the Revolving Credit Commitment Period, the Borrower may
use the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swing Line Loans shall be Base
Rate Loans only.
          (b) The Borrower shall repay all outstanding Swing Line Loans on or
before the day that is ten days after the Borrowing Date of such Swing Line
Loan.
          2.4 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a) The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided that, the Borrower shall
give the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be received by the Swing Line Lender not
later than 1:00 P.M. (New York City time) on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date.
Each borrowing under the Swing Line Commitment shall be in an amount

45



--------------------------------------------------------------------------------



 



equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M. (New York City time) on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.
          (b) The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 Noon (New York
City time) request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan (which shall
initially be a Base Rate Loan), in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate amount of the Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date of such notice,
to repay the Swing Line Lender. Each Revolving Credit Lender shall make the
amount of such Revolving Credit Loan available to the Administrative Agent at
the Funding Office in immediately available funds, not later than 10:00 A.M.
(New York City time) one Business Day after the date of such notice. The
proceeds of such Revolving Credit Loans shall be made immediately available by
the Administrative Agent to the Swing Line Lender for application by the Swing
Line Lender to the repayment of the Refunded Swing Line Loans.
          (c) If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.4(b), one of the events described in
Section 8.1(f) shall have occurred and be continuing with respect to the
Borrower, or if for any other reason, as determined by the Swing Line Lender in
its sole discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.4(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in
Section 2.4(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to the
Swing Line Lender an amount (the “Swing Line Participation Amount”) equal to
(i) such Revolving Credit Lender’s Revolving Credit Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Loans then outstanding which
were to have been repaid with such Revolving Credit Loans.
          (d) Whenever, at any time after the Swing Line Lender has received
from any Revolving Credit Lender such Lender’s Swing Line Participation Amount,
the Swing Line Lender receives any payment on account of the Swing Line Loans,
the Swing Line Lender will distribute to such Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swing Line Loans then
due); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Revolving Credit Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

46



--------------------------------------------------------------------------------



 



          (e) Each Revolving Credit Lender’s obligation to make the Loans
referred to in Section 2.4(b) and to purchase participating interests pursuant
to Section 2.4(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
          2.5 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender, (i) the then unpaid principal amount of
each Revolving Credit Loan of such Revolving Credit Lender on the Revolving
Credit Termination Date (or on such earlier date on which the Loans become due
and payable pursuant to Section 8) and (ii) the then unpaid principal amount of
each Swing Line Loan of such Swing Line Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.12.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
          (e) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Revolving Credit Loans
or Swing Line Loans, as the case may be,

47



--------------------------------------------------------------------------------



 



of such Lender, substantially in the forms of Exhibit F-1 or F-2, respectively
(a “Revolving Credit Note” or “Swing Line Note”, respectively), with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Closing Date or the
making of the Loans or issuance of Letters of Credit on the Closing Date.
          2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.
          (b) The Borrower agrees to pay to the Syndication Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Syndication Agent.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.
          2.7 Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Maximum Facility Availability. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.
          2.8 Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M. (New York City time) three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M. (New York City time) one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18 and (ii) no prior notice is
required for the prepayment of Swing Line Loans. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing

48



--------------------------------------------------------------------------------



 



Line Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Revolving Credit Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof. Partial prepayments of Swing Line
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.
          2.9 Mandatory Prepayments. If at any date the Total Revolving
Extensions of Credit exceed the Maximum Facility Availability calculated as of
such date, the Borrower shall prepay the Loans and the outstanding Letters of
Credit shall be Cash Collateralized within three Business Days of such date in
an aggregate amount equal to or greater than such excess so that the Total
Revolving Extensions of Credit no longer exceed the Maximum Facility
Availability as of such date. Amounts to be applied in connection with
prepayments made pursuant to this Section shall be applied, first, to the
prepayment of the Loans (without a corresponding reduction of the Revolving
Credit Commitments) and, second, to Cash Collateralize the outstanding Letters
of Credit.
          2.10 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Required Lenders have, determined in
its or their sole discretion not to permit such conversions or (ii) after the
date that is one month prior to the final scheduled termination or maturity date
of the Loan. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          (b) The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Revolving
Credit Termination Date, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be converted automatically to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
          2.11 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect

49



--------------------------------------------------------------------------------



 



thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than five Eurodollar Tranches shall
be outstanding at any one time.
          2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
          (b) Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
          (c) (i) At any time an Event of Default has occurred and is
continuing, all outstanding Loans and Reimbursement Obligations (whether or not
overdue) (to the extent legally permitted) shall bear interest at a rate per
annum that is equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans plus 2% and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non-payment until such amount is paid in full (after as well as
before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.13 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin. (a) Interest, fees and commissions payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans on which interest is calculated on
the basis of the Prime Rate, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).

50



--------------------------------------------------------------------------------



 



          (c) If, as a result of any restatement of or other adjustment to the
financial statements of the REIT or for any other reason, the REIT, the
Borrower, the Administrative Agent or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the REIT and the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in a higher Applicable Margin for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or Issuing
Lender, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an Event of Default specified in clause (i) or (ii) of
8.1(f) with respect to the Borrower, automatically and without further action by
the Administrative Agent, any Lender or Issuing Lender) an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
Issuing Lender, as the case may be, under Section 2.12(c), 3.3(a) or 3.4(b) or
under Section 8.1.
          2.14 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.
          2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee or Letter of Credit fee, and any reduction of the Revolving
Credit Commitments of the Lenders, shall be made pro rata according to the
Revolving Credit Percentages of the Lenders. Each payment of interest in respect
of the Loans and each payment in respect of fees payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

51



--------------------------------------------------------------------------------



 



          (b) Each payment (including each prepayment) by the Borrower on
account of principal of the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.
          (c) The application of any payment of Loans (including optional and
mandatory prepayments) shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans. Each payment of the Loans (except in the case of Swing Line
Loans and Revolving Credit Loans that are Base Rate Loans) shall be accompanied
by accrued interest to the date of such payment on the amount paid.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 pm, New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 2:00 pm, New
York City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

52



--------------------------------------------------------------------------------



 



          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          (g) Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent. Notwithstanding the foregoing, if the Administrative Agent
receives any payment (whether voluntarily or involuntarily, pursuant to events
or proceedings of the nature referred to in 8.1(f), or otherwise) (the amount of
such payment, the “Lender Payment Amount”) for the account of any Lender
(whether in such Lender’s capacity as a Revolving Credit Lender or L/C
Participant), and at the time of such receipt such Lender, in its capacity as
L/C Participant, is in default in any of its obligations pursuant to
Section 3.4(a) (the amount of such obligations in default, the “Defaulted
Amount”), the Administrative Agent may withhold from the Lender Payment Amount
an amount up to the Defaulted Amount, and apply the amount so withheld toward
payment to the relevant Issuing Lender of the Defaulted Amount or, if
applicable, toward reimbursement of any other Person that has previously
reimbursed such Issuing Lender for the Defaulted Amount.
          2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes or Other Taxes covered by
Section 2.17 and changes in the rate of tax on the overall net income of such
Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;

53



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.17 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(i) net income taxes (however denominated), branch profit taxes, and franchise
taxes (imposed in lieu of net income taxes) imposed on any Agent or any Lender
as a result of a present or former connection between such Agent or such Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document); (ii) taxes that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section; (iii) taxes that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such deduction or
withholding pursuant to this paragraph (a); or (iv) with respect to any Loan not
outstanding before March 18, 2012, any U.S. federal withholding tax imposed on
any “withholdable payment” (as defined in section 1473 of

54



--------------------------------------------------------------------------------



 



the Code) as a result of an Agent’s or Lender’s failure to satisfy the
applicable requirements as set forth in section 1472 of the Code or that is
imposed under section 1471 of the Code, as applicable (or regulation or
administrative guidance promulgated thereunder). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent. If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agents and the Lenders for any incremental taxes, interest
or penalties that may become payable by any Agent or any Lender as a result of
any such failure, except to the extent that any such amounts are compensated for
by an increased payment under Section 2.17(a). The agreements in this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          (d) Any Lender (or Transferee) that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and
the Administrative Agent Internal Revenue Service Form W-9. Each Lender (or
Transferee) that in not a “U.S. Person” as defined in Section 7701(a)(30) of the
Code (a “Non-U.S. Lender”) shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant that would be Non-U.S. Lender if it were
a Lender (each, a “Non-U.S. Participant”), to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8BEN or Form W-8ECI, Form W-81MY (together with all
required supporting documentation), or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Non-U.S. Participant, on or before the date such Non-U.S.
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower (or, in the case of a Non-U.S. Participant,
the Lender from which the related

55



--------------------------------------------------------------------------------



 



participation shall have been purchased) at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.
          (e) Each Lender shall deliver documentation and information to the
Borrower and the Administrative Agent, at the times and in form required by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, sufficient to permit the Borrower or the Administrative Agent to
determine whether or not payments made with respect to this Agreement or any
Loan Documents are subject to taxes, and, if applicable, the required rate of
withholding or deduction. However, a Lender shall not be required to deliver any
documentation or information pursuant to this paragraph that such Lender is not
legally able to deliver. A Lender that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s reasonable judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.
          (f) Nothing in this Section 2.17 shall require the Lender to make
available any of its tax returns or any other information that it deems to be
confidential or proprietary.
          2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

56



--------------------------------------------------------------------------------



 



          2.19 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18.
          2.20 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16, 2.17(a) or
2.19 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.16, 2.17(a) or 2.19.
          2.21 Replacement of Lenders under Certain Circumstances. (a) The
Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.16 or 2.17 or gives a
notice of illegality pursuant to Section 2.19, (ii) is a Defaulting Lender or
(iii) is a Non-Consenting Lender with a replacement financial institution;
provided that (A) such replacement does not conflict with any Requirement of
Law, (B) no Event of Default shall have occurred and be continuing at the time
of such replacement, (C) prior to any such replacement, such Lender shall have
taken no action under Section 2.20 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.16 or 2.17 or to eliminate the
illegality referred to in such notice of illegality given pursuant to
Section 2.19, (D) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (E) the Borrower shall be liable to such replaced Lender
under Section 2.18 (as though Section 2.18 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (F) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (G) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (H) the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.16 or 2.17, as the case may be, in respect of any period
prior to the date on which such replacement shall be consummated, and (I) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.
          (b) In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan

57



--------------------------------------------------------------------------------



 



Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment requires the agreement of the Supermajority Lenders, all Lenders or
all affected Lenders in accordance with the terms of Section 10.1 and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.
          2.22 Increases in Revolving Credit Commitments. (a) At any time after
the Closing Date and prior to the date that is twelve months prior to the
Revolving Credit Termination Date, so long as no Default or Event of Default has
occurred and is continuing, the Borrower may, by notice to the Administrative
Agent (a “Revolving Commitment Increase Notice”), which notice shall promptly be
copied by the Administrative Agent to each Lender, request an increase in the
Total Revolving Credit Commitments in an aggregate principal amount up to
$25,000,000 (the “Revolving Offered Increase Amount”); provided that, (x) each
such Revolving Offered Increase Amount shall be in a minimum amount of not less
than $10,000,000 and (y) at no time shall the Total Revolving Credit Commitments
exceed $110,000,000. The Borrower shall (i) first, offer each of the Revolving
Credit Lenders the opportunity to provide a pro rata portion of any Revolving
Offered Increase Amount pursuant to Section 2.22(c) below, (ii) second, offer
each of the Revolving Credit Leaders the opportunity to provide all or a portion
of any Revolving Offered Increase Amount not otherwise accepted by the other
Revolving Credit Lenders (pursuant to (i) above) pursuant to Section 2.22(c)
below and (iii) third, with the consent of the Swing Line Lender and the
Administrative Agent (which consent shall not be unreasonably withheld), offer
one or more additional banks, financial institutions or other entities the
opportunity to provide all or a portion of such Revolving Offered Increase
Amount not accepted by the Revolving Credit Lenders pursuant to Section 2.22(b)
below. Each Revolving Commitment Increase Notice shall specify which banks,
financial institutions or other entities the Borrower desires to provide such
Revolving Offered Increase Amount not accepted by the Revolving Credit Lenders.
The Borrower or, if requested by the Borrower, the Administrative Agent, will
notify the Revolving Credit Lenders, and, if the Revolving Credit Lenders do not
accept the entire Revolving Offered Increase Amount, such banks, financial
institutions or other entities.
          (b) Any additional bank, financial institution or other entity that
the Borrower selects to offer participation in any increased Total Revolving
Credit Commitments and that elects to become a party to this Agreement and
provide a Revolving Credit Commitment in an amount so offered and accepted by it
pursuant to Section 2.22(a) shall execute a New Lender Supplement substantially
in the form of Exhibit I, with the Borrower, the Swing Line Lender and the
Administrative Agent, whereupon such bank, financial institution or other entity
(herein called a “New Revolving Credit Lender”) shall become a Revolving Credit
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, provided
that, the Revolving Credit Commitment of any such New Revolving Credit Lender
shall be in an amount not less than $5,000,000.
          (c) Any Revolving Credit Lender that accepts an offer to it by the
Borrower to increase its Revolving Credit Commitment pursuant to Section 2.22(a)
shall, in each case, execute a Commitment Increase Supplement substantially in
the form of Exhibit J (each, a “Commitment Increase Supplement”), with the
Borrower, the Swing Line Lender and the Administrative Agent, whereupon such
Revolving Credit Lender shall be bound by and entitled

58



--------------------------------------------------------------------------------



 



to the benefits of this Agreement with respect to the full amount of its
Revolving Credit Commitment as so increased.
          (d) On any Revolving Credit Increase Effective Date, (i) each bank,
financial institution or other entity that is a New Revolving Credit Lender
pursuant Section 2.22(b) or any Revolving Credit Lender that has increased its
Revolving Credit Commitment pursuant to Section 2.22(c) shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Credit Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other relevant Revolving Credit Lenders, each Revolving Credit Lender’s portion
of the outstanding Revolving Credit Loans of all the Lenders to equal its
Revolving Credit Percentage of such Revolving Credit Loans and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Credit
Loans of all the Revolving Credit Lenders to equal its Revolving Credit
Percentage of such outstanding Revolving Credit Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of the Types of Loans, with related Interest Periods if applicable, specified in
a notice delivered by the Borrower in accordance with the requirements of
Section 2.2). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence in respect of each Eurodollar Loan shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.18 if the deemed payment occurs other than on the last day of the
related Interest Periods.
          (e) Notwithstanding anything to the contrary in this Section 2.22,
(i) in no event may the Borrower deliver more than three Revolving Commitment
Increase Notices, (ii) in no event shall there be more than three Revolving
Credit Increase Effective Dates and (iii) no Lender shall have any obligation to
increase its Revolving Credit Commitment unless it agrees to do so in its sole
discretion.
          (f) The increase in the Revolving Credit Commitments provided pursuant
to this Section 2.22 shall be effective on the date (the “Revolving Credit
Increase Effective Date”) the Administrative Agent receives satisfactory legal
opinions, board resolutions and other closing documents (including, without
limitation, all documentation referred to in Section 5.1(q) necessary to provide
additional coverage in an amount equal to the related Revolving Offered Increase
Amount) deemed necessary by the Administrative Agent in connection with such
increase; provided that, immediately prior to and after giving effect to such
increase, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) each of the REIT and the Borrower is in pro forma compliance
with Section 7.1, such determination of pro forma compliance to be based on the
then outstanding principal amount of Loans and (iii) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, provided that, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct as of such earlier date and (y) any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates. For
the avoidance of doubt, no increase in the Revolving Credit Commitments pursuant
to this Section 2.22 shall require, as a condition to its effectiveness, the
signature of, or any consent or

59



--------------------------------------------------------------------------------



 



approval from, any Lender that is not obligated to increase its Revolving Credit
Commitments pursuant to a Commitment Increase Supplement.
          2.23 Defaulting Lender. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Sections 2.6 and 3.3;
     (b) the aggregate Revolving Credit Commitments (or, after the termination
of the Revolving Credit Commitment, the Revolving Credit Loans) of such
Defaulting Lender shall not be included in determining whether all Lenders,
Required Lenders, Supermajority Lenders or affected Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.1); provided that, (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender, (ii) the principal amount of, or
rate of interest on, any Revolving Credit Loan made by such Defaulting Lender
may not be reduced without the consent of such Defaulting Lender, (iii) the
payment dates of any Revolving Credit Loans made by such Defaulting Lender may
not be changed without the consent of such Defaulting Lender, and (iv) the
Revolving Credit Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender.
     (c) if any Refunded Swing Line Loan, Swing Line Participation Amount,
Payment Amount or Participation Amount shall be due and owing at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Refunded Swing Line Loan, Swing Line
Participation Amount, Payment Amount or Participation Amount shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages but only to the extent that such reallocation does
not cause the aggregate Revolving Extensions of Credit of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Revolving Credit Commitment; and
     (ii) if the reallocation described in Section 2.23(c)(i) cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize such Defaulting Lender’s Refunded
Swing Line Loan, Swing Line Participation Amount, Payment Amount or
Participation Amount (after giving effect to any partial reallocation pursuant
to clause (i) above) on terms and conditions satisfactory to the Administrative
Agent for so long as such Refunded Swing Line Loan, Swing Line Participation
Amount, Payment Amount or Participation Amount are outstanding;

60



--------------------------------------------------------------------------------



 



     (iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Participation Amount pursuant to Section 2.23(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s Participation Amount during
the period such Defaulting Lender’s Participation Amount is Cash Collateralized;
     (iv) if the Refunded Swing Line Loan, Swing Line Participation Amount,
Payment Amount or Participation Amount of the non-Defaulting Lenders is
reallocated pursuant to Section 2.23(c)(i), then the fees payable to the Lenders
pursuant to Section 2.6 and Section 3.3 shall be adjusted in accordance with
such non-Defaulting Lenders’ Revolving Credit Percentages; and
     (v) if any Defaulting Lender’s Payment Amount or Participation Amount is
neither cash collateralized nor reallocated pursuant to Section 2.23(c)(i) or
(ii), then, without prejudice to any rights or remedies of the Issuing Lender or
any Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s L/C Commitment that was utilized by such Participation Amount, as
applicable) and Letter of Credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s Payment Amount and Participation Amount shall be
payable to the Issuing Lender until such Payment Amount or Participation Amount
is cash collateralized and reallocated;
     (d) so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders or cash collateral will be provided by
the Borrower in accordance with Section 2.23(c), and participating interests in
any such newly issued or increased Letter of Credit or newly made Swing Line
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and Defaulting Lenders shall not participate therein); and
     (e) Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Lender or Swing Line Lender, (iii) third, if so determined by the Administrative
Agent or requested by an Issuing Lender or Swing Line Lender, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any existing or future participating interest in any Swing
Line Loan or Letter of Credit, (iv) fourth, as the Borrower may request and so
long as no Default exists, to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion as required by this Agreement,
as determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to

61



--------------------------------------------------------------------------------



 



satisfy obligations of such Defaulting Lender to fund future Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Lender or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, so long
as no Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, with respect to clause (viii), if such payment is (x) a
prepayment of the principal amount of any Loans which a Defaulting Lender has
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 2.9 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (the
“Letters of Credit”) for the account of the Borrower on any Business Day during
the Revolving Credit Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
Total Revolving Extensions of Credit would exceed the Maximum Facility
Availability at such time. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date which is five Business Days prior to
the Revolving Credit Termination Date; provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
          (b) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Concurrently with the delivery of an Application to
an Issuing Lender, the Borrower shall deliver a copy thereof to the
Administrative Agent. Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of

62



--------------------------------------------------------------------------------



 



Credit requested thereby by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto). Promptly after issuance by an Issuing Lender
of a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower. Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the face amount thereof), and shall provide a copy of
such Letter of Credit to the Administrative Agent as soon as possible after the
date of issuance.
          3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans, shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the relevant Issuing Lender for its own account a fronting fee on
the aggregate drawable amount of all outstanding Letters of Credit issued by it
of 1/4 of 1% per annum, payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at such Issuing Lender’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or

63



--------------------------------------------------------------------------------



 



(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
          (b) If any amount (a “Participation Amount”) required to be paid by
any L/C Participant to an Issuing Lender pursuant to Section 3.4(a) in respect
of any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit is paid to such Issuing Lender within three Business Days after
the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the
Administrative Agent submitted on behalf of an Issuing Lender to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any
L/C Participant’s pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to the
Administrative Agent for the account of such L/C Participant (and thereafter the
Administrative Agent will promptly distribute to such L/C Participant) its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to the Administrative Agent for the
account of such Issuing Lender (and thereafter the Administrative Agent shall
promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender.
          3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day

64



--------------------------------------------------------------------------------



 



following the date of the applicable drawing, Section 2.12(b) and
(ii) thereafter, Section 2.12(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8.1(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans (or, at the option of
the Administrative Agent and the Swing Line Lender in their sole discretion, a
borrowing pursuant to Section 2.4 of Swing Line Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans (or, if applicable, Swing
Line Loans) could be made, pursuant to Section 2.2 (or, if applicable,
Section 2.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the relevant
Issuing Lender of such drawing under such Letter of Credit.
          3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by an Issuing Lender under
or in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower and the Administrative Agent of the date and amount thereof.
The responsibility of the relevant Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit, in addition to
any payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

65



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, the REIT
and the Borrower hereby jointly and severally represent and warrant to each
Agent and each Lender that:
          4.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the REIT and its consolidated Subsidiaries as at June 30, 2010
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the use of proceeds thereof and (ii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at
June 30, 2010, assuming that the events specified in the preceding sentence had
actually occurred at such date.
          (b) The audited consolidated balance sheets of Chatham Predecessor as
at December 31, 2007, December 31, 2008 and December 31, 2009, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers, copies of which have heretofore been furnished to each
Lender, present fairly the consolidated financial condition of Chatham
Predecessor as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Chatham Predecessor as at June 30, 2010,
and the related unaudited consolidated statements of income and cash flows for
the six-month period ended on such date, copies of which have heretofore been
furnished to each Lender, present fairly the consolidated financial condition of
Chatham Predecessor as at such date, and the consolidated results of its
operations and its consolidated cash flows for the six-month period then ended
(subject to normal year-end audit adjustments). The unaudited operating
statements for each Borrowing Base Property for the fiscal years ended
December 31, 2007, December 31, 2008 and December 31, 2009, copies of which have
heretofore been furnished to each Lender, present fairly the operating cash flow
of each Borrowing Base Property for the respective fiscal years then ended. The
unaudited operating statements for each Borrowing Base Property for the
six-month period ended June 30, 2010, copies of which have heretofore been
furnished to each Lender, presents fairly the operating cash flow of each
Borrowing Base Property for the six-month period ended on such date. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with the Uniform System of Accounts and reconciled
in accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). The Group Members do not have any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term Leases or
unusual forward or long-term commitments, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2009 to and including the date hereof there has been no Disposition
by the REIT and its Subsidiaries of any material part of its business or
Property.

66



--------------------------------------------------------------------------------



 



          4.2 No Change. Since December 31, 2009 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. (a) Each of the Group
Members (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (ii) has the corporate power and
authority, and the legal right and all requisite governmental licenses,
authorizations, consents and approvals to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except in the case of clauses (iii) and (iv) to the extent that the failure
to so qualify or comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (b) All material certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
and any applicable liquor license and hospitality license required for the legal
use, occupancy and operation of each Borrowing Base Property as a hotel
(collectively, the “Hotel Licenses”), have been obtained and are in full force
and effect. Each Group Member is in compliance in all material respects with all
Hotel Licenses, and no event (including, without limitation, any material
violation of any law, rule or regulation) has occurred which would reasonably
likely lead to the revocation or termination of any Hotel License or the
imposition of any material restriction thereon. The Hotel Licenses listed on
Schedule 4.3(b) constitute all Hotel Licenses of the Group Members. The use
being made of each Borrowing Base Property is in conformity with the certificate
of occupancy issued for such Borrowing Base Property.
          4.4 Corporate Power; Authorization; Enforceable Obligations. Each
Group Member has the corporate or other power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder. Each Group Member has
taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 4.19. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

67



--------------------------------------------------------------------------------



 



          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to any
Group Member could reasonably be expected to have a Material Adverse Effect.
          4.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the REIT or the Borrower, threatened by or against any Group Member
or against any of their respective properties or revenues (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that could reasonably be expected to have a Material Adverse
Effect.
          4.7 No Default. None of the Group Members is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
          4.8 Ownership of Property; Liens. (a) Each of the Group Members has
good record and marketable title, and with respect to the Borrowing Base
Properties, title in fee simple to, or a valid leasehold interest in, all its
Real Property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 7.3. Such Liens in the aggregate do not materially and
adversely affect the value, operation or use of the applicable Real Property (as
currently used) or the Borrower’s ability to repay the Loans. Except to the
extent permitted by Section 7.3(b), there are no claims for payment for work,
labor or materials affecting any Real Property which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents.
          (b) (i) No Loan Party has received written notice of the assertion of
any material valid claim by anyone adverse to any Loan Party’s ownership, or
leasehold rights in and to any Borrowing Base Property and (ii) no Person has an
option or right of first refusal to purchase all or part of any Borrowing Base
Property or any interest therein which has not been waived (except as disclosed
in writing and approved by the Required Lenders).
          4.9 Intellectual Property. Each of the Group Members owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the REIT or the Borrower know of any valid basis for any such claim. The use of
Intellectual Property by the Group Members does not infringe on the rights of
any Person in any material respect.
          4.10 Taxes. Each of the Group Members has filed or caused to be filed
all Federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its

68



--------------------------------------------------------------------------------



 



Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with the Uniform
System of Accounts and reconciled in accordance with GAAP have been provided on
the books of the applicable Group Member, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the REIT and the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1
referred to in Regulation U.
          4.12 Labor Matters. There are no strikes or other labor disputes
against any Group Member or involving the operations of the Borrowing Base
Properties pending or, to the knowledge of the REIT or the Borrower, threatened
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of the
Group Members and to employees of any Manager who are principally involved in
the operations of any of the Borrowing Base Properties (the “Hotel Employees”)
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from the Group Members on account of employee health and
welfare insurance, including payments in respect of the Hotel Employees, that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Group Members.
          4.13 ERISA. Neither a Reportable Event nor a failure to meet the
minimum funding standards and benefit limitations of Section 412, 430 or 436 of
the Code with respect to any Single Employer Plan (whether or not waived) or the
funding standards of Section 431 or 432 of the Code with respect to any
Multiemployer Plan has occurred during the period of ownership of any of the
Borrowing Base Properties by a Group Member or Affiliate, and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code. No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this

69



--------------------------------------------------------------------------------



 



representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or, to the knowledge of Borrower or any Commonly Controlled
Entity, Insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of the REIT at the date hereof. Schedule 4.15
sets forth as of the Closing Date the name and jurisdiction of incorporation of
each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by each Group Member.
          (b) There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Group Member, except as disclosed on Schedule 4.15.
          4.16 Use of Proceeds. The proceeds of the Revolving Credit Loans, the
Swing Line Loans and the Letters of Credit shall be used for general corporate
purposes, including to refinance existing indebtedness, and funding
acquisitions, redevelopment and expansion.
          4.17 Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to result in the payment of a Material Environmental Amount:
     (a) Each of the Group Members and all Real Property and facilities owned,
leased, or otherwise operated by them: (i) is, and within the period of all
applicable statutes of limitation has been to the knowledge of the Borrower, in
compliance with all applicable Environmental Laws; (ii) holds or as applicable
is covered by all Environmental Permits (each of which is in full force and
effect) required for its current or intended operations; (iii) is, and within
the period of all applicable statutes of limitation has been, in compliance with
all applicable Environmental Permits; and (iv) to the extent within the control
of the Borrower and its Subsidiaries: each of such Environmental Permits will be
timely renewed and complied with and additional Environmental Permits that may
be required will be timely obtained and complied with, without material expense;
and compliance with any Environmental Law that is or is expected to become
applicable to it will be timely attained and maintained, without material
expense.
     (b) Materials of Environmental Concern are not present at, on, under, in,
or about any Real Property or facilities now or formerly owned, leased or
operated by any Group Member, or at any other location (including, without
limitation, any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (i) give rise to liability of any Group Member under
any applicable Environmental Law or otherwise

70



--------------------------------------------------------------------------------



 



result in costs to any Group Member, or (ii) interfere with the Borrower’s or
any of its Subsidiaries’ continued operations, or (iii) impair the fair saleable
value of any Real Property owned or leased by any Group Member.
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of any Group
Member will be, named as a party that is pending or, to the knowledge of any
Group Member, threatened.
     (d) No Group Member has received any notice of, or has any knowledge of,
any Environmental Claim or any completed, pending, or to the knowledge of any
Group Member, proposed or threatened investigation or inquiry concerning the
presence or release of any Materials of Environmental Concern at any Real
Property or facilities owned, leased, or otherwise operated by them.
     (e) None of the Group Members has received any written request for
information, or been notified that it is a potentially responsible party under
or relating to the federal Comprehensive Environmental Response, Compensation,
and Liability Act or any similar Environmental Law, or with respect to any
Materials of Environmental Concern, or with respect to any Real Property or
facilities owned, leased, or otherwise operated by them.
     (f) None of the Group Members, or as applicable any Real Property or
facilities owned, leased, or otherwise operated by them, has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
     (g) None of the Group Members has expressly assumed or retained, by
contract, conduct or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Materials of Environmental Concern.
     (h) No Borrowing Base Properties or any other Real Property are subject to
any liens imposed pursuant to Environmental Law.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information

71



--------------------------------------------------------------------------------



 



as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount. There
is no fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
          4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a) (which financing statements have been
duly completed and delivered to the Administrative Agent), the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3).
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Borrowing Base Properties described therein and proceeds
thereof; and when the Mortgages are filed in the offices specified on
Schedule 4.19(b) (in the case of the Mortgages to be executed and delivered on
the Closing Date) or in the recording office designated by the Borrower, each
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Borrowing Base
Properties described therein and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Persons holding Liens or other
encumbrances or rights permitted by the relevant Mortgage). Schedule 1.1A lists,
as of the Closing Date, each parcel of owned Real Property and each leasehold
interest in Real Property located in the United States and held by the Borrower
or any of its Subsidiaries.
          4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
          4.21 Regulation H. No Mortgage encumbers improved Real Property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(each, a “Flood Hazard Property”) (except any Borrowing Base Properties as to
which such flood insurance as required by Regulation H has been obtained and is
in full force and effect as required by this Agreement).

72



--------------------------------------------------------------------------------



 



          4.22 REIT Status; Borrower Tax Status. The REIT has been organized and
will be operated in a manner that will allow it to qualify for REIT Status
commencing with its taxable year ending December 31, 2010 and it will meet the
requirements for REIT Status. The Borrower is not an association taxable as a
corporation under the Code.
          4.23 Insurance. The Group Members obtained and has delivered to the
Administrative Agent certified copies of insurance certificates reflecting the
insurance coverages, amounts and other requirements for insurance policies set
forth in this Agreement. No claims have been made under any such policies, and
no Person, including the Group Members, has done, by act or omission, anything
which would impair the coverage of any such policies.
          4.24 Casualty; Condemnation. (a) No material Condemnation has been
commenced or, to the REIT’s or the Borrower’s knowledge, is contemplated with
respect to all or any part of any Borrowing Base Property or for the relocation
of roadways providing material access to any Borrowing Base Property, other than
any Condemnation for which the Administrative Agent shall have received notice
in accordance with Section 6.7 and the Borrowing Base Properties are not the
subject of any adverse zoning proceeding, except as could not reasonably be
expected to cause a Material Adverse Effect.
          (b) No material Casualty has occurred with respect to all or any part
of any Borrowing Base Property, other than any Casualty for which the
Administrative Agent shall have received notice in accordance with Section 6.7
and the Improvements have not been damaged (ordinary wear and tear excepted) and
not repaired, except as could not reasonably be expected to cause a Material
Property Event.
          4.25 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws. (a) No Group Member or REIT Controlled Affiliate has, directly or
indirectly (i) engaged in business dealings with any party listed on the
Specially Designated Nationals List or other similar lists maintained by OFAC,
or in any related Executive Order issued by the President, (ii) conducted
business dealings with a party subject to sanctions administered by OFAC or
(iii) derived income from business dealings with a party subject to sanctions
administered by OFAC.
          (b) No Group Member or REIT Controlled Affiliate has derived any of
its assets in violation of the anti-money laundering or anti-terrorism laws or
regulations of the United States, including but not limited to the USA PATRIOT
Act, the Money Laundering Control Act, the Bank Secrecy Act and any related
Executive Order issued by the President.
          (c) No Group Member or REIT Controlled Affiliate has failed to comply
with applicable anti-bribery and anti-corruption laws and regulations (including
the FCPA), including failing to comply in any manner that may result in the
forfeiture of the Collateral or the proceeds of the Loans or a claim of
forfeiture of the Collateral or the proceeds of the Loans.
          4.26 Property Condition. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) all Borrowing Base Properties comply with
all Requirements of Law, including all subdivision and platting requirements,
without reliance on any adjoining or

73



--------------------------------------------------------------------------------



 



neighboring property; (b) the Improvements comply with all Requirements of Law
regarding access and facilities for handicapped or disabled persons; (c) no
Group Member has directly or indirectly conveyed, assigned, or otherwise
disposed of, or transferred (or agreed to do so) any development rights, air
rights, or other similar rights, privileges, or attributes with respect to any
Borrowing Base Properties, including those arising under any zoning or property
use ordinance or other Requirements of Law; (d) all utility services necessary
for the use of the Borrowing Base Properties and the Improvements and the
operation thereof for their intended purpose are available at the Borrowing Base
Property; (e) except as otherwise permitted in the Loan Documents, no Group
Member has made any contract or arrangement of any kind the performance of which
by the other party thereto would give rise to Liens on the Borrowing Base
Properties; (f) no Borrowing Base Property is part of a larger tract of Real
Property owned by the Borrower or any other Group Member or otherwise included
under any unity of title or similar covenant with other Real Property not owned
by a Loan Party and each Borrowing Base Property constitutes a separate tax lot
or lots with a separate tax assessment or assessments for such Borrowing Base
Property and the Improvements thereon, independent of those for any other Real
Property or improvements; (g) the current and anticipated use of the Borrowing
Base Properties complies in all material respects with all applicable zoning
ordinances, regulations, certificates of occupancy issued for the Borrowing Base
Properties and restrictive covenants affecting the Borrowing Base Properties
without the existence of any variance, non-complying use, nonconforming use, or
other special exception, all use restrictions of any Governmental Authority
having jurisdiction have been satisfied, and no violation of any Requirements of
Law or regulation exists with respect thereto; (h) all certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal use, occupancy and operation of
the Borrowing Base Properties have been obtained are in full force and effect;
(i) the Borrowing Base Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Borrowing Base Properties, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Borrowing Base Properties, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond; and (j) all of the
Improvements which were included in determining the appraised value of each
Borrowing Base Property lie wholly within the boundaries and building
restriction lines of such Borrowing Base Property, and no improvements on
adjoining properties encroach upon the Borrowing Base Property, and no easements
or other encumbrances upon the Borrowing Base Property encroach upon any of the
Improvements, so as to materially affect the value or marketability of the
Borrowing Base Property except those which are insured against by the applicable
Title Insurance Policy.
          4.27 Management Agreements; Franchise Agreements. Each Management
Agreement and Franchise Agreement is in full force and effect, and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time or giving of notice, would constitute a default thereunder.

74



--------------------------------------------------------------------------------



 



          4.28 Operating Leases. Each Operating Lease is in full force and
effect, and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time or giving of notice, would constitute a
default thereunder.
          4.29 Acceptable Leases. Each applicable Loan Party has delivered true,
correct and complete copies of each Acceptable Lease, together with all related
agreements, to the Administrative Agent.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the REIT and
the Borrower, (ii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of the REIT, the Borrower and each
Subsidiary (other than any Excluded Subsidiary, any Excluded Foreign Subsidiary
or any Subsidiary of an Excluded Foreign Subsidiary), (iii) a Mortgage covering
each of the Borrowing Base Properties, executed and delivered by a duly
authorized officer of each Loan Party party thereto and (iv) an executed
counterpart to this Agreement executed and delivered by each Lender.
     (b) New Rochelle Documents. The Administrative Agent shall have received
(i) the New Rochelle Assignment and Acceptance, executed and delivered by a duly
authorized officer of TRS Holding, (ii) true, correct and complete copies of all
documentation relating to the Existing Loan as the Administrative Agent shall
request, (iii) with respect to New Rochelle, a Mortgage which grants the
Administrative Agent, for the benefit of the Secured Parties, a first priority
security interest in such Real Property and (iv) with respect to New Rochelle, a
title insurance policy and recent survey satisfying the requirements of
Section 5.1(q).
     (c) Zoning Reports. The Administrative Agent shall have received with
respect to each Initial Borrowing Base Property (i) letters or other evidence
with respect to each Initial Borrowing Base Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, and (ii) either (A) an ALTA 3.1 zoning endorsement for the
applicable Title Insurance Policy or (B) a zoning opinion letter, in each case
in substance reasonably satisfactory to the Administrative Agent.
     (d) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of Chatham Predecessor for the 2007, 2008 and 2009 fiscal years and
(iii) unaudited interim consolidated financial statements of Chatham Predecessor
for each quarterly period ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (ii) of this paragraph as to
which such financial statements are

75



--------------------------------------------------------------------------------



 



available; and such financial statements shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of the REIT and its Subsidiaries, as reflected in the
financial statements or projections delivered to the Agents and the Lenders
prior to the Closing Date.
     (e) Approvals. All governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the continuing
operations of the Group Members and the transactions contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby.
     (f) Licenses. The Administrative Agent shall have received for each Initial
Borrowing Base Property copies of all Hotel Licenses, including all liquor and
hospitality licenses.
     (g) Borrowing Base Property Agreements. The Administrative Agent shall have
received with respect to each Initial Borrowing Base Property (i) a true,
correct and complete copy of each Management Agreement and Franchise Agreement,
(ii) a true, correct and complete copy of each Operating Lease and any agreement
relating to such Operating Lease, including without limitation, an owner
agreement, if any, and (iii) a true, correct and complete copy of the PIP Plan
for each Borrowing Base Property, if any, each of which shall be satisfactory in
form and substance to the Administrative Agent.
     (h) Appraisals. The Administrative Agent, the Arrangers and the Lenders
shall have received a recent Appraisal for each Initial Borrowing Base Property,
and such documents shall be satisfactory to the Administrative Agent, the
Arrangers and the Lenders in their sole discretion.
     (i) Fees. The Lenders, the Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including reasonable fees, disbursements and other charges
of counsel to the Agents), on or before the Closing Date. Unless otherwise
consented by the Administrative Agent, all such amounts shall be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.
     (j) Solvency Analysis. The Lenders shall have received a reasonably
satisfactory solvency analysis certified by the chief financial officer of the
REIT which shall document the solvency of the REIT and its Subsidiaries
considered as a whole after giving effect to the transactions contemplated
hereby.
     (k) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statement or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Group Members, and
such search shall reveal no

76



--------------------------------------------------------------------------------



 



liens on any of the assets of the Group Members, except for Liens permitted by
Section 7.3.
     (l) Environmental Matters. The Administrative Agent shall have received,
with a copy for each Lender, an Acceptable Environmental Report dated no earlier
than the date that is twelve months prior to the Closing Date for each Initial
Borrowing Base Property, prepared by an environmental consultant acceptable to
the Administrative Agent, in form, scope and substance satisfactory to the
Administrative Agent, together with a letter or equivalent from the
environmental consultant permitting the Agents and the Lenders to rely on the
Acceptable Environmental Report as if addressed to and prepared for each of
them. Each such Acceptable Environmental Report shall identify no environmental
condition reasonably likely to result in a Material Environmental Amount.
     (m) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
     (n) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Hunton & Williams LLP, counsel to the Group
Members, in form and substance acceptable to the Administrative Agent; and
     (ii) the legal opinion of local counsel in each of Connecticut, Florida,
Maryland, Massachusetts, Minnesota, New York, Tennessee and Texas and of such
other special and local counsel as may be required by the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and shall be addressed to the Administrative Agent and the
Lenders.
     (o) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
The Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock, if any, pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) an Acknowledgment and Consent, substantially in the form of Annex
II to the Guarantee and Collateral Agreement, duly executed by any issuer of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement that is
not itself a party to the Guarantee and Collateral Agreement and (iii) each
promissory note pledged pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.
     (p) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed,

77



--------------------------------------------------------------------------------



 



registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent be in proper form for filing, registration or recordation.
     (q) Title Insurance; Flood Insurance. (i) The Administrative Agent shall
have received, and the title insurance company issuing the policies referred to
in clause (ii) below (the “Title Insurance Company”) shall have received, maps
or plats of an as-built survey (each, a “Survey”) of the sites of the Borrowing
Base Property certified to the Administrative Agent and the Title Insurance
Company in a manner satisfactory to them, dated a date satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, which maps or plats and the surveys on which they
are based shall be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 2005, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(A) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which such Borrowing Base Property
are located.
     (ii) The Administrative Agent shall have received in respect of each
Borrowing Base Property (except for, until the Mortgage Recordation Trigger
Date, the Material Mortgage Recording Tax Mortgaged Properties) a mortgagee’s
title insurance policy (or policies) or marked up unconditional binder for such
insurance. Each such policy shall (A) be in an amount satisfactory to the
Administrative Agent; provided that, any policy for any Material Mortgage
Recording Tax Mortgaged Property shall not exceed the value of such Property, as
determined by the most recent Appraisal at the time of recordation; (B) be
issued at ordinary rates; (C) insure that the Mortgage insured thereby creates a
valid first Lien on such Borrowing Base Property free and clear of all defects
and encumbrances, except as disclosed therein; (D) name the Administrative Agent
for the benefit of the Secured Parties as the insured thereunder; (E) be in the
form of ALTA Loan Policy — 2006 (or equivalent policies); (F) contain such
endorsements and affirmative coverage as the Administrative Agent may reasonably
request and (G) be issued by title companies satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent

78



--------------------------------------------------------------------------------



 



shall have received evidence satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.
     (iii) Evidence as to whether any Borrowing Base Property is a Flood Hazard
Property and if such Borrowing Base Property is a Flood Hazard Property,
evidence of compliance with federally-mandated flood insurance requirements,
including (1) the Borrower’s written acknowledgment of receipt of written
notification required pursuant to Section 208(e)(3) of Regulation H of the Board
from the Administrative Agent (x) as to the fact that such Property is a Flood
Hazard Property and (y) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (2) copies of insurance policies or certificates of insurance
evidencing flood insurance satisfactory to the Administrative Agent and naming
the Administrative Agent as sole loss payee on behalf of the Secured Parties
under a standard mortgagee endorsement, that (A) covers any parcel of improved
Real Property that is encumbered by any Mortgage, (B) is written in an amount
which is commercially available at a reasonable cost, and (C) has a term ending
not later than the maturity of the indebtedness secured by such Mortgage or that
may be renewed to such maturity date.
     (iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Borrowing Base Properties.
     (r) Other Property Reports. The Administrative Agent, the Arrangers and the
Lenders shall have received for each Initial Borrowing Base Property, in form
and substance reasonably satisfactory to the Administrative Agent, the Arrangers
and the Lenders, (i) a current property condition and structural reports,
(ii) seismic reports and (iii) a STAR Report.
     (s) Insurance. (i) The Administrative Agent, the Arrangers and the Lenders
shall be satisfied with the amounts, types and terms and conditions of all
insurance maintained by the Group Members.
     (ii) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 6.5.
     (t) USA PATRIOT Act. The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.
     (u) Escrow Agreement. The Administrative Agent shall have received an
escrow agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Escrow Agreement”), executed and delivered by the Escrow
Agent and a

79



--------------------------------------------------------------------------------



 



duly authorized officer of each Loan Party party thereto, in form and substance
satisfactory to the Administrative Agent covering each Material Mortgage
Recording Tax State Mortgage.
     (v) Related Agreements. The Administrative Agent shall have received, to
the extent not previously delivered, true, correct and complete copies,
certified as to authenticity by the Borrower, a copy of any debt instrument,
security agreement or other material contract to which the Group Members may be
a party that in each case is listed on Schedule 7.2(d) (the “Existing
Indebtedness”).
     (w) Leaseco Security Documents. The Administrative Agent shall have
received true, correct and complete copies of the Leaseco Security Documents,
executed and delivered by a duly authorized officer of each Group Member party
thereto.
     (x) No Litigation. There shall exist no action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority that purports to affect the Loan Parties in a materially
adverse manner or any transaction contemplated hereby, or that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any transaction contemplated hereby or on the ability of the Loan Parties to
perform their obligations under the Loan Documents.
     (y) No Material Adverse Effect. No event or condition shall have occurred
since the date of the Group Members’ most recent audited financial statements
delivered to the Administrative Agent which has or could reasonably be expected
to have a Material Adverse Effect. No material adverse change in or material
disruption of conditions in the market for syndicated bank credit facilities or
the financial, banking or capital markets generally shall have occurred that, in
the reasonable judgment of the Arrangers, would impair the syndication of the
Loans.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, provided that, (w) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct as of such earlier date, (x) to the extent that such
representation or warranty relates to a Borrowing Base Property being removed
from the Borrowing Base, the representation and warranties shall be true and
correct without regard to such removed Borrowing Base Property and (y) to the
extent that any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

80



--------------------------------------------------------------------------------



 



     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (c) Borrowing Base Certificate. The Administrative Agent shall have
received and be satisfied in all respects with, a completed Borrowing Base
Certificate as of the last day of the fiscal quarter for which financial
statements are available and signed by a Principal Financial Officer.
          Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
          5.3 Conditions to the Addition of a Borrowing Base Property. (a) The
Borrower may request the addition of any Real Property (other than the Initial
Borrowing Base Properties) as a Borrowing Base Property by submitting a request
in writing to the Administrative Agent which request shall instruct and
authorize the Administrative Agent to obtain the Third Party Reports for such
Real Property (at the Borrower’s sole cost and expense). Each such written
request shall be accompanied by the Preliminary Diligence Materials for such
Real Property.
          (b) The addition of any Real Property to the Borrowing Base pursuant
to a request submitted pursuant to Section 5.3(a) shall be subject to the
satisfaction of each of the following conditions:
     (i) the Administrative Agent shall have received each of the Preliminary
Diligence Materials and final Third Party Reports for such Real Property no
later than the date that is 30 days after the date of the Borrower’s written
request delivered pursuant to Section 5.3(a) with respect to such Real Property,
     (ii) such Real Property shall be an Eligible Borrowing Base Property and
the Borrower shall have delivered to the Administrative Agent each of the
documents described in the definition of “Eligible Borrowing Base Property” no
later than the date that is 30 days after the date of the Borrower’s written
request delivered pursuant to Section 5.3(a) with respect to such Real Property,
and
     (iii) subject to Section 5.3(c), the Supermajority Lenders shall have
approved the addition of such Real Property to the Borrowing Base.
For the avoidance of doubt, in the event that the Borrower has failed to deliver
the Preliminary Diligence Materials, the final Third Party Reports and all other
documentation required to be delivered pursuant to the definition of “Eligible
Borrowing Base Property” for such Real Property on or prior to the date that is
30 days after the date of the Borrower’s written request delivered pursuant to
Section 5.3(a) with respect to such Real Property, the Administrative Agent may
in its sole discretion require that the Borrower update any of such documents
prior to submitting the request to the Lenders for approval.

81



--------------------------------------------------------------------------------



 



          (c) Upon receipt by the Administrative Agent of the Preliminary
Diligence Materials, the final Third Party Reports and all other documentation
required to be delivered pursuant to the definition of “Eligible Borrowing Base
Property” for such Real Property from the Borrower, the Administrative Agent
shall promptly distribute such materials to the Lenders (which distribution may
be effected by posting such materials to an Intralinks or SyndTrak workspace),
together with a request that the Lenders approve the addition of such Real
Property to the Borrowing Base (the “Approval Request Date”). If the
Administrative Agent does not receive a written notice from a Lender objecting
to the inclusion of such Real Property as a Borrowing Base Property on or prior
to the date that is ten Business Days after the Approval Request Date, such
Lender shall be deemed to have approved the inclusion of such Real Property as a
Borrowing Base Property.
          (d) Upon the effectiveness of any new Real Property added as a
Borrowing Base Property, the Borrower may deliver to the Administrative Agent an
updated Borrowing Base Certificate giving pro forma affect to such new Borrowing
Base Property as of the date of the most recent Borrowing Base Certificate
previously delivered pursuant to Sections 5.2(c), 5.3, 5.4 and 6.12.
          5.4 Conditions to the Release of a Borrowing Base Property. The
release of any Borrowing Base Property at the written request of the Borrower
delivered to the Administrative Agent shall be subject to the satisfaction of
each of the following conditions:
          (a) if at any time there are less than five Borrowing Base Properties
(or after giving effect to any release, there would be less than five Borrowing
Base Properties), the consent of the Supermajority Lenders is obtained to
release such Real Property;
          (b) if at any time there are less than four Borrowing Base Properties
(or after giving effect to any release, there would be less than four Borrower
Base Properties), the consent of all Lenders is obtained to release such Real
Property;
          (c) no Default or Event of Default shall have occurred and be
continuing on such date immediately prior to or after giving effect to the
release of such Real Property from the Borrowing Base;
          (d) the Administrative Agent shall have received a certificate of a
Principal Financial Officer (x) certifying that after giving pro forma effect to
the release of such Real Property from the Borrowing Base, the Total Revolving
Extensions of Credit shall not exceed the Maximum Facility Availability and
(y) containing all information and calculations necessary, after giving pro
forma effect to the release of such Real Property from the Borrowing Base, for
determining pro forma compliance with the provisions of Section 7.1 hereof;
          (e) the removal occurs in connection with either (x) a sale, financing
or other transaction involving the Borrowing Base Property being removed from
the Borrowing Base or (y) a transaction undertaken by the Borrower pursuant to
which the removal of the Borrowing Base Property is necessary or advisable to
facilitate such transaction;
          (f) all representations and warranties in the Loan Documents are true
and accurate in all material respects at the time of such release and
immediately after giving effect to

82



--------------------------------------------------------------------------------



 



such release, (x) to the extent that any such representation or warranty relates
to a specific earlier date, they shall be true and correct as of such earlier
date, (y) to the extent that such representation or warranty relates to a
Borrowing Base Property being removed from the Borrowing Base, the
representation and warranties shall be true and correct without regard to such
removed Borrowing Base Property, and (z) any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates; and
          (g) the Administrative Agent shall have received an updated Borrowing
Base Certificate giving pro forma affect to the release of such Borrowing Base
Property from the Borrowing Base as of the date of the most recent Borrowing
Base Certificate previously delivered pursuant to Sections 5.2(c), 5.3, 5.4 and
6.12.
SECTION 6. AFFIRMATIVE COVENANTS
          The REIT and the Borrower hereby jointly and severally agree that, so
long as the Revolving Credit Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or any
Agent hereunder, each of the REIT and the Borrower shall and shall cause each of
its Subsidiaries to:
          6.1 Financial Statements. Furnish to each Agent and each Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the REIT, a copy of the audited consolidated balance sheet
of the REIT and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of such year and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by PricewaterhouseCoopers or other independent certified public
accountants of nationally recognized standing;
     (b) as soon as available, but in any event within 90 days after the end of
each fiscal year of the REIT, a copy of the unaudited operating statement for
each Borrowing Base Property for such year, setting forth in each case in
comparative form the figures as of the end of such year and for the previous
year;
     (c) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
REIT, the unaudited consolidated balance sheet of the REIT and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of such quarter and for
the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments); and

83



--------------------------------------------------------------------------------



 



     (d) as soon as available, but in any event within 45 days after the end of
each of the first three quarterly periods of each fiscal year of the REIT, a
copy of the unaudited operating statement for each Borrowing Base Property for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of such
quarter and for the corresponding period in the previous year;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with the
Uniform System of Accounts and reconciled in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).
          6.2 Certificates; Other Information. Furnish to each Agent and each
Lender, or, in the case of clause (h), to the relevant Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii)(x) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Group Members with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the REIT, as the case may be, (y) to the extent not previously disclosed
to the Administrative Agent, a listing of any Intellectual Property acquired by
any Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date) and (z) any UCC financing statements or other filings specified in
such Compliance Certificate as being required to be delivered therewith;
     (c) as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the REIT, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
REIT and its Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year

84



--------------------------------------------------------------------------------



 



(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;
     (d) within 60 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the REIT and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;
     (e) (i) within five days after the same are sent, copies, including copies
sent electronically, of all financial statements and reports that the REIT or
the Borrower sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the REIT or the Borrower may make to, or
file with, the SEC; and (ii) within five days after the receipt thereof, copies
of all correspondence received from the SEC concerning any material
investigation or inquiry regarding financial or other operational results of any
Group Member;
     (f) on or before the date which is 45 days after the end of each fiscal
quarter of the Borrower, (i) the most current STAR Reports for each of the
immediately preceding three consecutive months ending during such quarter in the
form then available to the Borrower reflecting market penetration and relevant
hotel properties competing with each Borrowing Base Property and (ii) occupancy
statistics for the Borrowing Base Properties on a combined basis as well as for
each individual Borrowing Base Property, including Average Daily Rate, Occupancy
Rate and RevPAR;
     (g) at the request of the Administrative Agent, the Borrower shall execute
a certificate in form satisfactory to the Administrative Agent listing the trade
names under which the Loan Parties intend to operate each Borrowing Base
Property, and representing and warranting that the Loan Parties do business
under no other trade name with respect to such Borrowing Base Property; and
     (h) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with the Uniform System of Accounts and reconciled in
accordance with GAAP with respect thereto have been provided on the books of the
relevant Group Member.

85



--------------------------------------------------------------------------------



 



          6.4 Conduct of Business and Maintenance of Existence; Compliance;
Hotel Licenses. (a)(i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law, except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) preserve and maintain all
Hotel Licenses necessary for the operation of each Borrowing Base Property as a
hotel with related retail uses.
          6.5 Maintenance of Property; Insurance. (a)(i) Maintain, preserve and
protect all of its material Property and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; (ii) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; (iii) use the standard of care typical in the
industry in the operation and maintenance of its facilities; and (iv) keep the
Borrowing Base Properties in good order, repair, operating condition, and
appearance, causing all necessary repairs, renewals, replacements, additions,
and improvements to be promptly made, and not allow any of the Borrowing Base
Properties to be misused, abused or wasted or to deteriorate (ordinary wear and
tear excepted).
          (b) Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply with all Requirements of Law applicable to the Loan
Parties and the Borrowing Base Properties (and the Improvements thereon and the
use thereof), including, without limitation, building and zoning ordinances and
codes and certificates of occupancy. There shall never be committed by any Group
Member, and neither the REIT nor the Borrower shall permit any other Person in
occupancy of or involved with the operation or use of the Borrowing Base
Properties to commit any act or omission affording the federal government or any
state or local government the right of forfeiture against any Borrowing Base
Property or any part thereof or any monies paid in performance of any Loan
Party’s obligations under any of the Loan Documents. Each of the REIT and the
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Each of the REIT and the
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business.
          (c) Obtain and maintain, or cause to be maintained, insurance for the
Group Members and the Borrowing Base Properties providing at least the following
coverages:
     (i) property insurance with respect to all insurable property, against loss
or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in special form (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as the Administrative Agent may require, (A) in an amount
equal to 100% of the full replacement cost (the “Full Replacement Cost”) which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations,

86



--------------------------------------------------------------------------------



 



underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed value coverage waiving all co-insurance provisions;
(C) providing for no deductible in excess of $25,000 for all such insurance
coverage; provided, however, with respect to named windstorm, earthquake, flood
and terrorism coverage, providing for a deductible satisfactory to the
Administrative Agent in its sole discretion; and (D) if any of the Borrowing
Base Properties or the use of the Borrowing Base Properties shall at any time
constitute legal non-conforming structures or uses, coverage for loss due to
operation of law in an amount equal to the Full Replacement Cost, coverage for
demolition costs and coverage for increased costs of construction. In addition,
the Borrower shall obtain: (y) if any portion of any Borrowing Base Property is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the outstanding amount of the Obligations or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended from time to time or such greater
amount as the Administrative Agent shall require, and (z) earthquake insurance
in amounts and in form and substance satisfactory to the Administrative Agent in
the event the Borrowing Base Property is located in an area with a high degree
of seismic activity; provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);
     (ii) business income or rental loss insurance (A) with loss payable to the
Administrative Agent, for the benefit of the Secured Parties; (B) covering all
risks required to be covered by the insurance provided for in subsection
(i) above; (C) in an amount equal to 100% of the gross revenue less
non-continuing expenses from the operation of any Borrowing Base Property for a
period of at least 18 months after the date of the Casualty; and (D) containing
an extended period of indemnity endorsement which provides that after the
physical loss to any Borrowing Base Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of 365 days from the date
that such Borrowing Base Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such business income or rental
loss insurance shall be determined prior to the date hereof and at least once
each year thereafter based on the Borrower’s reasonable estimate of the gross
revenues from the Property for the succeeding twelve month period. All proceeds
payable to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to this subsection shall be held by the Administrative Agent and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder; provided, however, that nothing herein contained
shall be deemed to relieve the Borrower of its obligations to pay the
obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;
     (iii) at all times during which structural construction, repairs or
alterations are being made with respect to any Borrowing Base Property, and only
if such Borrowing

87



--------------------------------------------------------------------------------



 



Base Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the below-mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy any Borrowing Base Property and (4) with an agreed amount endorsement
waiving co-insurance provisions;
     (iv) comprehensive boiler and machinery insurance, if steam boilers or
other pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by the Administrative Agent on terms consistent with the commercial
property insurance policy required under subsection (i) above providing no
deductible in excess of $100,000;
     (v) commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Borrowing Base Property, such insurance (A) to be on the so-called “occurrence”
form with a combined limit of not less than $2,000,000.00 in the aggregate per
location and $1,000,000.00 per occurrence; (B) to continue at not less than the
aforesaid limit until required to be changed by the Administrative Agent in
writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all written
contracts and (5) contractual liability covering the indemnities contained in
Article 33 of the Mortgages to the extent the same is available;
     (vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;
     (vii) worker’s compensation subject to the worker’s compensation laws of
the applicable state and employer’s liability with minimum limits per incident
of $1,000,000;
     (viii) umbrella and excess liability insurance in an amount not less than
$25,000,000.00 per occurrence affording excess coverage on terms consistent with
the commercial general liability, employer liability and automobile liability
required under subsections (v), (vi) and (vii); and
     (ix) upon 60 days’ written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the such Borrowing Base Property located in or
around the region in which the such Borrowing Base Property is located.
          (d) All insurance provided for in Section 6.5(c) hereof, shall be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”),

88



--------------------------------------------------------------------------------



 



and shall be subject to the approval of the Administrative Agent as to insurance
companies, amounts, deductibles, loss payees and insureds. Unless approved by
the Administrative Agent, the Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a rating of “A:VII” or better in the current Best’s Insurance Reports and
a claims paying ability rating of “A” or better by at least two of the Rating
Agencies including, (i) S&P, (ii) Fitch, and (iii) Moody’s. The Policies
described in Section 6.5(c) hereof (other than those strictly limited to
liability protection) shall designate the Administrative Agent as loss payee.
          (e) Any blanket insurance Policy shall specifically allocate to each
Borrowing Base Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only the Borrowing Base Property in compliance with the
provisions of Section 6.5(c) hereof.
          (f) All Policies provided for or contemplated by Section 6.5(c)
hereof, except for the Policy referenced in Section 6.5(c)(vii) of this
Agreement, shall name the Borrower as the insured and the Administrative Agent,
for the benefit of the Secured Parties, as the additional insured, as its
interests may appear, and in the case of property damage, boiler and machinery,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Administrative Agent, for the
benefit of the Secured Parties, providing that the loss thereunder shall be
payable to the Administrative Agent, for the benefit of the Secured Parties.
          (g) All Policies shall contain clauses or endorsements to the effect
that:
     (i) no act or negligence of any Group Member, or anyone acting for the
Group Members, or of any Tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as the Administrative Agent is
concerned;
     (ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least 30 days’ written notice
to the Administrative Agent and any other party named therein as an additional
insured;
     (iii) to the extent commercially available, the issuers thereof shall give
written notice to the Administrative Agent if the Policy has not been renewed
30 days prior to its expiration; and
     (iv) the Administrative Agent shall not be liable for any Insurance
Premiums or retentions (including deductibles) of the Policies thereon or
subject to any assessments thereunder.
          (h) If at any time the Administrative Agent is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, the Administrative Agent shall have the right, without notice to the
Borrower, to take such action as the Administrative Agent deems necessary to
protect its interest in any Borrowing Base Property, including, without
limitation, the obtaining of such insurance coverage as the Administrative

89



--------------------------------------------------------------------------------



 



Agent in its sole discretion deems appropriate after three Business Days’ notice
to the Borrower if prior to the date upon which any such coverage will lapse or
at any time the Administrative Agent deems necessary (regardless of prior notice
to the Borrower) to avoid the lapse of any such coverage. All premiums incurred
by the Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by the Borrower to the
Administrative Agent upon demand and, until paid, shall be secured by the
Mortgage and shall bear interest at the rate specified in Section 2.12(c)(ii).
          (i) All Policies maintained, or caused to be maintained, with respect
to any Borrowing Base Property, shall be primary without right of contribution
from any other insurance that may be carried by the Administrative Agent and
that all of the provisions thereof, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured. If any insurer which has issued a Policy required under this
Section 6.5 becomes insolvent or is the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in the
Administrative Agent’s reasonable opinion the financial responsibility of such
insurer is or becomes inadequate, then the Borrower shall in each instance
promptly upon its discovery thereof or upon the request of the Administrative
Agent therefor, promptly obtain and deliver to the Administrative Agent a like
policy (or, if and to the extent permitted by the Administrative Agent,
acceptable evidence of insurance) issued by another insurer, which insurer and
policy meet the requirements of this Section 6.5.
          (j) All certificates of insurance evidencing the Borrower’s compliance
to the insurance required under this Section 6.5 shall be delivered to the
Administrative Agent on or prior to the Closing Date, with all premiums fully
paid current and each renewal or substitute policy (or evidence of insurance)
shall be delivered to the Administrative Agent, at least ten days before the
termination of the policy it renews or replaces, with all premiums to be fully
paid current in the ordinary course (the “Insurance Premiums”).
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with the Uniform System of Accounts and reconciled in accordance with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with its independent certified public accountants.
          6.7 Notices. Promptly (unless otherwise specified below) give notice
to the Administrative Agent and each Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding which may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not

90



--------------------------------------------------------------------------------



 



cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the aggregate actual or estimated liability of the Group Members is $5,000,000
or more and not covered by insurance, (ii) in which injunctive or similar relief
is sought or (iii) which relates to any Loan Document;
     (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
     (e) as soon as a Responsible Officer of any Group Member first obtains
knowledge thereof: (i) any Environmental Claim or other development, event, or
condition that, individually or in the aggregate with other developments, events
or conditions, could reasonably be expected to result in the payment by the
Group Members, in the aggregate, of a Material Environmental Amount; and
(ii) any notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, any Group Member, in each case including a full description of
the nature and extent of the matter for which notice is given and all relevant
circumstances;
     (f) as soon as possible and in any event within five days after a
Responsible Officer of any Group Member has knowledge, or should have had
knowledge thereof, of any development or event that has had or could reasonably
be expected to have a Material Adverse Effect;
     (g) (i) any Casualty to the extent required by Section 6.15(b) and (ii) any
actual or threatened Condemnation of any material portion of any Borrowing Base
Property (including copies of any and all papers served in connection with such
proceeding), any negotiations with respect to any such taking, or any loss of or
substantial damage to any Borrowing Base Property;
     (h) the failure of the REIT to maintain REIT Status;
     (i) any notice received by any Group Member with respect to the
cancellation, alteration or non-renewal of any insurance coverage required by
this Agreement to be maintained with respect to any Borrowing Base Property;
     (j) if any required permit, license, certificate or approval or Hotel
License with respect to any Borrowing Base Property that is material to the
operation of such Borrowing Base Property lapses or ceases to be in full force
and effect or claim from any Person that any Borrowing Base Property, or any
use, activity, operation or maintenance

91



--------------------------------------------------------------------------------



 



thereof or thereon, is not in compliance with any Requirement of Law that would
materially interfere with the use or operation of such Borrowing Base Property;
     (k) (i) concurrently with the giving thereof, and within five Business Days
of receipt thereof, (i) any notice of any default by such Loan Party under any
Acceptable Lease, (ii) any notice of the occurrence of any material default by
any related lessor of which any Loan Party is aware or the occurrence of any
event of which any Loan Party is aware that, with the passage of time or service
of notice, or both, would constitute a material default by any related lessor,
(iii) any bankruptcy, reorganization, or insolvency of the lessor under any
Acceptable Lease or of any notice thereof and (iv) copies of all material
notices, other than routine correspondence, given or received by any Loan Party
with respect to any Acceptable Lease with respect to a Borrowing Base Property;
and
     (l) within five Business Days of obtaining knowledge or receiving any
notice of any action, proceeding, motion or notice being commenced or filed in
respect of any related lessor of all or any part of any Acceptable Lease in
connection with any case under the Bankruptcy Code, which notice shall set forth
any information available to such Loan Party as to the date of such filing, the
court in which such petition was filed, and the relief sought in such filing and
copies of any and all notices, summonses, pleadings, applications and other
documents received by such Loan Party in connection with any such petition and
any proceedings relating to such petition.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.
          6.8 Environmental Laws; Environmental Reports. (a) Comply in all
material respects with, and ensure compliance in all material respects by all
Tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and ensure that
all Tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
          (b) Promptly conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          (c) If any Acceptable Environmental Report or update delivered
pursuant to Section 5.1(l) or 5.3 identifies a Recognized Environmental
Condition (“REC”), as defined under ASTM guidelines then in effect, the Borrower
shall, within six months of the delivery of such Acceptable Environmental Report
or update to the Administrative Agent, conduct such follow up testing, provide
such reports, and take such other actions as required or approved by the
applicable Governmental Authority to mitigate such REC.
          (d) Within 30 days of completion of such actions required pursuant to
subsections (b) and (c) above, the applicable Loan Party shall obtain and
deliver to the

92



--------------------------------------------------------------------------------



 



Administrative Agent an Acceptable Environmental Report of the applicable
Borrowing Base Property made after such completion and confirming to the
Administrative Agent’s satisfaction that all required investigation and other
action has been successfully completed.
          (e) Keep the Borrowing Base Properties and other Real Property free of
Materials of Environmental Concern to the extent such conditions could
reasonably be expected to cause a Material Property Event.
          (f) Keep the Borrowing Base Properties and other Real Property free of
any liens imposed pursuant to Environmental Law.
          (g) Promptly deliver to the Administrative Agent a copy of any update
to an Acceptable Environmental Report and each report pertaining to any
Borrowing Base Property or to any Group Member prepared by or on behalf of such
Group Member pursuant to any Environmental Requirement. “Environmental
Requirement” shall mean any Environmental Law, agreement or restriction
(including any condition or requirement imposed by any insurance or surety
company) pertaining to Environmental Law.
          (h) Immediately advise the Administrative Agent in writing of any
Environmental Claim, or of the discovery of any Materials of Environmental
Concern other than in material compliance with Environmental Law, on any
Borrowing Base Property and other Real Property as soon as any Group Member
first obtains knowledge thereof, including a full description of the nature and
extent of the Environmental Claim or Materials of Environmental Concern and all
relevant circumstances.
          (i) If the Administrative Agent shall ever have reason to believe that
any Materials of Environmental Concern adversely affects any Borrowing Base
Property and other Real Property, or if any Environmental Claim is made or
threatened, or if a Default or Event of Default shall have occurred and be
continuing, then if requested by the Administrative Agent, at Borrower’s
expense, deliver to the Administrative Agent from time to time, in each case
within 30 days after the Administrative Agent’s request, an Acceptable
Environmental Report prepared after the date of the Administrative Agent’s
request. If any applicable Loan Party fails to furnish to the Administrative
Agent such Acceptable Environmental Report within 30 days after the
Administrative Agent’s request, the Administrative Agent may cause any such
Acceptable Environmental Report to be prepared at Borrower’s expense and risk,
and each applicable Loan Party shall cooperate and provide access and
information as requested. The Administrative Agent and its designees are hereby
granted access to the Borrowing Base Properties at any time or times, upon
reasonable notice (which may be written or oral), and a license which is coupled
with an interest and irrevocable, to observe environmental conditions and
compliance and as may be necessary to prepare or cause to be prepared such ESAs.
The Administrative Agent may disclose to interested parties any information
about the environmental condition or compliance of the Borrowing Base
Properties, but assumes no obligation and shall be under no duty to disclose any
such information to any Person.
          6.9 Additional Collateral, etc. (a) With respect to any Property
acquired after the Closing Date by any Loan Party (other than (w) any Real
Property or any Property described in paragraph (b) or (c) of this Section,
(x) any Property subject to a Lien expressly permitted by

93



--------------------------------------------------------------------------------



 



Section 7.3(h), 7.3(k) or 7.3(l), (y) any Property acquired by an Excluded
Subsidiary or an Excluded Foreign Subsidiary and (z) any Excluded Asset (as
defined in the Guarantee and Collateral Agreement)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such Property, including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.
          (b) With respect to any new Subsidiary (other than (1) an Excluded
Foreign Subsidiary or (2) an Excluded Pledged Subsidiary) created or acquired
after the Closing Date (which, for the purposes of this paragraph, shall include
any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or
Excluded Pledged Subsidiary, as applicable), by any Group Member, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Group Member, (iii) cause such new Subsidiary (other than an
Excluded Subsidiary) (A) to become a party to the Guarantee and Collateral
Agreement and (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, provided that, in the event any Subsidiary ceases to be an Excluded
Subsidiary as a result of the termination or lapse of the prohibition described
in the definition of “Excluded Subsidiary”, the Borrower shall cause the
compliance with this Section 6.9(b) with respect to such Subsidiary on or prior
to the date that is 30 days after such termination or lapse.
          (c) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than any Excluded
Foreign Subsidiaries), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by such Group Member (other than any Excluded Foreign
Subsidiaries), (provided that, in no event shall (x) more than 65% of the total
outstanding Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged and (y) any Capital Stock or assets of

94



--------------------------------------------------------------------------------



 



any Subsidiary (or other entity) owned by such new Excluded Foreign Subsidiary
be required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, if any, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Group Member, as the case may be, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Lien of the Administrative Agent thereon, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          6.10 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto including, without limitation, the execution and
delivery of (x) all such documents necessary to transfer any liquor licenses or
hospitality licenses with respect to the Borrowing Base Property into the name
of the Administrative Agent or its designee after the occurrence of an Event of
Default and (y) concurrently with any increase in the Obligations to be secured
by any Borrowing Base Property, (i) an amendment to the Mortgage of such
Borrowing Base Property reflecting an increase in coverage amount to the extent
necessary with respect to such increase and (ii) an endorsement to the Title
Insurance Policy for each Borrowing Base Property whose Mortgage has been
recorded reflecting an increase in coverage amount to the extent necessary with
respect to such increase, each in form and substance acceptable to the
Administrative Agent; provided that, the Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
endorsement, all charges for mortgage recording tax, and all related expenses,
if any, have been paid. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the REIT and the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from any
Group Member for such governmental consent, approval, recording, qualification
or authorization.
          6.11 Appraisals. (a) The Supermajority Lenders may request a new
Appraisal for all or any Borrowing Base Property (i) once during any period of
twelve months or (ii) at any time and from time to time after the occurrence and
during the continuation of an Event of Default.
          (b) The Administrative Agent shall have the right to request an
Appraisal for any Borrowing Base Property on a quarterly basis from time to time
if any of the following events has occurred and is continuing at the time of
such request:

95



--------------------------------------------------------------------------------



 



     (i) if such Borrowing Base Property suffers a Material Environmental Event
after the date of this Agreement; or
     (ii) the Administrative Agent determines that such Borrowing Base Property
has suffered a Material Property Event after the date such Borrowing Base
Property was admitted into the Borrowing Base (or in the case of a Casualty, in
respect of such Borrowing Base Property, is reasonably likely to become a
Material Property Event).
          (c) The Administrative Agent shall receive an Appraisal for each
Borrowing Base Property on or prior to the 24-month anniversary of the Closing
Date.
          6.12 Borrowing Base Reports. (a) Beginning with the quarter ended
September 30, 2010, deliver to the Administrative Agent (and the Administrative
Agent shall thereafter deliver to each Lender), as soon as available and in any
event concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (c), a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base as of the end of such quarter, signed on behalf of
the Borrower by a Principal Financial Officer.
          (b) Furnish to the Administrative Agent (and the Administrative Agent
shall thereafter deliver to each Lender) as soon as practicable and in any event
within five Business Days after any Disposition outside the ordinary course of
business (including by way of Casualty or Condemnation) of any Collateral having
a book value exceeding $1,000,000, an updated Borrowing Base Certificate
calculating (on a pro forma basis, after giving effect to such Disposition and
reflecting only the changes to the affected component of the Borrowing Base
Property) and certifying such pro forma Borrowing Base as of the end of the most
recent fiscal quarter for which a Borrowing Base Certificate was delivered
pursuant to Section 5.2(c), 5.3, 5.4 or 6.12(a), as applicable. The Borrowing
Base set forth in each Borrowing Base Certificate delivered with respect to each
fiscal quarter occurring after the fiscal quarter covered by the updated
Borrowing Base Certificate described in the preceding sentence and ending prior
to any such Disposition shall be calculated on a pro forma basis, after giving
effect to such Disposition.
          6.13 Blocked Account Control Agreements. (a) Cause each Manager to,
(i) deliver irrevocable written instructions to all Tenants to deliver all Rents
and other receipts payable thereunder directly to the applicable Lockbox
Account, (ii) deliver irrevocable written instructions to each of the credit
card companies or credit card clearing banks with which any Group Member or such
Manager has entered into merchant’s agreements to deliver all receipts payable
with respect to the applicable Borrowing Base Property directly to the
applicable Lockbox Account and (iii) deposit all amounts received by any Group
Member or the Manager constituting Rents into the Lockbox Account within one
Business Day after receipt thereof.
          (b) Execute and deliver and cause each depository bank holding each
Lockbox Account established after the Closing Date to execute and deliver
Blocked Account Control Agreements covering each such Lockbox Account together
with legal opinions satisfactory to the Administrative Agent.
          6.14 Taxes. (a) Timely file or cause to be filed all Federal, state
and other material tax returns that are required to be filed and shall timely
pay all taxes shown to be due

96



--------------------------------------------------------------------------------



 



and payable on said returns or on any assessments made against it or any of its
Property and all other material taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than any taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
the Uniform System of Accounts and reconciled in accordance with GAAP have been
provided on the books of the applicable Group Member, as the case may be).
          (b) The Loan Parties shall pay all taxes and Other Charges now or
hereafter levied or assessed or imposed against any Borrowing Base Property or
any part thereof as the same become due and payable. At the request of the
Administrative Agent, each Loan Party will deliver to the Administrative Agent
receipts for payment or other evidence satisfactory to the Administrative Agent
that the taxes and Other Charges have been so paid or are not then delinquent no
later than ten days prior to the date on which the taxes or Other Charges would
otherwise be delinquent if not paid. At the request of the Administrative Agent,
each Loan Party shall furnish to the Administrative Agent receipts for the
payment of the taxes and the Other Charges prior to the date the same shall
become delinquent. Except Liens set forth in Sections 7.3(a), 7.3(b) and 7.3(f),
the Loan Parties shall not suffer and shall promptly cause to be paid and
discharged any Lien or charge whatsoever which may be or become a Lien or charge
against any Borrowing Base Property, and shall promptly pay for all utility
services provided to each Borrowing Base Property.
          6.15 Condemnation, Casualty and Restoration. (a) The Administrative
Agent has the right (but not the obligation) to participate in any proceeding
for the Condemnation of a Borrowing Base Property that would materially
interfere with the use or operation of such Borrowing Base Property and to be
represented by counsel of its own choice, and the applicable Loan Parties shall
from time to time deliver to the Administrative Agent all instruments requested
by it to permit such participation. Each applicable Loan Party shall, at its
expense, diligently prosecute any such proceedings, and shall consult with the
Administrative Agent, its attorneys, and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including any transfer made in lieu of or in anticipation of the exercise of
such taking), the Borrower shall continue to pay the Obligations at the time and
in the manner provided for in this Agreement and the Obligations shall not be
reduced until any award shall have been actually received and applied by the
Administrative Agent, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. All costs and expenses (including
attorney’s fees and costs) incurred by the Administrative Agent in connection
with any Condemnation shall be a demand obligation owing by the Borrower (which
the Borrower hereby promises to pay) to the Administrative Agent pursuant to
this Agreement.
          (b) If any Borrowing Base Property shall be damaged or destroyed, in
whole or in part, by a Casualty, and either (i) the aggregate cost of repair of
such damage or destruction shall be equal to or in excess of 5% of value as
reflected in the most-recent Appraisal for such Borrowing Base Property or
(ii) such Casualty is reasonably expected to cause a Material Property Event,
give prompt notice of such Casualty to the Administrative Agent and in the case
of clause (ii) above, the Administrative Agent shall have the right to request a
new Appraisal pursuant to Section 6.11(b)(ii) and adjust the Borrowing Base. The
applicable Loan Party shall pay or cause to be paid, all restoration costs
whether or not such costs are covered by insurance.

97



--------------------------------------------------------------------------------



 



The Administrative Agent may, but shall not be obligated to, make proof of loss
if not made promptly by the applicable Loan Party. If an Event of Default has
occurred and is then continuing, then the applicable Loan Party shall adjust all
claims for Insurance Proceeds in consultation with, and approval of, the
Administrative Agent.
          (c) The Administrative Agent, for the benefit of the Secured Parties,
shall be entitled to receive all sums which may be awarded or become payable to
a Loan Party for the Condemnation of any Borrowing Base Property, or any part
thereof, and any Insurance Proceeds of a Casualty and the applicable Loan Party
shall, upon request of the Administrative Agent, promptly execute such
additional assignments and other documents as may be necessary from time to time
to permit such participation and to enable the Administrative Agent to collect
and receipt for any such sums, provided that, in the event the Insurance
Proceeds shall be less than $250,000, such Insurance Proceeds shall be paid by
the insurance company directly to the Borrower and the Borrower shall use such
Insurance Proceeds to commence and satisfactorily complete with due diligence
the restoration of the applicable Borrowing Base Property in accordance with the
terms of this Agreement. All such sums are hereby assigned to the Administrative
Agent, for the benefit of the Secured Parties, and shall, after deduction
therefrom of all reasonable expenses actually incurred by the Administrative
Agent, including attorneys’ fees and costs, at the Administrative Agent’s option
be (i) released to the applicable Loan Party, or (ii) applied to the restoration
of the affected Borrowing Base Property, or (iii) applied to the payment of the
Obligations in such order and manner as the Administrative Agent, in its sole
discretion, may elect, whether or not due. Any amounts not applied in accordance
with clause (i), (ii) or (iii) of the foregoing sentence shall be remitted to
the applicable Loan Party. In any event the unpaid portion of the Obligations
shall remain in full force and effect and the payment thereof shall not be
excused. The Administrative Agent shall not be, under any circumstances, liable
or responsible for failure to collect or to exercise diligence in the collection
of any such sum or for failure to see to the proper application of any amount
paid over to the applicable Loan Party.
          6.16 Acceptable Leases. (a) Each lease that is a Borrowing Base
Property or a portion thereof, shall at all times be an Acceptable Lease;
          (b) within ten days after receipt of request by the Administrative
Agent, the applicable Loan Party shall use commercially reasonable efforts to
obtain from each lessor related to each Acceptable Lease and furnish to the
Administrative Agent the estoppel certificate of such lessor stating the date
through which rent has been paid and whether or not there are any defaults
thereunder and specifying the nature of such claimed defaults, if any;
          (c) promptly execute, acknowledge and deliver to the Administrative
Agent such instruments as may be required to permit the Administrative Agent to
cure any default under any Acceptable Lease or permit the Administrative Agent
to take such other action required to enable the Administrative Agent to cure or
remedy the matter in default and preserve the security interest of the
Administrative Agent under the Loan Documents with respect to the applicable
Acceptable Lease and each Loan Party irrevocably appoints the Administrative
Agent as its true and lawful attorney-in-fact to do, in its name or otherwise,
any and all acts and to execute any and all documents that are necessary to
preserve any rights of such Loan Party under or with respect to each Acceptable
Lease, including, without limitation, the right to effectuate

98



--------------------------------------------------------------------------------



 



any extension or renewal of such Acceptable Lease, or to preserve any rights of
such Loan Party whatsoever in respect of any part of such Acceptable Lease (and
the above powers granted to the Administrative Agent are coupled with an
interest and shall be irrevocable);
          (d) the actions or payments of the Administrative Agent to cure any
default by any Loan Party under any Acceptable Lease shall not remove or waive,
as between such Loan Party and the Administrative Agent, the default that
occurred under this Agreement by virtue of the default by a Loan Party under
such Acceptable Lease. All sums expended by the Administrative Agent to cure any
such default in accordance with this Section 6.16, shall be paid by the
applicable Loan Party to the Administrative Agent, upon demand, with interest on
such sum at the rate set forth in this Agreement from the date such sum is
expended to and including the date the reimbursement payment is made to the
Administrative Agent. All such indebtedness shall be deemed to be Obligations
secured by the Security Documents;
          (e) if the applicable Loan Party shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Lease on the
part of such Loan Party and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, then the Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Lease on the part of such
Loan Party to be performed or observed on behalf of such Loan Party and subject
to the rights of Tenants under the Acceptable Leases, the Administrative Agent
shall have the right to enter all or any portion of the applicable Real Property
at such times and in such manner as the Administrative Agent deems necessary, to
prevent or to cure any such default, to the end that the rights of such Loan
Party in, to, and under such Acceptable Lease shall be kept unimpaired and free
from default. If the lessor under any Acceptable Lease shall deliver to the
Administrative Agent a copy of any notice of default under such Acceptable
Lease, then such notice shall constitute full protection to the Administrative
Agent for any action taken or omitted to be taken by the Administrative Agent,
in good faith, in reliance thereon; and
          (f) notwithstanding anything to the contrary contained in the Loan
Documents with respect to any Acceptable Lease:
     (i) the Lien of the related Mortgage attaches to all of such Loan Party’s
rights and remedies at any time arising under or pursuant to subsection 365(h)
of the Bankruptcy Code, including, without limitation, all of the Loan Party’s
rights, as lessee, to remain in possession of any applicable Acceptable Lease;
     (ii) each Loan Party shall not, without the Administrative Agent’s prior
written consent, elect to treat any Acceptable Lease as terminated under
subsection 365(h)(l)(A)(l) of the Bankruptcy Code. Any such election made
without the Administrative Agent’s prior written consent shall be void;
     (iii) as security for the Obligations, each Loan Party unconditionally
assigns, transfers and sets over to the Administrative Agent all of such Loan
Party’s claims and rights to the payment of damages arising from any rejection
of any Acceptable Lease by any lessor under such Acceptable Lease under the
Bankruptcy Code. The Administrative

99



--------------------------------------------------------------------------------



 



Agent and each Loan Party shall proceed jointly or in the name of such Loan
Party in respect of any claim, suit, action or proceeding relating to the
rejection of any Acceptable Lease, including, without limitation, the right to
file and prosecute any proofs of claim, complaints, motions, applications,
notices and other documents in any case in respect of any ground lessor, or air
rights lessor, as applicable, under the Bankruptcy Code. This assignment
constitutes a present, irrevocable and unconditional assignment of the foregoing
claims, rights and remedies, and shall continue in effect until all of the
Obligations shall have been satisfied and discharged in full. Any amounts
received by the Administrative Agent or any Loan Party as damages arising out of
the rejection of any Acceptable Lease as aforesaid shall be applied to all
reasonable costs and expenses of the Administrative Agent (including, without
limitation, reasonable attorney’s fees and costs) incurred in connection with
the exercise of any of its rights or remedies in accordance with the applicable
provisions of the Loan Documents;
     (iv) if, pursuant to subsection 365(h) of the Bankruptcy Code, any Loan
Party seeks to offset, against the rent reserved in any Acceptable Lease, the
amount of any damages caused by the nonperformance by the lessor of any of its
obligations thereunder after the rejection by such lessor of such Acceptable
Lease under the Bankruptcy Code, then such Loan Party shall not effect any
offset of the amounts so objected to by the Administrative Agent. If the
Administrative Agent has failed to object as aforesaid within ten days after
notice from the Loan Party in accordance with the first sentence of this
subsection, the Loan Party may proceed to offset the amounts set forth in such
Loan Party’s notice; and
     (v) if any action, proceeding, motion or notice shall be commenced or filed
in respect of any lessor of all or any part of any Acceptable Lease in
connection with any case under the Bankruptcy Code, the Administrative Agent and
the Loan Parties shall cooperatively conduct and control any such litigation
with counsel agreed upon between the Loan Parties and the Administrative Agent
in connection with such litigation. Each Loan Party shall, upon demand, pay to
the Administrative Agent all reasonable costs and expenses (including reasonable
attorneys’ fees and costs) actually paid or actually incurred by the
Administrative Agent in connection with the cooperative prosecution or conduct
of any such proceedings. All such costs and expenses shall be Obligations
secured by the Lien of the Mortgages.
          6.17 Borrowing Base Property Covenants.
          (a) Reports and Testing. (i) Deliver to the Administrative Agent
copies of all material reports, studies, inspections, and tests made on the
Borrowing Base Properties, the Improvements, or any materials to be incorporated
into the Improvements, (ii) immediately notify the Administrative Agent of any
report, study, inspection, or test that indicates any material adverse condition
relating to the Borrowing Base Properties, the Improvements, or any such
materials which could reasonably be expected to have a Material Property Event
and (iii) make such additional tests as the Administrative Agent may require.
          (b) Business Strategy. Maintain ownership of each Borrowing Base
Property at all times consistent with the Borrower’s business strategy, and each
Borrowing Base Property

100



--------------------------------------------------------------------------------



 



shall at all times be of an asset quality consistent in all material respects
with or better than the quality of Borrowing Base Properties owned by the Loan
Parties as of the date hereof.
          (c) Management Agreements; Franchise Agreements. (i) Promptly
(A) perform and observe all of the covenants and agreements required to be
performed and observed under the Management Agreements and the Franchise
Agreements, including, without limitation, any PIP Requirements, and do all
things necessary to preserve and to keep unimpaired the Loan Parties’ rights
thereunder; (B) notify the Administrative Agent of any default under the
Management Agreements and the Franchise Agreements of which any Loan Party is
aware; (C) deliver to the Administrative Agent a copy of each financial
statement, business plan, annual budget and capital expenditures plan, notice,
report, estimate, notice of default or other notice received by the Loan Parties
under the Management Agreements and the Franchise Agreements; and (D) enforce in
all respects the performance and observance of all of the covenants and
agreements required to be performed or observed by the applicable Manager under
the Management Agreements and the applicable Franchisor under the Franchise
Agreements.
          (ii) If (A) an Event of Default hereunder has occurred and remains
uncured, (B) a Manager or Franchisor shall become insolvent or is the subject of
any petition, case, proceeding or other action pursuant to any Debtor Relief
Law, (C) a default occurs under any Management Agreement or Franchise Agreement
or (D) a Manager or Franchisor engages in gross negligence, fraud or willful
misconduct, the Borrower shall, and shall cause each relevant Subsidiary to, at
the request of the Administrative Agent, terminate such Management Agreement or
Franchise Agreement and replace such Manager with a Qualified Manager pursuant
to a Replacement Management Agreement or the Franchisor with a Qualified
Franchisor pursuant to a Replacement Franchise Agreement, as applicable, it
being understood and agreed that the management fee for such Qualified Manager
or the franchise fee for such Qualified Franchisor, as applicable, shall not
exceed then prevailing market rates. In the event that a Management Agreement or
Franchise Agreement expires or is terminated (without limiting any obligation of
the Borrower to obtain the Administrative Agent’s consent to any termination or
modification of such Management Agreement or Franchise Agreement in accordance
with the terms and provisions of this Agreement), the Borrower shall, or shall
cause each relevant Subsidiary, to promptly enter, or cause to be entered, into
a Replacement Management Agreement with the Manager or another Qualified Manager
or a Replacement Franchise Agreement with the Franchisor or another Qualified
Franchisor, as applicable.
          (d) Operating Leases. Promptly (A) perform and observe all of the
covenants and agreements required to be performed and observed under the
Operating Leases and do all things necessary to preserve and to keep unimpaired
the Loan Parties’ rights thereunder; (B) notify the Administrative Agent of any
default under the Operating Leases of which any Loan Party is aware; (C) deliver
to the Administrative Agent a copy of any notice of default or other notice
received by the Loan Parties under the Operating Leases; and (D) enforce in all
respects the performance and observance of all of the covenants and agreements
required to be performed or observed by the applicable lessor under each
Operating Lease.

101



--------------------------------------------------------------------------------



 



          6.18 Material Mortgage Recording Tax Mortgaged Properties. (a) If on
the last day of any fiscal quarter of the Borrower either (i) the Consolidated
Leverage Ratio exceeds 45% or (ii) the Consolidated Fixed Charge Coverage Ratio
for the immediately preceding four consecutive fiscal quarters ending on such
date is less than 2.50 to 1.00 (the first such date to occur, the “Mortgage
Recordation Trigger Date”), then (x) all Material Mortgage Recording Tax State
Mortgages shall be released from escrow pursuant to the Escrow Agreement and
recorded in each of the offices that the Administrative Agent may deem necessary
or desirable in order to create in favor of the Administrative Agent for the
benefit of the Secured Parties a duly perfected security interest in the
Property described in such Material Mortgage Recording Tax State Mortgages and
(y) the Administrative Agent shall receive for each Material Mortgage Recording
Tax Mortgaged Property a title insurance policy satisfying the requirements of
Section 5.1(q) (subject to any intervening Liens of record), provided that,
notwithstanding the foregoing, in the event that the Borrower has failed to
deliver the financial statements in accordance with Section 6.1 on the date
specified for such delivery, the Administrative Agent may (or, at the request of
the Required Lenders, shall) deliver a notice to the Borrower that the Mortgage
Recordation Trigger Event has occurred. For the avoidance of doubt, in the event
that the Borrower has failed to comply with the requirements of either clause
(x) or (y) with respect to any Material Mortgage Recording Tax Mortgaged
Property, such Property shall cease to be a Borrowing Base Property. With
respect to a Material Mortgage Recording Tax Mortgaged Property, the maximum
amount of the Mortgage for such Property shall be the value of such Property as
determined by the most recent Appraisal.
          (b) Until the Mortgage Recordation Trigger Date, the Borrower shall
deliver to the Administrative Agent and the Lenders the results of a title
search for each Material Mortgage Recording Tax State Mortgage on or prior to
each anniversary of the Closing Date.
          6.19 Disclosable Events. If the REIT or the Borrower obtains knowledge
or receives any notice that any Group Member or REIT Controlled Affiliate is in
violation of Section 7.21(a), (b) or (c), including any such violation that
could result in the forfeiture of any Collateral or the proceeds of the Loans or
a claim of forfeiture of any Collateral or the proceeds of the Loans (any such
violation, a “Disclosable Event”), the Borrower shall promptly (i) give written
notice to the Administrative Agent of such Disclosable Event and (ii) comply
with all applicable laws with respect to such Disclosable Event. The Borrower
hereby authorizes and consents to the Administrative Agent and each Lender
taking any and all steps the Administrative Agent or such Lender deems
necessary, in its sole but reasonable discretion, to avoid a violation of all
applicable laws with respect to any such Disclosable Event.
          6.20 Post-Closing Covenants. (a) On or before the day that is 10 days
after the Closing Date, the Administrative Agent shall have received a
Subordination Agreement covering each of the Borrowing Base Properties, executed
and delivered by a duly authorized officer and each Loan Party thereto.
          (b) On or before the day that is 30 days after the Closing Date, the
Administrative Agent shall have received deposit account control agreements in
form and substance reasonably satisfactory to the Administrative Agent granting,
with respect to each Borrowing Base Property, the Subsidiary of the REIT that is
a lessor under the relevant Operating Lease “control” for purposes of Article 9
of the Uniform Commercial Code or as

102



--------------------------------------------------------------------------------



 



necessary to perfect such security interest under any other applicable law (such
agreements, each as amended, restated, supplemented or otherwise modified from
time to time, the “Blocked Account Control Agreements”), executed and delivered
by a duly authorized officer of each party a party thereto, covering each
Lockbox Account, together with legal opinions satisfactory to the Administrative
Agent; provided that, all interests of such Subsidiary in such Blocked Account
Control Agreements, together with each related Lockbox Account, shall be
assigned to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Guarantee and Collateral Agreement.
          (c) On or before the day that is 30 days after the Closing Date, the
Administrative Agent shall have received with respect to each Borrowing Base
Property, a Comfort Letter from each Franchisor, each of which shall be
satisfactory in form and substance to the Administrative Agent.
          (d) On or before the day that is 45 days after the Closing Date, the
Administrative Agent shall have received with respect to Homewood Dallas Market
Center an updated certificate of occupancy in form and substance reasonably
satisfactory to the Administrative Agent.
          (e) On or before the day that is the first anniversary of the Closing
Date, the Administrative Agent shall have received with respect to Hampton Inn &
Suites Houston Medical Center a zoning report reasonably satisfactory to the
Administrative Agent stating that such Borrowing Base Property is in compliance
with all applicable zoning and building laws without qualification or need to
take further action.
SECTION 7. NEGATIVE COVENANTS
          The REIT and the Borrower hereby jointly and severally agree that, so
long as the Revolving Credit Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or any
Agent hereunder, each of the REIT and the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
          7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the last day of any fiscal quarter of the Borrower to exceed 50%.
          (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of the Borrower (or, if less, the number of full fiscal quarters subsequent to
the Closing Date) to be less than 2.30 to 1.00.
          (c) Maintenance of Total Net Worth. Permit Total Net Worth as of the
last day of any fiscal quarter to be less than the sum of (i) 85% of the Total
Net Worth as of the Closing Date, plus (ii) 75% of net cash proceeds of any
issuance or sale of Capital Stock by the REIT after the Closing Date.

103



--------------------------------------------------------------------------------



 



          (d) Consolidated Floating Rate Debt. Permit Consolidated Floating Rate
Debt as of the last day of any fiscal quarter of the Borrower at any time to
exceed 35% of the Total Asset Value on such date.
          7.2 Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness of (i) the Borrower to any Subsidiary and (ii) any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary; provided
that, the aggregate amount of any Indebtedness of any Subsidiary that is not a
Loan Party to any Loan Party shall not exceed $5,000,000 at any one time
outstanding;
     (c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof (other than by the
refinancing costs thereof including premiums and make whole payments) or any
shortening of the maturity of any principal amount thereof);
     (e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;
     (f) unsecured Recourse Indebtedness of the REIT and its Subsidiaries which
(i) shall mature at least one year after the Revolving Credit Termination Date
and (ii) shall not exceed on any date of determination, an amount equal to 10%
of Total Asset Value on such date at any one time outstanding;
     (g) Non-Recourse Indebtedness of any Subsidiary that becomes a Subsidiary
of the Borrower (other than a Borrowing Base Group Member) after the date hereof
in accordance with Section 7.7(g), which exists at the time such Person becomes
a Subsidiary; provided that, (x) such Indebtedness existed at the time of such
acquisition and was not created in connection therewith or in contemplation
thereof, and (y) the Borrower shall deliver to the Administrative Agent a pro
forma Compliance Certificate (i) certifying that, immediately prior to and after
giving effect to such additional Indebtedness, no Default or Event of Default
shall exist and (ii) containing all information and calculations necessary, and
taking into consideration such additional Indebtedness, for determining pro
forma compliance with the provisions of Section 7.1 hereof;
     (h) Non-Recourse Indebtedness (other than Permitted Construction Financing)
in respect of the Non-Recourse Subsidiary Borrowers that is secured by either
(i) Real Property owned or leased by such Non-Recourse Subsidiary Borrowers and
any related

104



--------------------------------------------------------------------------------



 



Property permitted by Section 7.3(k) or (ii) the Capital Stock of any Subsidiary
of such Non-Recourse Subsidiary Borrower that is also a Non-Recourse Subsidiary
Borrower, including, in either case, any refinancing of any Indebtedness
incurred pursuant to Section 7.2(d); provided that, with respect to any of the
foregoing Indebtedness:
     (A) none of the Group Members provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or is directly or indirectly liable (as guarantor or otherwise),
other than (i) any Subsidiary of the Borrower that is a direct or indirect
parent or Subsidiary of such Non-Recourse Subsidiary Borrower or (ii) the
Non-Recourse Parent Guarantor as guarantor (x) to the extent permitted by
Section 7.2(j) for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guarantee or indemnification agreements in non-recourse financing of real estate
or (y) to the extent otherwise permitted by Section 7.2(f); and
     (B) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Group Members other than the assets securing such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof, the Capital Stock of the Non-Recourse Subsidiary Borrower that is the
borrower under such Indebtedness or the Capital Stock of any direct or indirect
parent of such Non-Recourse Subsidiary Borrower and, in the case of a
Non-Recourse Parent Guarantor, recourse against such Non-Recourse Parent
Guarantor for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of
special purpose entity covenants and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guarantee or indemnification agreements in non-recourse financings of real
estate, and Guarantee Obligations permitted by Section 7.2(f); and
provided, further, that, (x) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Indebtedness and the use of proceeds therefrom, the Borrower shall be in
compliance with the provisions of Section 7.1 hereof. For the avoidance of
doubt, if at any time following the Closing Date any Group Member acquires the
remaining Capital Stock of any Joint Venture not owned by the Group Members on
the Closing Date, any Real Property owned by such Joint Venture shall be
included in clause (i) of this Section 7.2(h);
     (i) Permitted Construction Financing of any Non-Recourse Subsidiary
Borrower; provided that, with respect to any of the foregoing Indebtedness:
     (A) none of the Group Members provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or is directly or indirectly liable (as guarantor or otherwise),
other

105



--------------------------------------------------------------------------------



 



than (i) any Subsidiary of the Borrower that is a direct or indirect parent or
Subsidiary of such Non-Recourse Subsidiary Borrower or (ii) the Non-Recourse
Parent Guarantor as guarantor (x) to the extent permitted by Section 7.2(j) for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited transfers, violations of special purpose entity
covenants and other circumstances customarily excluded by institutional lenders
from exculpation provisions and included in separate non-monetary completion
guarantee or indemnification agreements in construction financing of real estate
or (y) to the extent otherwise permitted by Section 7.2(f), including customary
monetary completion and repayment guarantees; and
     (B) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Group Members other than the assets securing such
Indebtedness, additions, accessions and improvements thereto and proceeds
thereof and, in the case of a Non-Recourse Parent Guarantor, recourse against
such Non-Recourse Parent Guarantor for (x) fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of special purpose entity covenants and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and included in separate non-monetary completion guarantee or
indemnification agreements in construction financing of real estate, and or
(y) to the extent otherwise permitted by Section 7.2(f), including customary
monetary completion and repayment guarantees;
provided, further, that, (x) immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Indebtedness and the use of proceeds therefrom, the Borrower shall be in
compliance with the provisions of Section 7.1 hereof;
     (j) Permitted Limited Recourse Guarantees of Indebtedness permitted by
Sections 7.2(h) and (i), provided that, the sum of, without duplication, (x) the
aggregate amount of Permitted Limited Recourse Guarantees comprised of monetary
completion or payment guarantees plus (y) the aggregate amount of Permitted
Limited Recourse Guarantees required by GAAP to be reflected as a liability on
the consolidated balance sheet of the Group Members shall not exceed the amount
permitted to be incurred under Section 7.2(f) (together with all other
Indebtedness incurred pursuant to such Section at such time) at any one time
outstanding; and
     (k) Guarantee Obligations made by the REIT or any Loan Party which owns a
Borrowing Base Property for the payment and performance of the Franchise
Agreement with respect to such Borrowing Base Property.

106



--------------------------------------------------------------------------------



 



          7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with the Uniform System of Accounts and reconciled in
accordance with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) any attachment or judgment liens not resulting in an Event of Default
under Section 8.1(h);
     (e) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (g) Liens in existence on the date hereof listed on Schedule 7.3(g),
securing Indebtedness permitted by Section 7.2(d), provided that, no such Lien
is spread to cover any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased except as permitted by
Section 7.2(d);
     (h) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(c) to finance the acquisition of fixed or
capital assets, including Real Property, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any Property other
than the Property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;
     (i) Liens created pursuant to the Security Documents;
     (j) any interest or title of a lessor under any Lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

107



--------------------------------------------------------------------------------



 



     (k) Liens on (x) fee-owned property or Real Property leases of the
Non-Recourse Subsidiary Borrowers and any related Property (other than the
Capital Stock of any Group Member that is not a Non-Recourse Subsidiary Borrower
or a direct or indirect parent of a Non-Recourse Subsidiary Borrower)
customarily granted or pledged by a borrower to its lender in connection with
non-recourse real estate financing or construction financing, as applicable,
including, without limitation, any personal property located on or related to
such Property, any contracts, accounts receivables and general intangibles
related to such Real Property and any Hedge Agreements relating to the
Indebtedness, or (y) in the case of any Mortgage Financing, the Capital Stock of
any Non-Recourse Subsidiary Borrower or a direct or indirect parent of a
Non-Recourse Subsidiary Borrower (and, in each case, any proceeds from any of
the foregoing) which Liens secure Indebtedness permitted by Sections 7.2(h) and
(i), provided that, no such Lien shall encumber any Collateral; and
     (l) Liens securing Indebtedness of any Subsidiary that becomes a Subsidiary
after the date hereof incurred pursuant to Section 7.2(g), which exists at the
time such Person becomes a Subsidiary, provided that, (x) such Liens are created
substantially simultaneously with the incurrence of such Indebtedness and
(y) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, other than, in each case, in connection with any
consolidations of such Indebtedness.
Notwithstanding the foregoing, in no event shall any Lien be created, incurred,
assumed or suffered to exist on (x) any Borrowing Base Property (except Liens
pursuant to Section 7.3(a), (b) or (f)) or (y) the Capital Stock of any Person
that is the direct or indirect owner of any Borrowing Base Property, except
Liens created pursuant to the Security Documents.
          7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
     (a) any Subsidiary of the Borrower may be merged or consolidated with (or
liquidated or dissolved into) or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that (i) the Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Wholly Owned Subsidiary Guarantor and the Borrower
shall comply with Section 6.9 in connection therewith);
     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor; and
     (c) the Borrower and any Subsidiary of the Borrower may Dispose of any or
all of its assets pursuant to Section 7.5(e) or (f).
          7.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or

108



--------------------------------------------------------------------------------



 



hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 7.4(b);
     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor;
     (e) the Disposition of any Borrowing Base Property (including the Capital
Stock of the direct or indirect owner of such Borrowing Base Property (other
than the REIT and the Borrower)); provided that, the Borrower shall have
complied with each of the requirements set forth in Section 5.4; and
     (f) the Disposition of other assets (including the Capital Stock of the
direct or indirect owner of such Borrowing Base Property (other than the
Borrower and the REIT)); provided that, for each such Disposition, the
Administrative Agent shall have received (i) a certificate of a Principal
Financial Officer certifying that after giving pro forma effect to the
Disposition of such asset, the Total Revolving Extensions of Credit shall not
exceed the Maximum Facility Availability and (ii) a pro forma Compliance
Certificate (x) containing all information and calculations necessary, after
giving pro forma effect to the Disposition of such asset, for determining pro
forma compliance with the provisions of Section 7.1 hereof and (y) certifying
that immediately prior to and after giving effect to such Disposition, no
Default or Event of Default shall have occurred or be continuing.
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group
Member, or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that:
     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary;
     (b) the REIT may make Restricted Payments in the form of common stock of
the REIT;
     (c) the REIT may make Restricted Payments to its direct or indirect owners
during any four quarter period (and the Borrower may make Restricted Payments to
the

109



--------------------------------------------------------------------------------



 



REIT and the holders of the Borrower Common Units, in each case, to the extent
necessary to enable the REIT to make such Restricted Payments), not to exceed
the greater of (x) such amount necessary to enable (disregarding the ability of
the REIT to make consent dividends within the meaning of Section 565 of the
Code) the REIT to maintain REIT Status and (y) such amount necessary to enable
the REIT to avoid the imposition of income and excise taxes on the REIT;
provided that, (1) in the case of clause (x), no such Restricted Payments shall
be made pursuant to this Section 7.6(c) if (A) a Default or Event of Default
under Section 8.1(a) or (f) shall have occurred and be continuing or (B) the
Obligations have become due and payable pursuant to Section 8.1, (2) in the case
of clause (y), no such Restricted Payments shall be made pursuant to this
Section 7.6(c) if a Default or Event of Default shall have occurred and be
continuing, and (3) on the date of any such Restricted Payment, the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
delivered by the Borrower to the Administrative Agent certifying that
immediately prior to and after giving effect to such Restricted Payment, (A) no
Default or Event of Default shall have occurred and be continuing and
(B) containing all information and calculations necessary, and taking into
consideration such Restricted Payment, for determining pro forma compliance with
the provisions of Section 7.1 hereof, provided that, in the case of a
certification made in connection with Restricted Payment under clause (x), such
Compliance Certificate may include a statement (together with supporting detail
satisfactory to the Administrative Agent) that a Default or Event of Default has
occurred and is continuing (other than a Default or Event of Default under
Section 8.1(a) or (f));
     (d) the Borrower may make Restricted Payments to the REIT to permit the
REIT to (i) pay corporate overhead expenses incurred in the ordinary course of
business and (ii) pay any taxes which are due and payable by the REIT, the
Borrower or any Subsidiary;
     (e) the Borrower may make redemption payments in cash with respect to
(i) the Borrower Common Units to the extent required by the Borrower LP
Agreement as in effect on the Closing Date in an aggregate amount not exceeding
$50,000 during the term of this Agreement and (ii) the Borrower LTIP Units to
the extent permitted by the Borrower LP Agreement as in effect on the Closing
Date in an aggregate amount not exceeding $3,000,000 during the term of this
Agreement; provided that, on the date of any such Restricted Payment, the
Borrower shall deliver to the Administrative Agent a pro forma Compliance
Certificate (A) certifying that, immediately prior to and after giving effect to
such Restricted Payment, no Default or Event of Default shall have occurred and
be continuing, and (B) containing all information and calculations necessary,
and taking into consideration such Restricted Payment, for determining pro forma
compliance with the provisions of Section 7.1 hereof; and
     (f) any Joint Venture may make Restricted Payments pursuant to the terms of
its joint venture agreement; provided that, such Restricted Payments shall be
made (i) pro rata concurrently to each applicable Group Member in accordance
with its relevant Ownership Percentage at the time of any such Restricted
Payment, (ii) such Restricted Payments do not exceed the amount of such Joint
Venture’s obligations under its joint

110



--------------------------------------------------------------------------------



 



venture agreement and (iii) such Restricted Payments are required pursuant to
the terms of such joint venture agreement.
          7.7 Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), (e) and (k);
     (d) loans and advances to employees of the REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the REIT, the Borrower and Subsidiaries of the Borrower not
to exceed $100,000 at any one time outstanding;
     (e) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.7(c)) by the Group Members in the Borrower
or any Subsidiary Guarantor, provided that, (x) immediately prior to and after
giving effect to such Investment, no Default or Event of Default shall have
occurred and be continuing, and (y) after giving pro forma effect to such
Investment, the Borrower shall be in compliance with the provisions of
Section 7.1 hereof;
     (f) REIT Permitted Investments; and
     (g) Investments by the Borrower or any of its Subsidiaries, consisting of
Acquisitions; provided that the Administrative Agent shall have received a
certificate of a Principal Financial Officer (i) certifying that after giving
pro forma effect to such Acquisition, the Total Revolving Extensions of Credit
shall not exceed the Maximum Facility Availability, (ii) containing all
information and calculations necessary, after giving pro forma effect to such
Investment, for determining pro forma compliance with the provisions of
Section 7.1 hereof and (iii) certifying that immediately prior to and after
giving effect to such Acquisition, no Default or Event of Default shall have
occurred or be continuing.
          7.8 Limitation on Modifications of Organizational Documents. Amend its
organizational documents in any manner determined by the Administrative Agent to
be adverse to the Lenders.
          7.9 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate

111



--------------------------------------------------------------------------------



 



(other than any Group Member) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of such Group
Member, as the case may be, and (c) upon fair and reasonable terms no less
favorable to such Group Member, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
          7.10 Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by the REIT, the Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the REIT, the Borrower or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the REIT, the Borrower or
such Subsidiary.
          7.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
          7.12 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its Property or revenues, whether now owned or hereafter acquired, to secure
the Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents; (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby; (c) documentation evidencing
Indebtedness permitted pursuant to Section 7.2(g); (d) any restrictions in
connection with existing Indebtedness incurred pursuant to Section 7.2(d),
Mortgage Financing or Permitted Construction Financing, including on the Capital
Stock of the Subsidiary that is the borrower under such existing Indebtedness
incurred pursuant to Section 7.2(d), Mortgage Financing or Permitted
Construction Financing or any direct or indirect parent of such Subsidiary; and
(e) single purpose entity limitations contained in charter documents for
Excluded Subsidiaries, provided that, (i) in the case of clauses (b) and (c),
such prohibition or limitation shall only be effective against the assets
financed thereby and (ii) in the case of clause (d), such prohibition or
limitation shall only be effective against the assets financed thereby and
indirect transfers of the Capital Stock of the Subsidiary.
          7.13 Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents; (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary;
(iii) restrictions with respect to a Person at the time it becomes a Subsidiary
pursuant to any Indebtedness permitted pursuant to Section 7.2(g), provided
that, such restrictions (x) were not entered into in contemplation of such
Person becoming a Subsidiary and (y) such

112



--------------------------------------------------------------------------------



 



restrictions apply solely to such Person and its Subsidiaries; (iv) restrictions
imposed by applicable law; (v) with respect to clauses (b) and (c) above,
(A) restrictions pursuant to documentation evidencing Permitted Construction
Financing or Mortgage Financing incurred by Subsidiaries that are not
Guarantors, and (B) restrictions pursuant to any joint venture agreement solely
with respect to the transfer of the assets or Capital Stock of the related Joint
Venture; and (vi) any restrictions existing under an agreement that amends,
refinances or replaces any agreement containing restrictions permitted under the
preceding clauses (i) through (v), provided that, the terms and conditions of
any such agreement, as they relate to any such restrictions are no less
favorable to the Borrower and its Subsidiaries, as applicable, than those under
the agreement so amended, refinanced or replaced, taken as a whole.
          7.14 Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Group Members are engaged on the date of this Agreement or that are reasonably
related thereto.
          7.15 Limitation on Activities of the REIT. In the case of the REIT,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Capital Stock of the Borrower, (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (i) nonconsensual obligations imposed by operation
of law, (ii) pursuant to the Loan Documents to which it is a party,
(iii) obligations with respect to its Capital Stock, (iv) Permitted Limited
Recourse Guarantees permitted by Section 7.2(j), and (v) Guarantee Obligations
permitted by Section 7.2(k) or (c) own, lease, manage or otherwise operate any
properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower in accordance with Section 7.6 pending
application in the manner contemplated by said Section) and cash equivalents)
other than the ownership of shares of Capital Stock of the Borrower.
          7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates.
          7.17 REIT Status. Permit the REIT to fail to meet the requirements for
REIT Status.
          7.18 Borrower Tax Status. Permit the Borrower to become an association
(or publicly traded partnership or taxable mortgage pool) taxable as a
corporation for federal tax purposes at any time.
          7.19 Borrowing Base Properties. (a) Use or occupy or conduct any
activity on, or allow the use or occupancy of or the conduct of any activity on
any Borrowing Base Properties in any manner which makes void, voidable, or
cancelable any insurance then in force with respect thereto or makes the
maintenance of insurance in accordance with Section 6.5 commercially
unreasonable (including by way of increased premium);

113



--------------------------------------------------------------------------------



 



          (b) Without the prior written consent of the Administrative Agent,
initiate or permit any zoning reclassification of any Borrowing Base Property or
seek any variance under existing zoning ordinances applicable to any Borrowing
Base Property or use or permit the use of any Borrowing Base Property in such a
manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Requirement of Law, in each case, in a
manner that would materially interfere with the use or operation of such
Borrowing Base Property;
          (c) Without the prior written consent of the Administrative Agent,
(i) except as permitted by Section 7.3(f), impose any material easement,
restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat affecting any Borrowing Base Property
or (iii) consent to the annexation of any Borrowing Base Property to any
municipality;
          (d) Suffer, permit or initiate the joint assessment of any Borrowing
Base Property (i) with any other real property constituting a tax lot separate
from such Borrowing Base Property, and (ii) which constitutes real property with
any portion of such Borrowing Base Property which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of such Borrowing Base Property;
          (e) Without the prior written consent of the Administrative Agent,
permit any drilling or exploration for or extraction, removal or production of
any mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of any Borrowing Base Property
regardless of the depth thereof or the method of mining or extraction thereof;
          (f) Without the prior written consent of the Supermajority Lenders,
surrender the leasehold estate created by any Acceptable Lease or terminate or
cancel any Acceptable Lease or modify, change, supplement, alter, or amend any
Acceptable Lease, either orally or in writing, in each case, except as would not
cause such Acceptable Lease to fail to qualify as an Acceptable Lease;
          (g) Without the prior written consent of the Supermajority Lenders,
fail to (i) exercise any option or right to renew or extend the term of any
Acceptable Lease in accordance with the terms of such Acceptable Lease (and give
prompt written notice thereof to the Administrative Agent) and (ii) execute,
acknowledge, deliver and record any document requested by the Administrative
Agent to evidence the Lien of the related Mortgage on such extended or renewed
lease term, in each case, except as would not cause such Acceptable Lease to
fail to qualify as an Acceptable Lease; provided, that, the Loan Parties shall
not be required to exercise any particular option or right to renew or extend to
the extent the Loan Parties shall have received the prior written consent of the
Supermajority Lenders (which consent may be withheld by the Supermajority
Lenders in their sole and absolute discretion and which consent shall not be
necessary to the extent such failure to exercise such right would not cause such
Acceptable Lease to fail to qualify as an Acceptable Lease) allowing the Loan
Parties to forego exercising such option or right to renew or extend;

114



--------------------------------------------------------------------------------



 



          (h) Without the prior written consent of the Supermajority Lenders,
waive, excuse, condone or in any way release or discharge any lessor of or from
such lessor’s material obligations, covenants and/or conditions under the
applicable Acceptable Lease, in each case, except as would not cause such
Acceptable Lease to fail to qualify as an Acceptable Lease;
          (i) Without the prior written consent of the Supermajority Lenders,
notwithstanding anything contained in any Acceptable Lease to the contrary,
sublet any portion of any Borrowing Base Property held pursuant to an Acceptable
Lease, except as would not cause such Acceptable Lease to fail to qualify as an
Acceptable Lease;
          (j) Enter into any Contractual Obligations related to any Borrowing
Base Property providing for the payment of a management fee (or any other
similar fee) to anyone other than a Group Member, unless such fee is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent;
          (k) Without the prior written consent of the Administrative Agent with
respect to any Borrowing Base Property, (i) surrender, terminate, cancel, amend
or modify any Management Agreement; provided, that the Borrower may, without the
Administrative Agent’s consent, replace any Manager so long as the replacement
manager is a Qualified Manager pursuant to a Replacement Management Agreement;
(ii) surrender, terminate or cancel any Franchise Agreement; provided, that the
Borrower may, without the Administrative Agent’s consent, replace any Franchisor
so long as the replacement franchisor is a Qualified Franchisor pursuant to a
Replacement Franchise Agreement; (iii) surrender, terminate or cancel any
Operating Lease or enter into any other Operating Lease with respect to such
Borrowing Base Property; (iv) reduce or consent to the reduction of the term of
any Management Agreement, Franchise Agreement or Operating Lease; (v) increase
or consent to the increase of the amount of any fees or other charges under any
Management Agreement or Franchise Agreement; (vi) change the amount of any fees
or other charges under any Operating Lease; or (vii) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, any Management Agreement, Franchise Agreement or Operating Lease in any
material respect;
          (l) Without the prior written consent of the Administrative Agent,
with respect to each Borrowing Base Property, fail to cause the obligations of
any lessee under any related Operating Lease to be secured by all of the assets
of such lessee pursuant to documentation either (i) in form and substance
substantially similar to the Leaseco Security Documents delivered to the
Administrative Agent on the Closing Date or (ii) otherwise reasonably
satisfactory to the Administrative Agent, including, without limitation, any
Management Agreement, Franchise Agreement or deposit account or Lockbox Account;
provided that, in the alternative, the relevant lessee shall provide a first
priority security interest in all of the assets of such lessee in favor of the
Administrative Agent for the benefit of the Secured Parties;
          (m) Following the occurrence and during the continuance of an Event of
Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under any Management Agreement, Franchise Agreement or
Operating Lease without the

115



--------------------------------------------------------------------------------



 



prior written consent of the Administrative Agent, which consent may be granted,
conditioned or withheld in the Administrative Agent’s sole discretion; or
          (n) Any acquisition of any related lessor’s interest in any Acceptable
Lease by any Group Member shall be accomplished by the Group Member in such a
manner so as to avoid a merger of the interests of lessor and lessee in such
Acceptable Lease, unless consent to such merger is granted by the Administrative
Agent.
          7.20 Environmental Matters. (a) Cause, commit, permit, or allow to
continue (i) any violation of any Environmental Requirement which could
reasonably be expected to cause a Material Property Event or have a Material
Adverse Effect: (A) by any Group Member or by any Person; and (B) by or with
respect to any Borrowing Base Property or any use of or condition or activity on
any Real Property, or (ii) the attachment of any environmental Liens on any
Borrowing Base Property.
          (b) Place, install, dispose of, or release, or cause, permit, or allow
the placing, installation, disposal, spilling, leaking, dumping, or release of,
any Materials of Environmental Concern or storage tank (or similar vessel) on
any Real Property; provided that, any Materials of Environmental Concern or
storage tank (or similar vessel) disclosed in the Acceptable Environmental
Report or otherwise permitted pursuant to any Lease affecting any Borrowing Base
Property shall be permitted on any Borrowing Base Property so long as such
Materials of Environmental Concern or storage tanks (or similar vessels) are
maintained in compliance with all applicable Environmental Requirements.
          7.21 Disclosable Events. (a)(i) Engage, directly or indirectly, in
business dealings with any party listed on the Specially Designated Nationals
List or other similar lists maintained by OFAC, or in any related Executive
Order issued by the President; (ii) conduct, directly or indirectly, business
dealings with a party subject to sanctions administered by OFAC; (iii) derive,
directly or indirectly, income from business dealings with a party subject to
sanctions administered by OFAC; or (iv) use the proceeds of the Loans or any
Letter of Credit to conduct any business dealings or transaction, either
directly or indirectly, with any party subject to sanctions administered by
OFAC.
          (b) Derive any of its assets in violation of the anti-money laundering
or anti-terrorism laws or regulations of the United States, including but not
limited to the USA PATRIOT Act, the Money Laundering Control Act, the Bank
Secrecy Act and any related Executive Order of the President.
          (c) Fail to comply with applicable anti-bribery and anti-corruption
laws and regulations (including the FCPA), including any failure to so comply
that may result in the forfeiture of the Collateral or the proceeds of the Loans
or a claim of forfeiture of the Collateral or the proceeds of the Loans.
          (d) Fail to provide the Administrative Agent and the Lenders with any
information regarding any Group Member or any REIT Controlled Affiliate
necessary for the Administrative Agent or any of the Lenders to comply with
(i) the anti-money laundering laws and regulations, including but not limited to
the USA PATRIOT Act, The Money Laundering

116



--------------------------------------------------------------------------------



 



Control Act, the Bank Secrecy Act and any related Executive Order issued by the
President, (ii) all applicable economic sanctions laws and regulations
administered by OFAC, and (iii) all applicable anti-corruption and anti-bribery
laws and regulations, including the FCPA.
SECTION 8. EVENTS OF DEFAULT
          8.1 Events of Default. If any of the following events shall occur and
be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof or thereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document, in any Borrowing Base Certificate, or that
is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
such other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made or furnished; or
     (c) (i) any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.1(a) or 6.1(b), clause (i) or (ii) of
Section 6.4(a) (with respect to the REIT and the Borrower only), Section 6.7(a),
6.12, 6.13 or Section 7, or in Section 5 of the Guarantee and Collateral
Agreement or (ii) an “Event of Default” under and as defined in any Mortgage
shall have occurred and be continuing; or
     (d) (i) any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.1(c) or 6.1(d), and such default shall
continue unremedied for a period of 15 days; or (ii) any Loan Party shall
default in the observance or performance of any other agreement contained in
this Agreement or any other Loan Document (other than as provided in paragraphs
(a) through (c) of this Section), and such default shall continue unremedied for
a period of 30 days; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including, without limitation, any Guarantee
Obligation, but excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to

117



--------------------------------------------------------------------------------



 



become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of which exceeds in the aggregate $5,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur, any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i)

118



--------------------------------------------------------------------------------



 



through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
     (h) (i) one or more judgments or decrees shall be entered against any Group
Member involving for the Group Members taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, or (ii) one or more non-monetary
judgments shall have been entered against any Group Member have, or could
reasonably be expected to have, a Material Adverse Effect, and, in either case,
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order or (y) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
     (i) any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 10.15), to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) any Change of Control shall occur; or
     (l) a material default (i) shall occur and continue beyond any applicable
notice or grace period required by any Management Agreement or Franchise
Agreement or (ii) permits the applicable Franchisor or Manager to terminate or
cancel any Management Agreement or Franchise Agreement, as applicable; or
     (m) a default (i) shall occur and continue beyond any applicable notice or
grace period required by any Operating Lease or (ii) permits any Person party to
a Operating Lease to terminate or cancel such Operating Lease; or
     (n) the Loan Parties shall cease to do business as a hotel at each of the
Borrowing Base Properties or terminates such business for any reason whatsoever
(other than temporary cessation in connection with any continuous and diligent
renovation or restoration of any individual Borrowing Base Property following a
Casualty or Condemnation);
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder)

119



--------------------------------------------------------------------------------



 



shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken: (i) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
face amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).
          8.2 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.1(c), if an Event of Default arising solely as a result
of failure to comply with the requirements of Section 7.1(a) occurs at the end
of any fiscal quarter, the REIT may issue cash common equity, the proceeds of
which shall be used to make a voluntary prepayment of the Loans pursuant to
Section 2.8, in an aggregate amount sufficient to cause the Borrower to be in
compliance with the financial covenant set forth in Section 7.1(a), provided
that, (i) the aggregate proceeds of such issuance shall not exceed the amount
sufficient to cure such Event of Default, (ii) such proceeds shall be
contributed by the REIT to the Borrower as cash common equity, (iii) no more
than one cure shall be permitted during the term of this Agreement and (iv) such
prepayment shall be deemed to have been made on the last day of the relevant
fiscal quarter requiring such cure. Such prepayment must be made no later than
the date that is 15 days after the date on which the relevant Compliance
Certificate is required to have been delivered. The Lenders hereby waive any
notice required by Section 2.8 in connection with such prepayment.
          (b) If on a pro forma basis after giving effect to the prepayment of
the Loans pursuant to Section 8.2(a), the Borrower would have been in compliance
with the financial covenant set forth in Section 7.1(a) as of the date of the
relevant Compliance Certificate, the Event of Default under Section 8.1(c) shall
be deemed to have not occurred. During the pendency of any cure right afforded
to the Group Members pursuant to Section 8.1(a), (i) the Administrative Agent
and the Lenders shall not exercise any remedies described under Section 8.1 or
otherwise for failure to satisfy the financial covenant set forth in
Section 7.1(a)

120



--------------------------------------------------------------------------------



 



and (ii) the Borrower shall not be permitted to request any extension of credit
pursuant to Section 5.2.
          (c) The Borrower shall, immediately following the prepayment of the
Loans pursuant to Section 8.2(a), deliver to the Administrative Agent a
Compliance Certificate demonstrating to the Administrative Agent’s satisfaction
that on a pro forma basis after giving effect to the prepayment of the Loans,
the financial covenant set forth in Section 7.1(a) is then complied with.
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

121



--------------------------------------------------------------------------------



 



          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders, Supermajority Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders, Supermajority Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender, the REIT or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders, Supermajority Lenders or any other instructing group of Lenders
specified by this Agreement); provided that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own

122



--------------------------------------------------------------------------------



 



credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, no Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of such Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the REIT or the Borrower and
without limiting the obligation of the REIT or the Borrower to do so), ratably
according to their respective Revolving Credit Percentages in effect on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Credit Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Revolving Credit Percentages immediately prior to such date), for, and
to save each Agent harmless from and against, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Revolving Credit Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.1(a) or 8.1(f)
with respect to the Borrower shall have occurred and be continuing) be subject
to approval by the Borrower (which approval shall not be unreasonably withheld
or

123



--------------------------------------------------------------------------------



 



delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.
          9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.15.
          9.11 The Arrangers; the Syndication Agent; the Co-Documentation
Agents. None of the Arrangers, the Syndication Agent or the Co-Documentation
Agents, in their respective capacities as such, shall have any duties or
responsibilities, nor shall any such Person incur any liability, under this
Agreement and the other Loan Documents.
          9.12 No Duty to Disclose. The Administrative Agent, the Syndication
Agent, the Arrangers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the REIT,
the Borrower, the other Loan Parties and their respective Affiliates, and none
of the Administrative Agent, the Syndication Agent nor the Arrangers has any
obligation to disclose any of such interests to the REIT, the Borrower, any
other Loan Party or any of their respective Affiliates.
          9.13 Waiver. To the fullest extent permitted by law, each of the REIT,
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Syndication Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, restated, supplemented
or modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the

124



--------------------------------------------------------------------------------



 



Required Lenders) the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
     (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, reduce the stated rate of any
interest or fee payable under this Agreement (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders) and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement (which amendment or modification shall be effective with the
consent of the Supermajority Lenders) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Revolving Credit Commitment of any Lender, in each case
without the consent of each Lender directly affected thereby;
     (ii) amend, modify or waive any provision of this Section or Section 6.18
or reduce any percentage specified in the definition of Required Lenders or
Supermajority Lenders, increase any percentage specified in clause (iii) of the
definition of Borrowing Base, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
the REIT or all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under the Guarantee and Collateral Agreement, in each case
without the consent of all the Lenders;
     (iii) amend, modify or waive any provision of Section 9, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;
     (iv) amend, modify or waive any provision of Section 2.3 or 2.4 without the
consent of the Swing Line Lender;
     (v) amend, modify or waive any provision of Section 2.15 without the
consent of each Lender directly affected thereby;
     (vi) amend, modify or waive any provision of Section 3 without the consent
of each Issuing Lender affected thereby;
     (vii) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby; or

125



--------------------------------------------------------------------------------



 



     (viii) amend, modify or waive (x) the definitions of “Acceptable Lease,”
“Additional Borrowing Base Properties,” “Borrowing Base,” “Borrowing Base
Properties,” “Borrowing Base Value,” “Capitalization Rate,” “Eligible Borrowing
Base Property,” “Maximum Facility Availability” or “Total Asset Value,” (and,
with respect to each such definition, the related defined terms used therein,
solely to the extent such related defined terms are used in the calculation of
the Borrowing Base) or (y) the definitions of “Debt Service Coverage Amount”
(and the related defined terms used therein), “Net Operating Income” (and the
related defined terms used therein) or any other defined terms (and the related
defined terms used therein) used in the financial covenants set forth in
Section 7.1, or (z) Section 2.9, 5.3 or 5.4, in each case, without the consent
of the Supermajority Lenders.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission or electronic communication shall be
effective as delivery of a manually executed counterpart thereof.
          10.2 Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (i) in the case of the REIT, the Borrower and the Agents, as
follows, (ii) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and Assumption
substantially in the form of Exhibit E, in such Assignment and Assumption or
(iii) in the case of any party, to such other address as such party may
hereafter notify to the other parties hereto:

         
The REIT and the Borrower:
  Chatham Lodging Trust  
 
  Chatham Lodging, L.P.  
 
  50 Cocoanut Row  
 
  Suite 200  
 
  Palm Beach, FL 33480  
 
  Attention: Mr. Jeffrey Fisher  
 
  Telecopy: (561) 659-7318  
 
  Telephone: (561) 802-4477

126



--------------------------------------------------------------------------------



 



         
with a copy to:
  Chief Financial Officer  
 
  Chatham Lodging Trust  
 
  30 Cocoanut Row  
 
  Suite 200  
 
  Palm Beach, FL 33480  
 
     
The Administrative Agent:
  Barclays Bank PLC  
 
  745 Seventh Avenue  
 
  New York, NY 10019  
 
  Attention: Craig Malloy  
 
  Telecopy: (646) 758-4617  
 
  Telephone: (212) 526-7150  
 
     
Issuing Lender:
  As notified by such Issuing Lender to the Administrative Agent and the
Borrower

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. Each of the REIT and the Borrower jointly
and severally agrees (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Revolving Credit Commitments (other than fees payable to syndicate members)
and the development, preparation and execution of, and any amendment, supplement
or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the

127



--------------------------------------------------------------------------------



 



consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of counsel to the Administrative Agent and the charges of
Intralinks, (b) to pay or reimburse each Lender and the Agents for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Agents, (c) to pay, indemnify, or reimburse each Lender and the
Agents for, and hold each Lender and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by an Indemnitee or asserted against any Indemnitee by any
third party or by the REIT, the Borrower or any other Loan Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, any commitment letter or fee letter in
connection therewith, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds thereof (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned, occupied or
operated by the REIT, the Borrower or any of their respective Subsidiaries, or
any environmental liability related in any way to the Borrower or any of their
respective Subsidiaries or any or their respective properties, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by any third party or by the REIT, the Borrower or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that neither the REIT nor the Borrower shall have any obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommun ications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
the Revolving Credit Commitments. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and

128



--------------------------------------------------------------------------------



 



hereby waives and agrees to cause its Subsidiaries so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor. Statements payable by each of the REIT and the Borrower pursuant to
this Section shall be submitted to Dennis Craven, Chief Financial Officer
(Telephone No. (561) 227-1386) (Fax No. (561) 650-0958), at the address of the
REIT and the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the REIT or the Borrower in a notice
to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the REIT, the
Borrower, the Lenders, the Agents, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.
          (b) Any Lender may, without the consent of the Borrower, in accordance
with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Revolving Credit Commitment of such Lender
or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would require the consent of all Lenders pursuant to
Section 10.1. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17 or 2.18 with respect to its
participation in the Revolving Credit Commitments and the Loans outstanding from
time to time as if such Participant were a Lender; provided that, in the case of
Section 2.17, such Participant shall have complied with the requirements of said
Section, and provided, further, that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the

129



--------------------------------------------------------------------------------



 



participation transferred by such transferor Lender to such Participant had no
such transfer occurred.
          (d) Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender or any affiliate, Related Fund or Control
Investment Affiliate thereof or, with the consent of the Borrower and the
Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the Issuing Lender and the Swing Line Lender
(which, in each case, shall not be unreasonably withheld or delayed) (provided
that no such consent need be obtained by the Arrangers or the Administrative
Agent, each in its capacity as a Lender), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Assumption,
substantially in the form of Exhibit E, executed by such Assignee and such
Assignor (and, where the consent of the Borrower, the Administrative Agent or
the Issuing Lender or the Swing Line Lender is required pursuant to the
foregoing provisions, by the Borrower and such other Persons) and delivered to
the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
affiliate thereof) shall be in an aggregate principal amount of less than
$5,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement), unless otherwise agreed by the Borrower and the
Administrative Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Assumption, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder with the Revolving Credit Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.16, 2.17 and 10.5 in
respect of the period prior to such effective date). In the event that Borrower
fails to respond within five Business Days after the receipt of a request to
approve an assignment pursuant to this Section 10.6(c), the Borrower shall be
deemed to have consented to such assignment. Notwithstanding any provision of
this Section, the consent of the Borrower shall not be required for any
assignment that occurs at any time when any Event of Default shall have occurred
and be continuing. For purposes of the minimum assignment amounts set forth in
this paragraph, multiple assignments by two or more Related Funds shall be
aggregated.
          (c) The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Revolving Credit
Commitment of, and principal amount of the Loans owing to, each Lender from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon

130



--------------------------------------------------------------------------------



 



surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Assumption; thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. Each Lender that sells a participation, acting for this
purpose as a non-fiduciary agent (solely for tax purposes) shall maintain a
register on which it enters the name and address of each participant and the
principal amounts of each participant’s interest in the Revolving Credit
Commitments, Loans and other Obligations held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such interest in the Revolving
Credit Commitments, Loans and other Obligations as the owner thereof for all
purposes of this Agreement notwithstanding any notice to the contrary.
          (e) Upon its receipt of an Assignment and Assumption executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (x) in connection with an assignment by or to the Arrangers,
the Administrative Agent or their Control Investment Affiliates or (y) in the
case of an Assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note of the assigning
Lender) a new Revolving Credit Note to the order of such Assignee in an amount
equal to the Revolving Credit Commitment assumed or acquired by it pursuant to
such Assignment and Assumption and, if the Assignor has retained a Revolving
Credit Commitment upon request, a new Revolving Credit Note to the order of the
Assignor in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Note or Notes shall be dated the Closing Date and shall
otherwise be in the form of the Note or Notes replaced thereby.
          (f) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement;

131



--------------------------------------------------------------------------------



 



provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Revolving Credit Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in 8.1(f) or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
     (b) Subject to Sections 10.7(c) and (d), in addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without prior notice to the REIT or the Borrower, any such notice being
expressly waived by the REIT and the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the REIT or the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims,

132



--------------------------------------------------------------------------------



 



in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the REIT or
the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
          (c) Each Lender hereby acknowledges that the exercise by any Lender of
offset, set-off, banker’s lien or similar rights against any deposit account or
other property or asset of the Borrower or any other Group Member could result
under certain laws in significant impairment of the ability of all Lenders to
recover any further amounts in respect of the Obligations. Each Lender hereby
agrees not to charge or offset any amount owed to it by Borrower against any of
the accounts, property or assets of the Borrower or any other Group Member held
by such Lender without the prior written approval of the Required Lenders.
          (d) In the event that any Defaulting Lender shall exercise any such
right of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the REIT, the Borrower, the Agents, the
Arrangers and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Arrangers, any Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
          10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

133



--------------------------------------------------------------------------------



 



          10.12 Submission To Jurisdiction; Waivers. Each of the REIT and the
Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the REIT or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. Each of the REIT and the Borrower hereby
acknowledges that:
     (a) it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;
     (b) none of the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the REIT or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arrangers, the Agents and the Lenders, on one hand, and
the REIT and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;
     (c) it is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; and
     (d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the REIT, the Borrower and the
Lenders.

134



--------------------------------------------------------------------------------



 



          10.14 Confidentiality. Each of the Agents and the Lenders agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed other than in breach of this Section,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document.
          10.15 Release of Collateral and Guarantee Obligations.
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.
     (b) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
incurrence of Indebtedness permitted by Section 7.2, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement) take such actions
as shall be required to release its security interest in any Collateral to be
subject to a Lien permitted by Section 7.3, and to release any guarantee
obligations under any Loan Document of the Person incurring such Indebtedness,
to the extent necessary to permit the incurrence of such Indebtedness (and the
granting of Liens to secure such Indebtedness) in accordance with the Loan
Documents, provided that, the Borrower shall deliver to the Administrative Agent
a pro forma Compliance Certificate (i) certifying that, immediately prior to and
after giving effect to the incurrence of such Indebtedness, no Default or Event
of Default shall have occurred and be continuing, (ii) containing all
information and calculations necessary, and taking into consideration such
Indebtedness, for determining pro forma compliance with the provisions of
Section 7.1 hereof and the Borrowing Base and (iii) with respect to any
Borrowing Base Property, certifying that the conditions set forth for the
release of such Borrowing Base Property in Section 5.4 have been satisfied.

135



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower in connection with any
transaction undertaken by the Borrower pursuant to which the removal of certain
Collateral is necessary or advisable to facilitate such transaction, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to release its security
interest in such Collateral and, if such Collateral is comprised of a Person, to
release any guarantee obligations under any Loan Document of such Person, but
only to the extent reasonably necessary to facilitate the transaction being
undertaken by the Borrower, provided that, the Borrower shall deliver to the
Administrative Agent a pro forma Compliance Certificate (i) certifying that,
immediately prior to and after giving effect to the removal of such Collateral,
no Default or Event of Default shall have occurred and be continuing,
(ii) containing all information and calculations necessary, and taking into
consideration the removal of such Collateral, for determining pro forma
compliance with the provisions of Section 7.1 hereof and the Borrowing Base and
(iii) with respect to any Borrowing Base Property, certifying that the
conditions set forth for the release of such Borrowing Base Property in
Section 5.4 have been satisfied.
          (d) Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Specified Hedge Agreement) have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.
          10.16 Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board or, if applicable, the SEC, or a change in the Uniform System of
Accounts.

136



--------------------------------------------------------------------------------



 



          10.17 Waivers of Jury Trial. THE REIT, THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
          10.18 Effect of Consolidation, Amendment and Restatement of the
Existing Notes. On the Closing Date, each of the Existing Note shall be
consolidated, amended, restated and superseded in its entirety by this
Agreement. The parties hereto acknowledge and agree that (a) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Debt” (as defined in the Existing Note) under the Existing
Note as in effect prior to the Closing Date, (b) such “Debt” are in all respects
continuing (as amended and restated hereby) with only the terms thereof being
modified as provided in this Agreement and (c) upon the effectiveness of this
Agreement all Existing Term Loans of the Existing Lender outstanding under the
Existing Note immediately before the effectiveness of this Agreement will be
converted into Revolving Credit Loans hereunder on the terms and conditions set
forth in this Agreement.

137



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            CHATHAM LODGING TRUST, as the REIT
      By:   /s/ Jeffrey H. Fisher         Name:   Jeffrey H. Fisher       
Title:   Chairman, President and CEO        CHATHAM LODGING, L.P., as Borrower
      By:   Chatham Lodging Trust, its general partner             By:   /s/
Jeffrey H. Fisher         Name:   Jeffrey H. Fisher        Title:   Chairman,
President and CEO     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
       as Administrative Agent
      By:   /s/ Craig Malloy         Name:   Craig Malloy        Title:  
Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
       as Lender
      By:   /s/ Craig Malloy         Name:   Craig Malloy        Title:  
Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            REGIONS BANK,
       as Lender and Syndication Agent
      By:   /s/ Michael R. Mellott         Name:   Michael R. Mellott       
Title:   Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
       as Lender and Co-Documentation Agent
      By:   /s/ David Bowers         Name:   David Bowers        Title:  
Managing Director              By:   /s/ Joseph Asciolla         Name:   Joseph
Asciolla        Title:   Managing Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC,
        as Co-Documentation Agent
      By:   /s/ Mary E. Evans           /s/ Irja R. Otsa         Name:   Mary E.
Evans          Irja R. Otsa        Title:   Attorney-in-Fact     Associate
Director        UBS LOAN FINANCE LLC,
       as Lender
      By:   /s/ Mary E. Evans               /s/ Irja R. Otsa         Name:  
Mary E. Evans             Irja R. Otsa        Title:   Associate Director      
Associate Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
        as Co-Documentation Agent and Lender
      By:   /s/ Lori Y. Jensen         Name:   Lori Y. Jensen        Title:  
Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Annex B

 